
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.12.8


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CREDIT AGREEMENT


dated as of

July 18, 2001

among

UNIVISION COMMUNICATIONS INC.,

UNIVISION OF PUERTO RICO INC.,

VARIOUS LENDING INSTITUTIONS,

THE CHASE MANHATTAN BANK, AS ADMINISTRATIVE AGENT,
BNP PARIBAS, AS DOCUMENTATION AGENT,

UBS AG, AS CO-DOCUMENTATION AGENT,
BANK OF AMERICA, THE BANK OF NEW YORK AS CO-SYNDICATION AGENTS,

and

BNP PARIBAS
AND
J.P. MORGAN SECURITIES INC.,
AS JOINT BOOK MANAGERS AND JOINT LEAD ARRANGERS

TERM AND REVOLVING CREDIT FACILITY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------


ARTICLE I
 
 
 
 
 
          DEFINITIONS   1 1.01   Defined Terms   1 1.02   Classification of
Loans and Borrowings   19 1.03   Terms Generally   19 1.04   Accounting Terms;
GAAP   19
ARTICLE II
 
 
 
 
 
          THE CREDITS   20 2.01   Commitments   20 2.02   Loans and Borrowings  
20 2.03   Requests for Borrowings   21 2.04   Incremental Term Loans   21 2.05  
Letters of Credit   22 2.06   Funding of Borrowings   26 2.07   Interest
Elections   27 2.08   Termination and Reduction of Commitments   27 2.09  
Repayment of Loans; Evidence of Debt; Reduction of Term Commitment   28 2.10  
Prepayment of Loans   28 2.11   Fees   29 2.12   Interest   30 2.13   Alternate
Rate of Interest   31 2.14   Increased Costs   31 2.15   Break Funding Payments
  32 2.16   Taxes   32 2.17   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs   34 2.18   Mitigation Obligations; Replacement of Lenders   35 2.19  
Additional Commitments   36
ARTICLE III
 
 
 
 
 
          REPRESENTATIONS AND WARRANTIES   37 3.01   Organization; Powers   38
3.02   Authorization; Enforceability   38 3.03   Governmental Approvals; No
Conflicts   38 3.04   Financial Condition; No Material Adverse Change   38 3.05
  Properties   39 3.06   Litigation and Environmental Matters   39 3.07  
Compliance with Laws and Agreements   39 3.08   Investment and Holding Company
Status   39 3.09   Taxes   39 3.10   ERISA   40 3.11   Use of Proceeds; Margin
Regulations   40 3.12   Subsidiaries   40 3.13   Intellectual Property   41 3.14
  Material Agreements   41 3.15   FCC Matters; Media Licenses   41 3.16  
Permits, Etc.   41 3.17   Nature of Business   41

(i)

--------------------------------------------------------------------------------

3.18   Disclosure   41 3.19   USA Stations Acquisition   42 3.20   Subordinated
Securities   42
ARTICLE IV
 
 
 
 
 
          CONDITIONS PRECEDENT   42 4.01   Conditions Precedent to Initial
Borrowing Date   42 4.02   Conditions Precedent to All Credit Events   44
ARTICLE V
 
 
 
 
 
          AFFIRMATIVE COVENANTS   44 5.01   Financial Statements and Other
Information   44 5.02   Notices of Material Events   46 5.03   Existence;
Conduct of Business   46 5.04   Payment of Obligations   46 5.05   Maintenance
of Properties; Insurance   46 5.06   Books and Records; Inspection Rights   46
5.07   Compliance with Laws   46 5.08   Use of Proceeds and Letters of Credit  
46 5.09   Insurance   47 5.10   Guaranties, Etc.   47 5.11   Payment of Taxes  
47 5.12   Compliance with Environmental Laws   47 5.13   Media Licenses   48
5.14   License Subsidiaries   48 5.15   Qualified Securities   48
ARTICLE VI
 
 
 
 
 
          NEGATIVE COVENANTS   48 6.01   Indebtedness   48 6.02   Liens   48
6.03   Fundamental Changes   49 6.04   Investments in Unrestricted Subsidiaries
and Sports Team Subsidiaries   50 6.05   Restricted Payments   50 6.06  
Transactions with Affiliates   50 6.07   Restrictive Agreements   50 6.08  
Maximum Leverage   51 6.09   Interest Coverage Ratio   51 6.10   Material
Agreements   51 6.11   Prepayments of Indebtedness   51 6.12   Line of Business
  51 6.13   Sale/Leaseback Transactions   51
ARTICLE VII
 
 
 
 
 
          EVENTS OF DEFAULT   52 7.01   Payments of Principal.   52 7.02  
Repayment of Interest   52 7.03   Representations   52 7.04   Covenants   52
7.05   Covenant Period   52 7.06   Indebtedness Payments   52 7.07  
Indebtedness Default   52

(ii)

--------------------------------------------------------------------------------

7.08   Bankruptcy   52 7.09   Liquidation Proceeding   52 7.10   Inability to
Pay Debts   53 7.11   Judgments   53 7.12   ERISA   53 7.13   Media License   53
7.14   Subsidiary Guaranty   53 7.15   Change in Control   53
ARTICLE VIII
 
 
 
 
 
      THE ADMINISTRATIVE AGENT   54 8.01   Appointment   54 8.02   Nature of
Duties   54 8.03   Certain Rights of the Agents   54 8.04   Reliance   55 8.05  
Sub-Agents   55 8.06   Indemnification   55 8.07   Each Agent in Its Individual
Capacity   55 8.08   Resignation   55 8.09   Lack of Reliance   56 8.10   Other
Agents   56
ARTICLE IX
 
 
 
 
 
      UNITED STATES BORROWER GUARANTY   56 9.01   The United States Borrower
Guaranty   56 9.02   Bankruptcy   57 9.03   Nature of Liability   57 9.04  
United States Borrower Guaranty Absolute   57 9.05   Independent Obligation   57
9.06   Authorization   57 9.07   Reliance   58 9.08   Subordination   58 9.09  
Waiver   58 9.10   The United States Borrower Guaranty Continuing   59 9.11  
Binding Nature of Guaranties   59 9.12   Judgments Binding   59
ARTICLE X
 
 
 
 
 
      MISCELLANEOUS   59 10.01   Notices   59 10.02   Waivers; Amendments   60
10.03   Expenses; Indemnity; Damage Waiver   61 10.04   Successors and Assigns  
62 10.05   Survival   63 10.06   Counterparts; Integration; Effectiveness   64
10.07   Severability   64 10.08   Right of Setoff   64 10.09   Governing Law;
Jurisdiction; Consent to Service of Process   64 10.10   WAIVER OF JURY TRIAL  
65 10.11   Headings   65 10.12   Confidentiality   65

(iii)

--------------------------------------------------------------------------------

10.13   Payments Pro Rata   65 10.14   Calculations; Computations   66 10.15  
Domicile of Loans   66 10.16   Effectiveness   66 10.17   Release of Subsidiary
Guaranty   66
SCHEDULES:
 
 
 
 
 
      Schedule 1.01—USA Acquired Subsidiaries         Schedule 2.01—Commitments
        Schedule 3.06—Disclosed Matters         Schedule 3.12—Subsidiaries      
  Schedule 3.15—Stations         Schedule 3.16—Permits         Schedule
4.01(j)—Existing Indebtedness         Schedule 6.02—Existing Liens        
Schedule 6.07—Existing Restrictions    
EXHIBITS:
 
 
 
 
 
      Exhibit A—Form of Assignment and Acceptance         Exhibit B-1—Form of
Opinion of Borrowers' Counsel         Exhibit B-2—Form of Opinion of Borrowers'
FCC counsel         Exhibit C—Form of Subsidiary Guaranty         Exhibit D—Form
of Incremental Term Loan Commitment Agreement         Exhibit E—Section 2.16(e)
Certificate         Exhibit F—Form of Additional Commitment Agreement    

(iv)

--------------------------------------------------------------------------------

    CREDIT AGREEMENT, dated as of July 18, 2001 among UNIVISION
COMMUNICATIONS INC., a Delaware corporation (the "United States Borrower"),
UNIVISION OF PUERTO RICO INC., a Delaware corporation (the "Puerto Rico
Borrower"), the lenders from time to time party hereto (each, a "Lender" and,
collectively, the "Lenders"), THE CHASE MANHATTAN BANK, as Administrative Agent
(the "Administrative Agent"), and BNP PARIBAS, as Documentation Agent (the
"Documentation Agent"). Unless otherwise defined herein, all capitalized terms
used herein and defined in Section 1.01 are used herein as so defined.

W I T N E S S E T H:

    WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrowers the credit facilities
provided for herein;

    NOW, THEREFORE, IT IS AGREED:


ARTICLE I
DEFINITIONS


    1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

    "ABR", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

    "ABR Spread" has the meaning provided in the definition of "Applicable
Rate."

    "Acquisition" means an acquisition by the United States Borrower or any of
its Subsidiaries of a Person, a division, a facility or a line of business or of
all or substantially all of the assets of any of the foregoing.

    "Additional Commitment Agreement" means an Additional Commitment Agreement
substantially in the form of Exhibit F (appropriately completed).

    "Additional Commitment Date" means each date upon which Additional
Commitments under an Additional Commitment Agreement becomes effective as
provided in Section 2.19(b).

    "Additional Commitments" means an Additional Revolving Commitment and an
Additional United States Term Commitment.

    "Additional Lender" has the meaning provided in Section 2.19(b).

    "Additional Revolving Commitment" means for each Additional Lender, any
commitment to make Revolving Loans by such Additional Lender pursuant to
Section 2.19, in such amount as agreed to by such Additional Lender in the
respective Additional Commitment Agreement; providedthat on the Additional
Commitment Date upon which an Additional Revolving Commitment of any Additional
Lender shall become effective, such Additional Revolving Commitment shall be
added to (and thereafter become a part of) the Revolving Commitment of such
Additional Lender for all purposes of this Agreement as contemplated by
Section 2.19.

    "Additional United States Term Commitment" means, for each Additional
Lender, any commitment to make United States Term Loans by such Additional
Lender pursuant to Section 2.19, in such amount as agreed to by such Additional
Lender in the respective Additional Commitment Agreement; provided that on the
Additional Commitment Date upon which an Additional United States Term
Commitment of any Additional Lender shall become effective, such Additional
United States Term Commitment shall be added to (and thereafter become a part
of) the United States Term Commitment of such Additional Lender for all purposes
of this Agreement as contemplated by Section 2.19.

--------------------------------------------------------------------------------

    "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

    "Administrative Agent" has the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Article VIII.

    "Administrative Questionnaire" means an administrative questionnaire in a
form supplied by the Administrative Agent.

    "Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified provided,
however, that (i) Perenchio, his Permitted Transferees and each of their
respective Affiliates shall be deemed to be Affiliates of the United States
Borrower and each other Credit Party and (ii) for purposes of Section 6.06, the
Subsidiary Guarantors shall not be considered Affiliates.

    "Agents" means the Administrative Agent and the Documentation Agent.

    "Agreement" means this Credit Agreement, as the same may be from time to
time further modified, amended and/or supplemented.

    "Alternate Base Rate" means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

    "Applicable Percentage" means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender's
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

    "Applicable Rate" means, for any day, with respect to any ABR Loan, or
Eurodollar Loan, or with respect to the Commitment Commission payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption "ABR Spread," "Eurodollar Spread" or "Commitment Commission Rate," as
the case may be, based upon the ratings by Moody's and S&P, respectively,
applicable on such date to the Index Debt:

Index Debt Ratings:

--------------------------------------------------------------------------------

   
   
   
  ABR Spread

--------------------------------------------------------------------------------

  Eurodollar
Spread (bps)

--------------------------------------------------------------------------------

  Commitment
Commission
Rate (bps)

--------------------------------------------------------------------------------

S&P

--------------------------------------------------------------------------------

  Moody's

--------------------------------------------------------------------------------


Category 1
 
 
 
 
 
 
BBB+ (or higher)
 
Baa1 (or higher)
 
0
 
75
 
15
Category 2
 
 
 
 
 
 
BBB
 
Baa2
 
0
 
100
 
20
Category 3
 
 
 
 
 
 
BBB-
 
Baa3
 
25
 
125
 
25
Category 4
 
 
 
 
 
 
BB+ (or not rated)
 
Ba1 (or not rated)
 
50
 
150
 
37.5

–2–

--------------------------------------------------------------------------------

    For purposes of the foregoing, (i) if either Moody's or S&P shall not have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 4; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the United
States Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation. Notwithstanding the
foregoing, (x) on the Initial Borrowing Date and for the six months following
the Initial Borrowing Date, the Applicable Rate shall be fixed at the amount
opposite the BBB-/Baa3 Index Debt set forth above and (y) for purposes of the
Incremental Term Loans of a Class, the Applicable Rate will be as set forth in
the Incremental Term Loan Commitment Agreement for such Class.

    "Assignment and Acceptance" means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

    "Availability Period" means the period from and including the Effective Date
(a) with respect to United States Term Loans and Puerto Rico Term Loans, to and
including the date nine months after the Initial Borrowing Date and (b) with
respect to Revolving Loans and Letters of Credit, to but excluding the earlier
of the Maturity Date and the date of termination of the Revolving Loan
Commitment.

    "Available Basket Amount" means, at any time, an amount equal to the greater
of (i) $50,000,000 and (ii) 10% of Consolidated EBITDA for the Test Period last
ended.

    "Available Leaseback Transaction Amount" means, at any time, an amount equal
to (i) the Available Basket Amount at such time less (ii) the aggregate
principal amount of Indebtedness outstanding at such time pursuant to clause (c)
of Section 6.02 less(iii) the aggregate principal amount of Indebtedness
outstanding at such time pursuant to clause (b)(i) of Section 6.01.

    "Available Secured Debt Amount" means, at any time, an amount equal to
(i) the Available Basket Amount at such time less (ii) the aggregate Leaseback
Transaction Amount in respect of Leaseback Transactions consummated on or after
the Initial Borrowing Date on and/or prior to such time less (iii) the aggregate
principal amount of Indebtedness outstanding at such time pursuant to
clause (b)(i) of Section 6.01.

    "Available Subsidiary Debt Amount" means, at any time, an amount equal to
(i) the Available Basket Amount at such time less (ii) the aggregate principal
amount of Indebtedness outstanding at such time pursuant to clause (c) of
Section 6.02 less(iii) the aggregate Leaseback Transaction Amount in respect of
Leaseback Transactions consummated on or after the Initial Borrowing Date and on
or prior to such time.

–3–

--------------------------------------------------------------------------------

    "BNP Paribas" means BNP Paribas S.A., a French banking organization.

    "Board" means the Board of Governors of the Federal Reserve System of the
United States of America.

    "Borrowers" means and includes the United States Borrower and the Puerto
Rico Borrower.

    "Borrowing" means United States Term Loans, Puerto Rico Term Loans or
Revolving Loans of the same Type, made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

    "Borrowing Request" means a request by a Borrower for a United States Term
Loan, a Puerto Rico Term Loan or a Revolving Borrowing in accordance with
Section 2.03.

    "Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

    "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that "Capital Lease Obligations" shall not include any such
obligations relating to Transponder Leases.

    "Change in Control" means (a) any "person" or "group" (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (as in effect from time to time), whether or not applicable), other than
Perenchio and any Person or group of Persons that are Permitted Transferees of
Perenchio or are as of the date hereof Affiliates of Perenchio (the "Perenchio
Group"), is or becomes the beneficial owner, directly or indirectly, of more
than 50% of the total Voting Power of the United States Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the United States Borrower by Persons who were neither
(i) nominated by the board of directors of the United States Borrower nor
(ii) appointed by directors so nominated.

    "Change in Law" means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

    "Chase" means The Chase Manhattan Bank.

    "Claim" has the meaning provided in the defined term "Environmental Claim."

    "Class", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are United States Term Loans,
Puerto Rico Term Loans, Revolving Loans or Incremental Term Loans of a
particular tranche.

    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

    "Commitment" means, with respect to each Lender, such Lender's United States
Term Commitment, Puerto Rico Term Commitment, Revolving Commitment and
Incremental Term Loan Commitment.

–4–

--------------------------------------------------------------------------------

    "Commitment Commission" means the United States Term Loan Commitment
Commission, Puerto Rico Term Loan Commitment Commission and the Revolving Loan
Commitment Commission.

    "Commitment Commission Rate" has the meaning provided in the definition of
"Applicable Rate".

    "Communications Act" means the Communications Act of 1934, as amended and
the rules and regulations issued thereunder, as from time to time in effect.

    "Consolidated Debt" means, as of any date of determination (and without
duplication), the aggregate stated balance sheet amount of all Indebtedness of
the United States Borrower and its Subsidiaries on such date on a consolidated
basis as determined in accordance with GAAP.

    "Consolidated EBITDA" means, for any period, (A) the sum (without
duplication) of the amounts for such period of (i) Consolidated Net Income,
(ii) provisions for taxes based on income, (iii) Consolidated Interest Expense,
(iv) depreciation expenses, (v) amortization expense and other similar non-cash
charges, (vi) amortization or write-off of deferred financing costs to the
extent deducted in determining Consolidated Net Income, (vii) losses on sales of
assets (excluding sales of inventory in the ordinary course of business) and
other extraordinary losses; (viii) non-cash interest expense, (ix) non-cash
charges, including losses in unconsolidated investments, and (x) other special
cost reduction charges reducing Consolidated Net Income by $11,900,000 taken in
the period ended March 31, 2001; less(B) (i) the amount for such period of gains
on sales of assets (excluding sales of inventory in the ordinary course of
business) and other extraordinary gains, all as determined on a consolidated
basis in accordance with GAAP, (ii) principal payments for Transponder Leases
made during such period and (iii) unless the United States Borrower otherwise
elects in a notice delivered to the Administrative Agent (which election once
made may not be revoked), Consolidated EBITDA of an Unrestricted Subsidiary;
provided that for purposes of Section 6.08 Consolidated EBITDA for a Test Period
will be adjusted on a pro forma basis to reflect any Acquisition or Disposition
closed during such period as if such Acquisition or Disposition has been closed
on the first day of such period.

    "Consolidated Interest Expense" means, for any period, an amount equal to
(i) the total interest expense (including the portion that is attributable to
any Capital Lease Obligation in accordance with GAAP) of the United States
Borrower and its Subsidiaries on a consolidated basis with respect to all
Indebtedness of the United States Borrower and its Subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers' acceptance financing and net
costs under Hedging Agreements) less (ii) any portion thereof not payable in
cash.

    "Consolidated Net Income" means for any period, the net income (or loss) of
the United States Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP.

    "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise
"Controlling" and "Controlled" have meanings correlative thereto.

    "Credit Documents" means this Agreement, the Subsidiary Guaranty and the
promissory notes, if any, issued pursuant to Section 2.09(e).

    "Credit Event" means the making of any Loan or the issuance of any Letter of
Credit, it being agreed that a conversion of Loans and a continuation of
Eurodollar Loans for a new Interest Period shall not be a Credit Event.

    "Credit Exposure" means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Loans and its LC Exposure at
such time.

–5–

--------------------------------------------------------------------------------

    "Credit Party" means United States Borrower and its Subsidiaries (including,
without limitation, the Puerto Rico Borrower).

    "Default" means any event, act or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

    "Dennevar" means Dennevar B.V., a Dutch corporation wholly-owned indirectly
by Venevision.

    "Description of Notes" means the "Description of Notes" set forth in the
preliminary Offering Circular dated June 28, 2001 relating to the Senior Notes.

    "Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

    "Disposition" means any sale, transfer or disposition by a Borrower or any
of its Subsidiaries of a Subsidiary, a division, a facility or a line of
business or of all or substantially all of the assets of any of the foregoing.

    "Documentation Agent" has the meaning provided in the first paragraph of
this Agreement.

    "dollars" or "$" refers to lawful money of the United States of America.

    "Effective Date" has the meaning provided in Section 10.16.

    "Entravision" means Entravision Communications Corporation, a Delaware
corporation.

    "Environmental Claims" means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued under any such Law (hereafter
"Claims") including without limitation (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

    "Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

    "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the United States Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the United States Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

–6–

--------------------------------------------------------------------------------

    "ERISA Event" means (a) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an accumulated "funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

    "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

    "Eurodollar Spread" has the meaning provided in the definition of
"Applicable Rate."

    "Event of Default" has the meaning assigned to such term in Article VII.

    "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient or beneficial owner of any
payment to be made by or on account of any obligation of either Borrower
hereunder, (a) taxes imposed on (or measured by) its net income or net profits
(including franchise taxes imposed in lieu thereof) by the jurisdiction under
the laws of which such recipient or beneficial owner is organized or in which
its principal office or applicable lending office is located, and (b) in the
case of a Foreign Lender or Non- Puerto Rico Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.18 or
Section 10.04, any withholding tax that is imposed on amounts payable to such
Foreign Lender or Non-Puerto Rico Lender at the time such Foreign Lender or
Non-Puerto Rico Lender becomes a party to this Agreement or is attributable to
such Foreign Lender's or Non-Puerto Rico Lender's failure or inability to comply
with Section 2.16(e) or 2.16(f), except to the extent that such Foreign Lender's
or Non-Puerto Rico Lender's assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 2.16(a).

    "Existing Indebtedness" has the meaning provided in Section 4.01(j).

    "Facing Fee" has the meaning provided in Section 2.11(f).

    "FCC" means the Federal Communications Commission or any successor thereto.

    "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

    "Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Borrower.

–7–

--------------------------------------------------------------------------------

    "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

    "Foreign Subsidiary" means any Subsidiary of a Borrower incorporated or
created under the laws of a jurisdiction other than the United States of America
or any State thereof.

    "Forms" means (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to the
benefits of any income tax treaty) (or successor forms), or (ii) if the Bank is
not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, (x) a
certificate substantially in the form of Exhibit E (any such certificate, a
"Section 2.16(e) Certificate") and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form).

    "GAAP" means generally accepted accounting principles in the United States
of America.

    "Galavision" means Galavision, Inc., a Delaware corporation.

    "Governmental Authority" means the government of the United States of
America or any political subdivision thereof or therein, any other nation or any
political subdivision thereof or therein, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

    "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

    "Guarantee Release Conditions" have been satisfied if each of the following
conditions are satisfied:

(i)the Administrative Agent shall have received evidence reasonably satisfactory
to it that the United States Borrower's Index Debt shall have a Credit Rating of
BBB or better by S&P and Baa2 or better by Moody's;

(ii)all guarantees of Subsidiaries of the United States Borrower in respect of
Qualified Indebtedness (including the Senior Notes) shall have been concurrently
released; and

(iii)a Guarantee Trigger Event shall have not occurred after the conditions set
forth in clauses (i) and (ii) have been satisfied.

    "Guarantee Trigger Event" means that after the satisfaction of the
conditions set forth in clauses (i) and (ii) of the definition of "Guarantee
Release Conditions", the United States Borrower's Index Debt shall have a Credit
Rating of below BBB- by S&P or below Baa3 by Moody's.

    "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or

–8–

--------------------------------------------------------------------------------

asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

    "Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

    "Immaterial Subsidiaries" shall mean Subsidiaries of either Borrower (other
than License Subsidiaries) which have assets with a book value and fair market
value of less than $25,000,000 (and the aggregate amount of assets of all such
Subsidiaries does not exceed $100,000,000) and are not party to any material
contracts.

    "in writing" means any form of written communication or a communication by
means of telex, facsimile transmission, telegraph or cable.

    "Incremental Term Loan Commitment" means, with respect to each Lender, the
amount, if any, set forth opposite such Lender's name on Schedule 2.01 directly
below the column entitled "Incremental Term Loan Commitment" as the same may be
reduced or terminated pursuant to this Agreement or adjusted from time to time
as a result of assignments to or from such Lender pursuant to this Agreement.

    "Incremental Term Loan Commitment Agreement" has the meaning provided in
Section 2.04(b).

    "Incremental Term Loan Lender" has the meaning provided in Section 2.04(b).

    "Incremental Term Loans" has the meaning provided in Section 2.01(d).

    "Indebtedness" of any Person means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments (except for the USA Seller Notes), (c) all obligations of
such Person upon which interest charges are customarily paid (except for the USA
Seller Notes), (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

    "Indemnified Taxes" means Taxes other than Excluded Taxes.

    "Indemnitee" has the meaning provided in Section 10.03(b).

    "Index Debt" means senior, unsecured, long-term indebtedness for borrowed
money of the United States Borrower.

    "Information" has the meaning provided in Section 10.12.

    "Initial Borrowing Date" shall mean the date on which the initial Loan is
incurred by either Borrower.

–9–

--------------------------------------------------------------------------------

    "Interest Coverage Ratio" means, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Consolidated Interest
Expense for such Test Period.

    "Interest Election Request" means a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

    "Interest Payment Date" means (a) with respect to any ABR Loan, the last day
of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months' duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period.

    "Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or, if
available to all Lenders in the relevant Class, nine or twelve months)
thereafter, as a Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period with respect
to any Borrowing of a Class may be elected that would extend beyond the Maturity
Date for such Class. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

    "Investment" means the direct or indirect lending of money or credit or
making advances to any other Person, or purchasing or acquiring any stock,
obligations or securities of, or any other interest in, or making any capital
contribution to, any other Person.

    "Issuing Bank" means Chase or an Affiliate of Chase, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(h).

    "Junior Subordinated Notes" shall mean, collectively, (i) that certain
Subordinated Ten Year Note due December 17, 2002, dated December 17, 1992,
executed by Network Holdings and payable to the order of Univision
Holdings, Inc., in the initial principal amount of $62,528,997, as replaced by
those certain Subordinated Ten Year Notes due 2002 issued by Network Holding in
an aggregate amount of $61,094,000 pursuant to an Indenture, dated as of
December 17, 1992, executed by Network Holding to First Trust National
Association, as Trustee, the obligations under which have been assumed by the
United States Borrower and (ii) that certain Subordinated Ten Year Note due
December 17, 2002, dated December 17, 1992, executed by PTI Holdings and payable
to the order of Univision Holdings, Inc., in the initial principal amount of
$8,871,003, as replaced by those certain Subordinated Ten Year Notes due 2002
issued by PTI Holdings in an aggregate amount of $10,306,000 pursuant to an
Indenture, dated as of December 17, 1992, executed by PTI Holdings to First
Trust National Association, as Trustee as such notes and/or such Indentures may
be amended or otherwise modified from time to time in accordance with the terms
hereof.

    "LC Disbursement" means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

    "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the United States Borrower at such time. The LC

–10–

--------------------------------------------------------------------------------

Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.

    "Leaseback Transaction" has the meaning provided in Section 6.13.

    "Leaseback Transaction Amount" means, with respect to any Leaseback
Transaction, the aggregate consideration received by the United States Borrower
and the Subsidiaries from the sale of the property subject to such Leaseback
Transaction.

    "Lender Affiliate" means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

    "Lenders" has the meaning provided in the first paragraph of this Agreement.

    "Letter of Credit" means any letter of credit issued pursuant to this
Agreement.

    "Letter of Credit Fee" has the meaning provided in Section 2.11(e).

    "Leverage Ratio" means at any time the ratio of (x) Consolidated Debt at
such time to (y) Consolidated EBITDA for the Test Period then ended (if such
date is the last day of a fiscal quarter) or last ended (if such date is not the
last day of a fiscal quarter).

    "LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

    "License Subsidiaries" means the Subsidiaries of either Borrower the only
assets of which are Media Licenses.

    "Lien" means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

    "Loans" means each United States Term Loan, Puerto Rico Term Loan, Revolving
Loan and Incremental Term Loan.

    "Margin Stock" has the meaning provided in Regulation U.

–11–

--------------------------------------------------------------------------------

    "Material Adverse Effect" means any act or circumstance or event that
(a) causes a Default or Event of Default, (b) otherwise could reasonably be
expected to have a material adverse effect on the business, property, assets,
liabilities, condition (financial or otherwise) or results of operations of the
United States Borrower and its Restricted Subsidiaries, together taken as a
whole or (c) the ability of a Borrower to perform any of its obligations under
this Agreement.

    "Material Agreements" means the Program License Agreements and Material Debt
Agreements.

    "Material Debt Agreements" means the agreements and instruments entered into
by the United States Borrower and its Subsidiaries in respect of Material
Indebtedness.

    "Material Indebtedness" means Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Hedging Agreements, of any
one or more of the United States Borrower and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the "principal amount" of the obligations of either Borrower or
any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that a
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

    "Material Media Licenses" means all FCC licenses necessary to operate
broadcast television or radio stations.

    "Maturity Date" means (i) for United States Term Loans, Puerto Rico Term
Loans and Revolving Loans, the fifth anniversary of the Initial Borrowing Date
and (ii) for Incremental Term Loans of a Class, the date or dates specified in
the Incremental Term Loan Commitment Agreement for such Class.

    "Media Licenses" means any franchise, license, permit, certificate,
ordinance, approval or other authorization, or any renewal or extension thereof,
from any federal, state or local government or governmental agency, department
or body that is necessary for the broadcast or other operations of either
Borrower or any of their Subsidiaries.

    "Media/Communications Business" means business generally considered to be in
the media and communications industry, including the ownership and operation of
television networks, radio and television stations, cable networks, cable
programming, television programming and syndication, interactive television,
direct broadcast satellite, pay-per-view television, sports team ownership,
sports promotion, home shopping, print and on-line publishing and broadcasting,
billboards and recorded music and music publishing.

    "Moody's" means Moody's Investors Service, Inc.

    "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

    "Network" means The Univision Network Limited Partnership, a Delaware
limited partnership.

    "Network Holdings" means The Univision Network Holding Limited Partnership,
a Delaware limited partnership.

    "Non-Puerto Rico Lender" has the meaning provided in the definition of
"Excluded Tax".

    "Obligations" means all amounts, direct or indirect, contingent or absolute,
of every type or description, and at any time existing, owing to the
Administrative Agent, any other Agent or any Lender under this Agreement or any
other Credit Document.

    "Other Taxes" means any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

–12–

--------------------------------------------------------------------------------

    "Participant" has the meaning provided in Section 10.04(e).

    "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

    "Perenchio" means A. Jerrold Perenchio.

    "Perenchio Group" has the meaning provided in the definition of "Change in
Control."

    "Permitted Encumbrances" means

    (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

    (b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04;

    (c) pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements;

    (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

    (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of either Borrower or any Subsidiary; and

    (f)  Liens arising pursuant to any order of attachment, distraint or similar
legal process arising in connection with court proceedings so long as (i) the
execution or other enforcement thereof is effectively stayed and claims secured
thereby are being contested in good faith by appropriate proceedings and
(ii) the obligations secured by such Liens do not exceed $50,000,000 in the
aggregate;

    provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

    "Permitted Transferees" means (i) Perenchio's spouse and lineal descendants,
(ii) Perenchio's personal representatives and heirs, (iii) any trustee of any
trust created primarily for the benefit of any, some or all of such spouse and
lineal descendants or of any revocable trust created by Perenchio, (iv) such
trust, (v) following the death of Perenchio, all beneficiaries under such trust,
(vi) Perenchio, in the case of a transfer from any transferee back to Perenchio
and (vii) any entity, all of the equity of which is directly or indirectly owned
by any of the foregoing which is not an Affiliate of any other Person.

    "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

    "Plan" means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

    "Prepayment" has the meaning set forth in Section 6.11.

    "Primary Station" means any full power television station now or hereafter
owned, leased or operated by the United States Borrower or any of its
Subsidiaries; provided such term shall not include

–13–

--------------------------------------------------------------------------------

any Station, any translator or other television station owned, leased or
operated by Entravision so long as Entravision is not a Subsidiary.

    "Prime Rate" means the rate of interest per annum publicly announced from
time to time by The Chase Manhattan Bank as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

    "Program License Agreements" means, collectively, (i) that certain Amended
and Restated Program License Agreement dated as of October 1, 1996, between
Univisa and Network, pursuant to which Univisa makes certain current and library
programming available to Network, and the Guaranty dated as of October 1, 1996
by Televisa in favor of Network, guaranteeing the obligations of Univisa
thereunder and (ii) that certain Amended and Restated Program License Agreement
dated as of October 1, 1996, between Dennevar and Network, pursuant to which
Dennevar makes certain current and library programming available to Network, and
the Guaranty dated as of October 2, 1996 by Venevision in favor of Network,
guaranteeing the obligations of Dennevar thereunder, as such Agreements and
Guaranties may be amended or modified from time to time in accordance with the
terms hereof.

    "PTI Holdings" means PTI Holdings, Inc., a Delaware corporation.

    "Puerto Rico Borrower" has the meaning provided in the first paragraph of
this Agreement.

    "Puerto Rico Term Commitment" means, with respect to each Lender, the
amount, if any, set forth opposite such Lender's name on Schedule 2.01 hereto
directly below the column entitled "Puerto Rico Term Commitment" as the same may
be reduced or terminated pursuant to this Agreement or adjusted from time to
time as a result of assignments to or from such Lender pursuant to this
Agreement.

    "Puerto Rico Term Loan" has the meaning provided in Section 2.01(c).

    "Puerto Rico Term Loan Commitment Commission" has the meaning provided in
Section 2.11(b).

    "Qualified Indebtedness" means unsecured Indebtedness of the United States
Borrower and the Subsidiary Guarantors which matures no earlier than six months
after the Maturity Date and the terms and conditions of which are no less
favorable in any material respect (except with respect to interest rate) to the
United States Borrower than the terms and conditions set forth in the
Description of Notes or are otherwise reasonably satisfactory to the Required
Lenders. To the extent that a Lender has not notified the Administrative Agent
within five Business Days after the receipt by the Lenders of notice of the
proposed issuance and the terms and conditions thereof in reasonable detail that
proposed terms and conditions of such Indebtedness are not satisfactory, such
terms and conditions shall be deemed satisfactory and approved for purposes of
this definition and this definition only.

    "Qualified Securities" means (i) Qualified Indebtedness and (ii) common or
preferred stock issued by the United States Borrower.

    "Refinancing" means the repayment of all outstanding indebtedness of the
United States Borrower and its Subsidiaries including, without limitation,
indebtedness outstanding under (i) the Credit Agreement, dated as of
September 26, 1996, among the United States Borrower, the financial institutions
party thereto, BNP Paribas (formerly Banque Paribas) and The Chase Manhattan
Bank, as Managing Agents, and The Chase Manhattan Bank, as Administrative Agent
and (ii) the Bridge Loan Agreement, dated as of June 8, 2001, among the United
States Borrower, the financial institutions from time to time party thereto and
Goldman Sachs Credit Partners, L.P., as sole advisor, book manager and
syndication agent, as sole lead arranger and as sole administrative agent and
the amount of all accrued interest, premiums, fees, commissions and expenses
owing in connection with the repayment of such Indebtedness and all Liens in
connection with such Refinanced Indebtedness shall have been terminated (and all
appropriate releases, termination statements or other instruments of assignment

–14–

--------------------------------------------------------------------------------

with respect thereto shall have been obtained) to the satisfaction of the
Administrative Agent and the Required Lenders.

    "Register" has the meaning set forth in Section 10.04(c).

    "Regulation D" means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

    "Regulation T" means Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

    "Regulation U" means Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

    "Regulation X" means Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

    "Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

    "Required Lenders" shall mean Lenders the sum of whose outstanding United
States Term Loans, United States Term Commitments (to the extent not theretofore
terminated), Incremental Term Loans, Incremental Term Commitments (to the extent
not theretofore terminated), Puerto Rico Term Loans, Puerto Rico Term
Commitments (to the extent not theretofore terminated), and Revolving
Commitments (or after the termination thereof, the sum of outstanding Revolving
Loans and Applicable Percentages of outstanding Letters of Credit) represent an
amount greater than 50% of the sum of all outstanding United States Term Loans
made by Lenders, the then Total United States Term Commitments (to the extent
not theretofore terminated) of Lenders, Incremental Term Loans made by Lenders,
the then Total Incremental Term Loan Commitments (to the extent not theretofore
terminated) of Lenders, Puerto Rico Term Loans made by Lenders, the then Total
Puerto Rico Term Commitments (to the extent not theretofore terminated) and the
Total Revolving Loan Commitment (or after the termination thereof, the sum of
the then total outstanding Revolving Loans held by Lenders and Applicable
Percentages of outstanding Letters of Credit held by Lenders at such time).

    "Restricted Payment" means (i) any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of capital stock of the United States Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the United States Borrower or any Subsidiary or any option, warrant or other
right to acquire any such shares of capital stock of the United States Borrower
or any Subsidiary and (ii) Investments by the United States Borrower and its
Subsidiaries in Affiliates of the United States Borrower (other than
Subsidiaries of the United States Borrower) to the extent that such Investments
exceed $10,000,000 in the aggregate.

    "Restricted Subsidiary" means any Subsidiary other than an Unrestricted
Subsidiary.

    "Revolving Commitment" means, with respect to each Lender, the amount set
forth opposite such Lender's name in Schedule 2.01 hereto directly below the
column entitled "Revolving Commitment," as the same may be (x) reduced or
terminated from time to time pursuant to this Agreement, (y) adjusted from time
to time as a result of assignments to or from such Lender pursuant to this
Agreement or (z) increased by any Additional Revolving Commitment of such Lender
provided pursuant to Section 2.19.

    "Revolving Credit Exposure" means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's Revolving Loans and
its LC Exposure at such time.

–15–

--------------------------------------------------------------------------------



    "Revolving Lender" means at any time each Lender with a Revolving Commitment
or with outstanding Revolving Loans.

    "Revolving Loan" has the meaning provided in Section 2.01(a).

    "Revolving Loan Commitment Commission" has the meaning provided in
Section 2.11(b).

    "SEC" has the meaning provided in Section 5.01(f).

    "Senior Notes" means the senior notes or other indebtedness to be issued by
the United States Borrower and guaranteed by the Subsidiary Guarantors, which in
each case shall be in form and substance and on terms and conditions as set
forth in the Description of Notes.

    "Short-Term Indebtedness" means Indebtedness (including Incremental Term
Loans) incurred by the United States Borrower and its Subsidiaries after the
Initial Borrowing Date to the extent that such Indebtedness is required to be
repaid prior to the Maturity Date or any such Indebtedness may be put to the
United States Borrower or any of its Subsidiaries prior to the Maturity Date
(other than as a result of a change of control or other similar event).

    "Significant Media Licenses" means all FCC licenses necessary to operate
broadcast television or radio stations owned by the United States Borrower or
its Subsidiaries (i) in New York, Los Angeles or Miami or (ii) for any city or
region which constitute in the aggregate 10% or more of the broadcast cash flow
of the United States Borrower and its Subsidiaries on a consolidated basis.

    "Significant Subsidiary" means at any time any Subsidiary of either Borrower
that would at such time constitute a "significant subsidiary" (as such term is
defined in Regulation S-X of the SEC).

    "Specified Acquisitions" means the following acquisitions in the amounts
indicated:

    (1) Television stations from USA Broadcasting Inc. in an aggregate amount of
approximately $1.1 billion (the "USA Stations Acquisition");

    (2) Television stations in Puerto Rico, San Antonio, Phoenix, Tucson,
Austin, Waco, Washington, D.C., and San Francisco in an amount of approximately
$400 million; and

    (3) 50% interest in Disa Records S.A. de C.V. in an amount of approximately
$75 million.

    "Sports Team Subsidiary" means any Subsidiary of the United States Borrower
which owns a sports team.

    "S&P" means Standard & Poor's.

    "Station" means any full power television station, any low power television
station, any translator and any other television system now or hereafter owned,
leased or operated by the United States Borrower or any of its Subsidiaries.

    "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

–16–

--------------------------------------------------------------------------------

    "subsidiary" means, with respect to any Person (the "parent") at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

    "Subsidiary" means any subsidiary of the United States Borrower (including
the Puerto Rico Borrower).

    "Subsidiary Guarantor" means, at any time, each of the United States
Borrower's present and future domestic Subsidiaries; provided that (x) the USA
Acquisition Subsidiaries shall not be required to be Subsidiary Guarantors for
so long as such subsidiaries constitute Unrestricted Subsidiaries and
(y) Immaterial Subsidiaries shall not be required to be Subsidiary Guarantors.

    "Subsidiary Guaranty" has the meaning provided in Section 4.01(k).

    "Tax Benefit" has the meaning provided in Section 2.16(g).

    "Taxes" means any and all present or future taxes, levies, imposts, duties,
fees, assessments, deductions, charges or withholdings imposed by any
Governmental Authority.

    "Televisa" means Grupo Televisa S.A. de C.V.

    "Test Period" means, at any time, the four consecutive fiscal quarters of
the United States Borrower (taken as one accounting period) then ending (if such
time is the last day of a fiscal quarter) or last ended (if such day is not the
last day of a fiscal quarter).

    "Total Incremental Term Commitment" means the sum of the Incremental Term
Commitments of each of the Lenders.

    "Total Puerto Rico Term Commitment" means the sum of the Puerto Rico Term
Commitments of each of the Lenders.

    "Total Revolving Commitment" means the sum of the Revolving Commitments of
each of the Lenders.

    "Total Revolving Credit Exposure" means the sum of the Revolving Credit
Exposures of each of the Lenders.

    "Total United States Term Commitments" means the sum of the United States
Term Commitments of each of the Lenders.

    "Transactions" means the execution, delivery and performance by each
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

    "Transponder Leases" means, collectively, the long-term capital leases for
satellite transponders.

    "Type", when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

    "United States Borrower" has the meaning provided in the first paragraph of
this Agreement.

–17–

--------------------------------------------------------------------------------

    "United States Borrower Guaranty" means the guaranty of the United States
Borrower contained in Article IX hereof.

    "United States Loans" means each United States Term Loan, Revolving Loan and
Incremental Term Loan.

    "United States Term Commitment" means, with respect to each Lender, the
amount, if any, set forth opposite such Lender's name on Schedule 2.01 hereto
directly below the column entitled "United States Term Commitment" as the same
may be (x) reduced or terminated pursuant to this Agreement, (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to this
Agreement or (z) increased by any Additional United States Term Commitment of
such Lender provided pursuant to Section 2.19.

    "United States Term Loan" has the meaning provided in Section 2.01(b).

    "United States Term Loan Commitment Commission" has the meaning provided in
Section 2.11(a).

    "Univisa" means Univisa, Inc., a Delaware corporation.

    "Unrestricted Subsidiary" shall mean (i) Univision Online Inc. and its
subsidiaries and (ii) the USA Acquisition Subsidiaries; provided, that upon the
repayment of a USA Seller Note the USA Acquisition Subsidiary obligated
thereunder and the subsidiaries of such USA Acquisition Subsidiary will no
longer be Unrestricted Subsidiaries from and after the date on which such USA
Acquisition Subsidiary and its subsidiaries become Subsidiary Guarantors in
accordance with Section 5.10.

    "Unutilized Puerto Rico Term Commitment" for any Lender at any time means
the excess of (i) the Puerto Rico Term Commitments of such Lender over (ii) the
aggregate outstanding principal amount of Puerto Rico Term Loans made by such
Lender.

    "Unutilized Revolving Commitment" for any Lender at any time shall mean the
excess of (i) the Revolving Commitment of such Lender over (ii) the sum of
(x) aggregate outstanding principal amount of Revolving Loans made by such
Lender plus (y) such Lender's Applicable Percentage of outstanding Letters of
Credit.

    "Unutilized United States Term Commitment" for any Lender at any time means
the excess of (i) the United States Term Commitment of such Lender over (ii) the
aggregate outstanding principal amount of United States Term Loans made by such
Lender.

    "USA Acquired Subsidiaries" means the Subsidiaries of USA Broadcasting
identified on Schedule 1.1(a) of the USA Stations Acquisition Agreement to be
acquired by the United States Borrower pursuant to the USA Acquisition
Agreement.

    "USA Acquisition Subsidiaries" means the single purpose direct Subsidiaries
of the United States Borrower formed for the sole purpose of acquiring stock of
USA Acquired Subsidiaries pursuant to the USA Stations Acquisition, and issuing
USA Seller Notes. The only subsidiaries of a USA Acquisition Subsidiary shall be
the USA Acquired Subsidiaries.

    "USA Broadcasting" means USA Broadcasting, Inc., a Delaware corporation.

    "USA Seller Notes" means the promissory notes that may be issued by the USA
Acquisition Subsidiaries upon the exercise of the Alternative Transfer structure
pursuant to Section 1.3 of the USA Acquisition Agreement; provided, that
(x) neither the United States Borrower nor any Subsidiary of the United States
Borrower other than a USA Acquisition Subsidiary shall be an obligor under such
promissory note, (y) upon the payment of the principal amount of such promissory
note, the USA Acquisition Subsidiaries and the USA Acquired Subsidiaries owned
by such USA Acquisition Subsidiary shall be released from all obligations under
such promissory note and (z) the terms and conditions of such promissory note
shall be as set forth in Exhibit E to the USA Acquisition Agreement.

–18–

--------------------------------------------------------------------------------

    "USA Stations Acquisition" has the meaning provided in the definition
"Specified Acquisition".

    "USA Stations Acquisition Agreement" means the Stock Purchase Agreement,
dated as of January 17, 2001, between the United States Borrower and USA
Broadcasting, as amended by the First Amendment to Stock Purchase Agreement
dated as of May 9, 2001 and the Second Amendment to Stock Purchase Agreement
dated as of June 7, 2001, as it may be further amended, modified or supplemented
from time to time in accordance with the terms hereof.

    "USA Stations Acquisition Pledge Agreement" means the Pledge Agreement in
the form attached to the USA Stations Acquisition Agreement.

    "Venevision" means Corporacion Venezolana de Television (Venevision) C.A., a
Venezuelan corporation.

    "Voting Power" means, with respect to any Person, the aggregate number of
votes of all classes of capital stock or other equity interests of such Person
which ordinarily has voting power for the election of directors of such Person.

    "Withdrawal Liability" means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

    1.02 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a "Revolving Loan") or
by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a "Eurodollar
Revolving Loan"). Borrowings also may be classified and referred to by Class
(e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar Borrowing") or
by Class and Type (e.g., a "Eurodollar Revolving Borrowing").

    1.03 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

    1.04 Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the United States
Borrower notifies the Administrative Agent that the United States Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
United States Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such

–19–

--------------------------------------------------------------------------------

change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith.


ARTICLE II
THE CREDITS


2.01Commitments. (a) Subject to and upon the terms and conditions herein set
forth, each Lender with a Revolving Commitment severally agrees to make a loan
or loans (each a "Revolving Loan" and collectively, the "Revolving Loans") to
the United States Borrower from time to time during the Availability Period for
Revolving Loans in an aggregate principal amount that will not result in such
Lender's Revolving Credit Exposure exceeding such Lender's Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the United States Borrower may borrow, prepay and reborrow Revolving
Loans.

    (b) Subject to and upon the terms and conditions herein set forth, each
Lender with a United States Term Commitment severally agrees to make a loan or
loans (each a "United States Term Loan" and collectively, the "United States
Term Loans") to the United States Borrower from time to time during the
Availability Period for United States Term Loans in an aggregate principal
amount that will not result in such Lender's outstanding United States Term
Loans exceeding the United States Term Commitment of such Lender. Once repaid,
United States Term Loans may not be reborrowed.

    (c) Subject to and upon the terms and conditions herein set forth, each
Lender with a Puerto Rico Term Commitment severally agrees to make a loan or
loans (each a "Puerto Rico Term Loan" and collectively, the "Puerto Rico Term
Loans") to the Puerto Rico Borrower from time to time during the Availability
Period for Puerto Rico Term Loans in an aggregate principal amount that will not
result in such Lender's outstanding Puerto Rico Term Loans to exceeding the
Puerto Rico Term Commitment of such Lender. Once repaid, Puerto Rico Term Loans
may not be reborrowed.

    (d) Subject to and upon the terms and conditions herein set forth and in the
Incremental Term Loan Commitment Agreement for a Class, each Lender with an
Incremental Term Loan Commitment of such Class severally agrees to make a loan
or loans (each an "Incremental Term Loan" and collectively, the "Incremental
Term Loans") to the United States Borrower from time to time pursuant to such
Incremental Term Loan Commitment Agreement in an aggregate principal amount that
will not result in such Lender's outstanding Incremental Term Loans of such
Class exceeding the Incremental Term Loan Commitment of such Class of such
Lender. Once repaid, Incremental Term Loans may not be reborrowed.

    2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing of a Class consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments under such Class. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.

    (b) Subject to Section 2.14, (i) each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as a Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of a
Borrower to repay such Loan in accordance with the terms of this Agreement.

    (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be

–20–

--------------------------------------------------------------------------------

in an aggregate amount that is equal to the entire unused balance of the total
Commitments under the relevant Class or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 Eurodollar
Revolving Borrowings outstanding.

    (d) Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

    2.03 Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Borrowing to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e) may be given not later than 10:00 a.m., New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by a Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

     (i) the aggregate amount of the requested Borrowing;

    (ii) the date of such Borrowing, which shall be a Business Day;

    (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

    (iv) whether such Borrowing is to be a Revolving Borrowing or a Term
Borrowing;

    (v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

    (vi) the location and number of the applicable Borrower's account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

    If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then a Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

    2.04 Incremental Term Loans. (a) So long as no Default or Event of Default
then exists or would result therefrom the United States Borrower shall have the
right at any time and from time to time after the Initial Borrowing Date and
prior to the third anniversary of the Initial Borrowing Date to request that one
or more existing Lenders and/or other Persons (which will become Lenders as
provided below), provide Incremental Term Loan Commitments under any Class as
designated in the respective Incremental Term Loan Commitment Agreement and,
subject to the terms and conditions contained in this Agreement and the
respective Incremental Term Loan Commitment Agreement, make Incremental Term
Loans pursuant thereto, it being understood and agreed, however, that:

     (i) no Lender shall be obligated to provide an Incremental Term Loan
Commitment as a result of any such request by the United States Borrower, and
until such time, if any, as such Lender has agreed in its sole discretion to
provide an Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Commitment

–21–

--------------------------------------------------------------------------------

Agreement as provided in clause (b) of this Section 2.04, such Lender shall not
be obligated to fund any Incremental Term Loans;

    (ii) any Lender (or any other Person which will become a Lender) may so
provide an Incremental Term Loan Commitment without the consent of any other
Lender;

    (iii) each provision of Incremental Term Loan Commitments pursuant to this
Section 2.04 on a given date shall be in a minimum aggregate amount (for all
Lenders (including any other Persons who will become Lenders)) of at least
$50,000,000;

    (iv) the aggregate amount of all Incremental Term Loan Commitments permitted
to be provided pursuant to this Section 2.04 shall not exceed $800,000,000;

    (v) each Incremental Term Loan Commitment Agreement shall specifically set
forth the Class (including any new Class thereunder) of the Incremental Term
Loan Commitments being provided thereunder;

    (vi) each Lender agreeing to provide an Incremental Term Loan Commitment
shall make Incremental Term Loans under the Class specified in the relevant
Incremental Term Loan Commitment Agreement pursuant to Section 2.01(d) and such
Loans shall thereafter be deemed to be Incremental Term Loans under the relevant
Class for all purposes of this Agreement;

   (vii) (i) no Incremental Term Loan may mature prior to the Maturity Date and
(ii) in no event shall the weighted average life to maturity of the Incremental
Term Loans be shorter than the then weighted average life to maturity of the
United States Term Loans, providedthat, Incremental Term Loans shall not be
subject to the restrictions set forth in clauses (i) and (ii) to the extent that
the aggregate principal amount of Short-Term Indebtedness outstanding at any
time does not exceed $300,000,000; and

   (viii) all actions taken by the United States Borrower pursuant to this
Section 2.04 shall be taken in coordination with the Administrative Agent.

    (b) At the time of any provision of Incremental Term Loan Commitments
pursuant to this Section 2.04, (i) the United States Borrower, the
Administrative Agent and each such Lender or other Person (each an "Incremental
Term Loan Lender") which agrees to provide an Incremental Term Loan Commitment
shall execute and deliver to the Administrative Agent an Incremental Term Loan
Commitment Agreement substantially in the form of Exhibit D (appropriately
completed) (each in an "Incremental Term Loan Commitment Agreement"), with the
effectiveness of such Incremental Term Loan Lender's Incremental Term Loan
Commitment to occur on the date set forth in such Incremental Term Loan
Commitment Agreement and the payment of any fees required in connection
therewith; and (ii) the United States Borrower shall deliver to the
Administrative Agent an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the United States
Borrower reasonably satisfactory to the Administrative Agent and dated such
date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Initial Borrowing Date pursuant to
Article IV as may be reasonably requested by the Administrative Agent, and such
other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and (i) at such time
Schedule 2.01 shall be deemed modified to reflect the Incremental Term Loan
Commitments of such Incremental Term Loan Lenders under the relevant Class or
Classes and (ii) to the extent requested by such Incremental Term Loan Lenders,
the appropriate promissory notes will be issued, at the United States Borrower's
expense, to such Incremental Term Loan Lenders.

    2.05 Letters of Credit. (a) General. Subject to the terms and conditions set
forth herein, the United States Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during

–22–

--------------------------------------------------------------------------------

the Availability Period for Letters of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
United States Borrower to, or entered into by the United States Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

    (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the United States Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, the date of issuance, amendment, renewal or extension, the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the United States Borrower also shall submit a letter of
credit application on the Issuing Bank's standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the United States Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $75,000,000 and (ii) the
Revolving Credit Exposures shall not exceed the Total Revolving Commitments.

    (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

    (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender's Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the United States Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the United States Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

    (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the United States Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the United States Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the United States Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time, on (i) the Business Day that the United States

–23–

--------------------------------------------------------------------------------

Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the United States Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the United States Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the United
States Borrower's obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the United States Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the United
States Borrower in respect thereof and such Lender's Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
United States Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the United States Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the United States Borrower of its obligation to reimburse such LC
Disbursement.

    (f)  Obligations Absolute. The United States Borrower's obligation to
reimburse LC Disbursements as provided in paragraph (d) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

     (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

    (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or this Agreement;

    (iii) the existence of any claim, setoff, defense or other right that the
United States Borrower, any other party guaranteeing, or otherwise obligated
with, the United States Borrower, any Subsidiary or other Affiliate thereof or
any other Person may at any time have against the beneficiary under any Letter
of Credit, the Issuing Bank, the Administrative Agent or any Lender or any other
Person, whether in connection with this Agreement or any other related or
unrelated agreement or transaction;

    (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

    (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

    (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the United States Borrower's obligations
hereunder.

–24–

--------------------------------------------------------------------------------

    Neither the Administrative Agent, the Documentation Agent, the Lenders nor
the Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder,
including any of the circumstances specified in clauses (i) through (vi) above,
as well as any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the United States
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the United States
Borrower to the extent permitted by applicable law) suffered by the United
States Borrower that are caused by the Issuing Bank's failure to exercise the
agreed standard of care (as set forth below) in determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. Without limiting the generality of the foregoing, it is understood that
the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that the Issuing Bank shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.

    (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the United States Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the United States Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

    (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the United States Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the United States Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the United States Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (d) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (d) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

    (i)  Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the United States Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
United States Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(d). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
"Issuing Bank" shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to

–25–

--------------------------------------------------------------------------------

have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

    (j)  Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the United States Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the United States Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the United States Borrower described in Sections 7.08 or 7.09. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the United States Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
United States Borrower's risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the United States Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 51% of the total LC Exposure), be applied to satisfy other
obligations of the United States Borrower under this Agreement. If the United
States Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the United States Borrower within
three Business Days after all Events of Default have been cured or waived.

    2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to a
Borrower by promptly crediting the amounts so received, in like funds, to an
account of a Borrower maintained with the Administrative Agent in New York City
and designated by a Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

    (b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of a Borrower, the interest rate applicable
to ABR

–26–

--------------------------------------------------------------------------------

Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender's Loan included in such Borrowing.

    2.07 Interest Elections. (a) Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, a Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

    (b) To make an election pursuant to this Section, a Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.

    (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

    (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

    (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

    (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then a Borrower shall be deemed to have
selected an Interest Period of one month's duration, in the case of a Eurodollar
Borrowing.

    (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

    (e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

    2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.

–27–

--------------------------------------------------------------------------------

    (b) A Borrower may at any time terminate, or from time to time reduce, the
Commitments in respect of a Class, provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) a Borrower shall not terminate or reduce the
Commitments in respect of a Class if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the Credit Exposure
under such Class would exceed the total Commitments under such Class.

    (c) A Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by a Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by a Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by a Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

    2.09 Repayment of Loans; Evidence of Debt; Reduction of Term Commitment.
(a) The Borrowers hereby jointly and severally unconditionally promise to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date for such Loans.

    (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

    (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

    (d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facieevidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

    (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, a Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

    2.10 Prepayment of Loans. (a) Each Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section.

    (b) A Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case

–28–

--------------------------------------------------------------------------------

of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment in respect of Loans under any Class
made pursuant to a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

    (c) Notwithstanding the foregoing, prepayments of Incremental Term Loans of
a Class shall be subject to the limitations, if any, set forth in the
Incremental Term Loan Commitment Agreement for such Class.

    2.11 Fees. (a) The United States Borrower shall pay to the Administrative
Agent, for distribution to each Lender with a United States Term Commitment, a
commitment commission (the "United States Term Loan Commitment Commission") for
the period from the Effective Date to but not including the last day of the
Availability Period for United States Term Loans (or such earlier date on which
the Total United States Term Commitment shall have been terminated), computed
for each day at the Applicable Rate for such date for the Unutilized United
States Term Commitment of such Lender on such day. Accrued United States Term
Loan Commitment Commissions shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December or such earlier
day upon which the Total United States Term Commitment is terminated.

    (b) The Puerto Rico Borrower shall pay to the Administrative Agent, for
distribution to each Lender with a Puerto Rico Term Commitment, a commitment
commission (the "Puerto Rico Term Loan Commitment Commission") for the period
from the Effective Date to but not including the last day of the Availability
Period for Puerto Rico Term Loans (or such earlier date on which the Total
Puerto Rico Term Commitment shall have been terminated), computed for each day
at the Applicable Rate for such date for the Unutilized Puerto Rico Term
Commitment of such Lender on such day. Accrued Puerto Rico Term Loan Commitment
Commissions shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December or such earlier day upon which
the Total Puerto Rico Term Commitment is terminated.

    (c) The United States Borrower agrees to pay to the Administrative Agent for
distribution to each Lender a commitment commission (the "Revolving Loan
Commitment Commission") for the period from the Effective Date to but not
including the Maturity Date (or such earlier date on which the Total Revolving
Commitment shall have been terminated), computed for each day at the Applicable
Rate for such date for the Unutilized Revolving Commitment of such Lender on
such day. Accrued Revolving Loan Commitment Commissions shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Maturity Date or such earlier date on which the Total
Revolving Commitment is terminated.

    (d) The United States Borrower agrees to pay to the Administrative Agent for
distribution to each Lender with an Incremental Term Loan Commitment of a Class
such commitment commissions and other amounts, if any, as are specified in the
Incremental Term Loan Commitment Agreement for such Class, with such commitment
commissions and other amounts, if any, to be payable at the times set forth in
such Incremental Term Loan Commitment Agreement.

    (e) The United States Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, pro rata on the basis of their respective
Percentages, a fee in respect of each Letter of

–29–

--------------------------------------------------------------------------------

Credit (the "Letter of Credit Fee") computed for each day at a per annum rate
equal to the Applicable Rate for Revolving Loans that are Eurodollar Loans on
such day multiplied by the maximum available amount to be drawn under all
Letters of Credit outstanding on such day. Accrued Letter of Credit Fees shall
be due and payable quarterly in arrears as of the last Business Day of each
March, June, September and December of each year and on the date upon which the
Total Revolving Commitment is terminated.

    (f)  The United States Borrower agrees to pay to the Issuing Bank a fee in
respect of each Letter of Credit issued by it (the "Facing Fee") computed for
each day at the rate of 0.125% per annum on the maximum available amount to be
drawn under all Letters of Credit outstanding on such day provided that there
will be a minimum Facing Fee per year for each Letter of Credit of $500 (which
is not an additional fee). Accrued Facing Fees shall be due and payable
quarterly in arrears as of the last Business Day of each March, June, September
and December of each year and on the date upon which the Total Revolving
Commitment is terminated.

    (g) The United States Borrower agrees to pay directly to the Issuing Bank
upon each issuance of, payment under, and/or amendment of, a Letter of Credit
such amount as shall at the time of such issuance, payment or amendment be the
administrative charge which the Issuing Bank is customarily charging for
issuances of, payments under or amendments of, letters of credit issued by it.

    (h) The Borrowers shall pay to the Agents on the Initial Borrowing Date, for
their own accounts and/or for distribution to the Lenders, such fees as
heretofore agreed among them in writing.

    2.12 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

    (b) The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

    (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

    (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and
(iv) all accrued interest shall be payable upon termination of the Commitments.

    (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

–30–

--------------------------------------------------------------------------------



    2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

    (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

    (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing,
such Borrowing shall be made as an ABR Borrowing.

    2.14 Increased Costs. (a) If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers (or in the case of Section 2.14(a)(ii), the United States Borrower)
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

    (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company or controlling corporation,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company or
controlling corporation could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company or controlling
corporation with respect to capital adequacy and such Lender or Issuing Bank
determines that such reduction in rate of return is material), then from time to
time the Borrowers (or in the case of Section 2.14(a)(ii), the United States
Borrower) will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender's or the Issuing Bank's holding company or controlling
corporation for any such reduction suffered.

–31–

--------------------------------------------------------------------------------

    (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrowers (or in the case of
Section 2.14(a)(ii), the United States Borrower) and shall be conclusive absent
manifest error. The Borrowers (or in the case of Section 2.14(a)(ii), the United
States Borrower) shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

    (d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers (or in the case of Section 2.14(a)(ii), the United States
Borrower) shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers (or in the case of Section 2.14(a)(ii), the
United States Borrower) of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or the Issuing Bank's intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

    2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.10(b) and is revoked in accordance herewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.18, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate (in the case of a
Eurodollar Loan) for such Interest Period, over (ii) the amount of interest that
such Lender would earn on such principal amount for such period if such Lender
were to invest such principal amount for such period at the interest rate that
would be bid by such Lender (or an affiliate of such Lender) for dollar deposits
from other banks in the eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

    2.16 Taxes. (a) Any and all payments by or an account of any obligation of a
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if a Borrower shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such

–32–

--------------------------------------------------------------------------------

deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

    (b) In addition, the applicable Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

    (c) If any amounts are payable in respect of Taxes pursuant to
Section 2.16(a) or 2.16(b), then the applicable Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any taxes imposed on or measured
by the net income of such Administrative Agent, Lender or Issuing Bank, as the
case may be, or franchise taxes imposed on (or measured by) its net income by
the jurisdiction under the laws of which it is organized or in which its
principal office or applicable lending office is located paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, in
respect of amounts so paid to or on behalf of the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, pursuant to Section 2.16(a) or
2.16(b) or this Section 2.16(c) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to a Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

    (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, the applicable Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

    (e) Except in the case of Puerto Rico Term Loans, any Foreign Lender shall
deliver to the applicable Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by such
Borrower, and, when prescribed by applicable law and reasonably requested by the
applicable Borrower, update or renew, such properly completed and executed Forms
prescribed by applicable law as will permit payments under this Agreement to be
made without withholding or at a reduced rate of withholding.

    (f)  In the case of Puerto Rico Term Loans, each Lender that is not a
resident of Puerto Rico for Puerto Rican tax purposes shall file any certificate
or document reasonably requested by the Puerto Rico Borrower, and, when
prescribed by applicable law and reasonably requested by the Puerto Rico
Borrower, update or renew, pursuant to any applicable law or regulation if such
filing would eliminate or reduce the amount of withholding taxes imposed by
Puerto Rico if, in either case, such filing would not, in the sole discretion of
such Lender, result in a legal, economic or regulatory disadvantage to such
Lender.

    (g) If a Borrower pays any additional amount under this Section 2.16 to a
Lender, Administrative Agent, or Issuing Bank and such Lender, Administrative
Agent, or Issuing Bank determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a "Tax Benefit"), such Lender,
Administrative Agent, or Issuing Bank shall pay to such Borrower an amount that
the Lender, Administrative Agent, or Issuing Bank shall, in its sole discretion,
determine is equal to the net benefit, after tax, which was obtained by the
Lender, Administrative Agent, or Issuing Bank in such year as a consequence of
such Tax Benefit; provided, however, that (i) any Lender, Administrative Agent,
or Issuing Bank may determine, in its sole discretion consistent with the
policies of such Lender, Administrative Agent, or Issuing Bank, whether to seek
a Tax Benefit; (ii) any Taxes that are imposed on a Lender, Administrative
Agent, or Issuing Bank as a result of a disallowance or reduction (including
through the expiration of any tax credit

–33–

--------------------------------------------------------------------------------

carryover or carryback of such Lender, Administrative Agent, or Issuing Bank
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender, Administrative Agent, or Issuing Bank has made a payment to such
Borrower pursuant to this Section 2.16(g) shall be treated as a Tax for which
such Borrower is obligated to indemnify such Lender, Administrative Agent, or
Issuing Bank pursuant to this Section 2.16 without any exclusions or defenses;
(iii) nothing in this Section 2.16(g) shall require the Lender, Administrative
Agent, or Issuing Bank to disclose any confidential information to such Borrower
(including its tax returns); and (iv) no Lender, Administrative Agent, or
Issuing Bank shall be required to pay any amounts pursuant to this
Section 2.16(g) at any time which a Default or Event of Default exists.

    2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) Each
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

    (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees on the United States Term Loans and Puerto Rico
Term Loans and then the Revolving Loans then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second to pay the principal of the United States
Term Loans, Puerto Rico Term Loans and Incremental Term Loans (if any) and then
the Revolving Loans then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties and
(iii) third, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

    (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its

–34–

--------------------------------------------------------------------------------

Loans or participations in LC Disbursements to any assignee or participant,
other than to a Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Borrower in the amount of such participation.

    (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

    (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid.

    2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if a Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

    (b) If any Lender requests compensation under Section 2.14, or if a Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then each Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); providedthat (i) if such assignee
is not a Lender, the applicable Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior

–35–

--------------------------------------------------------------------------------

thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling a Borrower to require such assignment and delegation cease to apply.

    2.19 Additional Commitments. (a) So long as no Default or Event of Default
then exists or would result therefrom, the United States Borrower shall have the
right at any time and from time to time after the Initial Borrowing Date and
prior to the 60th day after the Initial Borrowing Date upon at least 10 Business
Days prior written notice to the Administrative Agent (which shall promptly
notify each of the Lenders), to request on up to two occasions in the aggregate
that one or more Lenders (and/or one or more other Persons which will become
Lenders as provided below) provide Additional United States Term Commitments and
Additional Revolving Commitments, subject to the applicable terms and conditions
contained in this Agreement, and make United States Term Loans and Revolving
Loans pursuant thereto; it being understood and agreed, however, that:

    (i)  no Lender shall be obligated to provide an Additional Term Commitment
as a result of any such request by the United States Borrower,

    (ii) until such time, if any, as such Lender has agreed in its sole
discretion to provide Additional Commitments and executed and delivered to the
Administrative Agent an Additional Commitment Agreement in respect thereof as
provided in Section 2.19(b) and such Additional Commitments shall have become
effective, such Lender shall not be obligated to fund any United States Term
Loans in excess of its United States Term Commitment or Revolving Loans in
excess of its Revolving Commitment, in each case, as in effect prior to giving
effect to such Additional Commitments provided pursuant to this Section 2.19,

    (iii) any Lender (or any other Person which will become a Lender) may so
provide Additional Commitments without the consent of any other Lender but with
the prior consent of the Administrative Agent (which consent shall not be
unreasonably withheld),

    (iv) the aggregate amount of all Additional Commitments permitted to be
provided pursuant to this Section 2.19 shall not exceed an amount equal to
$1,300,000,000 less the sum of the Total Revolving Commitment and Total United
States Term Commitment on the Effective Date,

    (v) the fees payable to any Lender (including any Person who will become a
Lender) providing an Additional United States Term Commitment shall be as set
forth in the relevant Additional Commitment Agreement,

    (vi) each increase in the Commitments pursuant to this Section 2.19 shall be
applied pro rata to the Additional United States Term Commitments and Additional
Revolving Commitments (based on the Total United States Term Commitment and
Total Revolving Commitment); and

    (vii) all actions taken by the United States Borrower pursuant to this
Section 2.19(a) shall be done in coordination with the Administrative Agent.

    (b) At the time of any provision of Additional Commitments pursuant to this
Section 2.19, (i) the United States Borrower, the Administrative Agent and each
Lender or other Person which agrees to provide Additional Commitments (each, an
"Additional Lender") shall execute and deliver to the Administrative Agent an
Additional Commitment Agreement (with the effectiveness of such Additional
Lender's Additional Commitments to occur upon delivery of such Additional
Commitment Agreement, to the Administrative Agent, the payment of any fees
required in connection therewith and the satisfaction of the other conditions in
this Section 2.19(b) to the reasonable satisfaction of the Administrative
Agent), (ii) on the first date after such effectiveness on which United States
Term Loans are to be incurred hereunder the United States Borrower shall, in
coordination with the Administrative Agent, incur additional United States Term
Loans from the Lenders in each case to the extent necessary so that all of the
Lenders participate in each outstanding Borrowing of United States Term Loans
pro rata on the basis of their respective United States Term Commitments (after
giving effect to

–36–

--------------------------------------------------------------------------------

any increase in the Total United States Term Commitments pursuant to this
Section 2.19) and (iii) on the first date after such effectiveness on which
Revolving Loans are to be incurred hereunder the United States Borrower shall,
in coordination with the Administrative Agent, repay Revolving Loans of certain
of the Revolving Lenders and incur additional Revolving Loans from the Revolving
Lenders in each case to the extent necessary so that all of the Revolving
Lenders participate in each outstanding Borrowing of Revolving Loans pro rata on
the basis of their respective Revolving Commitments (after giving effect to any
increase in the Total Commitments pursuant to this Section 2.19) and with the
United States Borrower being obligated to pay to the respective Lenders the
costs of the type referred to in Section 2.15 in connection with any such
repayment and/or Borrowing. The Administrative Agent shall promptly notify each
Lender as to the occurrence of each Additional Commitment Date, and (x) on each
such date, the Total United States Term Commitment and Total Revolving
Commitment under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Additional Term Commitments, and (y) on each such
date Schedule 2.01 shall be deemed modified to reflect the revised Revolving
Commitments and United States Term Commitments of the affected Lenders.

    (c) In connection with each incurrence of United States Term Loans pursuant
to Section 2.01(b), the Lenders and the United States Borrower hereby agree
that, notwithstanding anything to the contrary contained in this Agreement, the
United States Borrower and the Administrative Agent may take all such actions as
may be necessary to ensure that all Lenders with outstanding United States Term
Loans continue to participate in each Borrowing of outstanding United States
Term Loans (after giving effect to the incurrence of United States Term Loans
pursuant to Section 2.01(b)) on a pro ratabasis, including by adding the United
States Term Loans to be so incurred to the then outstanding Borrowings of United
States Term Loans on a pro ratabasis even though as a result thereof such new
United States Term Loan (to the extent required to be maintained as Eurodollar
Loans), may effectively have a shorter Interest Period than the then outstanding
Borrowings of United States Term Loans and it is hereby agreed that (x) to the
extent any then outstanding Borrowings of United States Term Loans that are
maintained as Eurodollar Loans are affected as a result thereof, any costs of
the type described in Section 2.15 incurred by such Lenders in connection
therewith shall be for the account of the United States Borrower or (y) to the
extent the United States Term Loans to be so incurred are added to the then
outstanding Borrowings of United States Term Loans which are maintained as
Eurodollar Loans, the Lenders that have made such additional United States Term
Loans shall be entitled to receive an effective interest rate on such additional
United States Term Loans as is equal to the Adjusted LIBO Rate as in effect two
Business Days prior to the incurrence of such additional United States Term
Loans, plus the then Applicable Rate for such Loans until the end of the
respective Interest Period or Interest Periods with respect thereto.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


    In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue and/or participate in the Letters of Credit, the United States
Borrower makes the following representations, warranties and agreements as to
itself and each of its Subsidiaries, as of the Initial Borrowing Date (both
before and after giving effect to the Loans occurring on such date, the
Transaction and the other transactions contemplated by the Credit Documents, and
all references to the United States Borrower and its Subsidiaries herein and
elsewhere in this Agreement, shall, unless otherwise specifically indicated, be
references to the United States Borrower and its Subsidiaries after giving
effect to the Transaction) and as of the date of each subsequent Loan, all of
which representations, warranties and agreements shall survive the execution and
delivery of this Agreement, and any subsequent Loan and the issuance of Letters
of Credit, with the incurrence of each Credit Event on or after the Initial
Borrowing Date being deemed to constitute a representation and warranty that the
matters specified in this Article III are true and correct in all material
respects on and as of

–37–

--------------------------------------------------------------------------------

the Initial Borrowing Date and on the date of each such Credit Event, provided
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct on the date of each Loan but only
as of such specified date:

    3.01 Organization; Powers. Each of the United States Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

    3.02 Authorization; Enforceability. The Transactions are within the United
States Borrower's corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the United States Borrower and constitutes a
legal, valid and binding obligation of the United States Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

    3.03 Governmental Approvals; No Conflicts. Except for those filings
contemplated by Section 5.13, the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the United States
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the United States Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the United States Borrower or any of its Subsidiaries,
and (d) will not result in the creation or imposition of any Lien on any asset
of the United States Borrower or any of its Subsidiaries.

    3.04 Financial Condition; No Material Adverse Change. (a) The United States
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2000, reported on by Arthur Andersen,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2001, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
United States Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in
clause (ii) above.

    (b) Since December 31, 2000, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the United States Borrower and its Subsidiaries, taken as a whole.

    (c) The projections in the June 2001 Information Memorandum dated June,
2001, a copy of which has been furnished to each Lender prior to the Effective
Date, have been prepared by the United States Borrower in light of the past
operations of its businesses, but including future payments of known contingent
liabilities, if any, and reflect projections for the four years ending
December 31, 2005. Such projections are based upon estimates and assumptions
stated therein, all of which the United States Borrower believes to be
reasonable and fair in light of current conditions and current facts known to
the United States Borrower as of the Initial Borrowing Date and, as of the
Initial Borrowing Date, reflect the United States Borrower's good faith and
reasonable estimates of the future financial performance of the United States
Borrower and of the other information projected therein for

–38–

--------------------------------------------------------------------------------

the period set forth therein, it being recognized by the Lenders that actual
results may differ materially from such projections and no representation is
made that the projected results will in fact be obtained.

    3.05 Properties. (a) Each of the United States Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

    (b) Each of the United States Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
United States Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

    3.06 Litigation and Environmental Matters. (a) There are no actions, suits,
proceedings or investigation by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the United States Borrower,
threatened against or affecting the United States Borrower or any of its
Subsidiaries as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).

    (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the United States Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any Environmental Claims
with respect to any Environmental Liability or (iv) knows of any fact,
circumstance, condition or occurrence that could reasonably be expected to give
rise to form the basis for any Environmental Claim or Environmental Liability.

    3.07 Compliance with Laws and Agreements. Each of the United States Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

    3.08 Investment and Holding Company Status. Neither the United States
Borrower nor any of its Subsidiaries is (a) an "investment company", as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
"holding company" as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

    3.09 Taxes. Each of the United States Borrower and its Subsidiaries has
timely filed or caused to be filed with the appropriate taxing authority all Tax
returns, statements, forms and reports required to have been filed by or with
respect to the income, properties or operations of the United States Borrower
and/or any of its Subsidiaries and has paid or caused to be paid all Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which the United States Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves.
There is no action, suit, proceeding, investigation, audit, or claim now pending
or, to the best knowledge of the United States Borrower or any of its
Subsidiaries, threatened by any authority regarding any taxes relating to the
United States Borrower or any of its Subsidiaries. Neither the United States
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the United States
Borrower or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the United States

–39–

--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations. None of the United States Borrower or any of its
Subsidiaries has incurred, or will incur, any material tax liability in
connection with the Transactions or any other transactions contemplated hereby
(it being understood that the representation contained in this sentence does not
cover any future tax liabilities of the United States Borrower or any of its
Subsidiaries arising as a result of the operation of their businesses in the
ordinary course of business).

    3.10 ERISA. Each Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including without limitation ERISA and the Code. No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by not more
than $5,000,000, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by not more than $5,000,000.

    3.11 Use of Proceeds; Margin Regulations. (a) The proceeds of all United
States Term Loans and Revolving Loans (together with the proceeds of the
Qualified Securities) shall be utilized by the United States Borrower (i) to
finance the Refinancing, (ii) to fund the Specified Acquisitions (other than any
acquisitions in Puerto Rico) (to the extent not previously funded under any
existing financing), including the funding of payments under the USA Seller Note
and other acquisitions and investments not prohibited by this Agreement,
(iii) to repay the Junior Subordinated Notes, (iv) for general corporate and
working capital purposes of the Credit Parties (including related costs and
expenses) and (v) to pay fees and expenses relating to the Transaction, provided
that the proceeds of the United States Loans will not be utilized to fund an
offer to purchase the equity interests in any Person the equity interests in
which are publicly traded which has not been approved by the board of directors
of such Person.

    (b) The proceeds of all Puerto Rico Term Loans shall be utilized by the
Puerto Rico Borrower (i) to fund the acquisition of television stations in
Puerto Rico (to the extent not previously funded under any existing financing),
and other acquisitions and investments in Puerto Rico not prohibited by this
Agreement, (ii) for general corporate and working capital purposes of the Puerto
Rico Borrower (including related costs and expenses) and (iii) to pay fees and
expenses in Puerto Rico relating to the Transactions (if any); provided that the
proceeds of the Puerto Rico Term Loans will not be utilized to fund an offer to
purchase the equity interests in any Person the equity interests in which are
publicly traded which has not been approved by the board of directors of such
Person.

    (c) The value of Margin Stock subject to the restrictive covenants set forth
in Section 6.02 and 6.03 does not exceed 25% of the value of all assets subject
to such limitations.

    (d) Neither the making of any Loan hereunder, nor the use of the proceeds
thereof, will violate the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

    3.12 Subsidiaries. On the Initial Borrowing Date and after giving effect to
the consummation of the Transaction, the United States Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto. Schedule 3.12
correctly sets forth, as of the Initial Borrowing Date, the percentage ownership
(direct and indirect) of the United States Borrower in each class of capital
stock of each of its Subsidiaries and also identifies the direct owner thereof.

–40–

--------------------------------------------------------------------------------

    3.13 Intellectual Property. The Credit Parties have obtained all material
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights, free from materially burdensome restrictions, that are necessary for the
operation of their businesses taken as a whole as presently conducted and as
proposed to be conducted.

    3.14 Material Agreements. Each of the Material Agreements to which the
United States Borrower or any other Credit Party is a party is a legal, valid
and binding obligation of the parties thereto enforceable against such parties
in accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law); and neither Borrower nor any other Credit Party is in breach or
violation of or in default under any Material Agreement in any material respect
which would individually or in the aggregate have a Material Adverse Effect.

    3.15 FCC Matters; Media Licenses. The United States Borrower and its
Subsidiaries are in all material respects in compliance with the Communications
Act, including the rules, regulations and published policies of the FCC relating
to the transmission of television signals, all except to the extent that
non-compliance with the preceding requirements would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect. Each Station owned by the
United States Borrower or any of its Subsidiaries on the Initial Borrowing Date
is set forth on Schedule 3.15. All Material Media Licenses owned by the United
States Borrower or its Subsidiaries are held in License Subsidiaries.

    3.16 Permits, Etc. Except as set forth on Schedule 3.16, each Credit Party
has all permits, licenses, authorizations and approvals required for it lawfully
to acquire, own, lease, control, manage or operate each Primary Station
currently owned, leased, controlled, managed or operated by such Credit Party
(including all Media Licenses) except for such permits, licenses, authorizations
or approvals required for the lawful ownership, lease, control, management or
operation of a Primary Station, the failure to obtain or maintain which will not
have a Material Adverse Effect. Each such Primary Station is in compliance in
all material respects with all such permits, licenses, authorizations and
approvals. Each Credit Party has duly and timely filed all reports and documents
required by the Communications Act with respect to the ownership, lease,
management or operation of each Primary Station owned by such Credit Party,
except for such reports or documents the failure to file which will not have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization or approval required for the lawful ownership,
lease, control, management or operation of a Primary Station, and, there is no
claim that any thereof is not in full force and effect, except for such of the
immediately preceding matters which are not likely or reasonably likely to cause
a Material Adverse Effect. Except as set forth on Schedule 3.16, there are
(i) no judgments, decrees or orders issued or to the United States Borrower's
knowledge threatened by the FCC with respect to the United States Borrower, any
Subsidiary or any of the Primary Stations, (ii) no complaints, petitions,
filings or other proceedings pending or to the United States Borrower's
knowledge threatened before the FCC (other than rule making of general
applicability to the broadcast industry) with respect to the United States
Borrower, any Subsidiary or any of the Primary Stations and (iii) no events that
have occurred that could result in the imposition of any financial penalty by
the FCC upon the United States Borrower, any Subsidiary or any of the Primary
Stations, except for such judgments, decrees, orders, complaints, petitions,
filings, other proceedings or events, which individually or in the aggregate are
not reasonably likely to cause a Material Adverse Effect.

    3.17 Nature of Business. Neither the United States Borrower nor any of its
Restricted Subsidiaries is engaged in any material business other than the
Media/Communications Business.

    3.18 Disclosure. The United States Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all

–41–

--------------------------------------------------------------------------------

other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the United States Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the United States Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time in light of conditions and facts known to the United
States Borrower at the time such projections were made and reflect the United
States Borrower's good faith and reasonable estimates of the future financial
performance of the United States Borrower and of the other information projected
therein for the period set forth therein; it being understood that actual
results may differ materially from such projections and no representation is
made that the projected results will in fact be obtained.

    3.19 USA Stations Acquisition. The initial closing under the USA Stations
Acquisition has been consummated in accordance with the terms of the USA
Stations Acquisition Agreement.

    3.20 Subordinated Securities. The subordination provisions of the Junior
Subordinated Notes are enforceable against the holders of the Junior
Subordinated Notes, and the Loans and all other monetary obligations hereunder
are within the definition of "Senior Debt" included in the Junior Subordinated
Notes.


ARTICLE IV
CONDITIONS PRECEDENT


4.01Conditions Precedent to Initial Borrowing Date. The obligation of the
Lenders to make Loans, and of the Issuing Bank to issue Letters of Credit, on
the Initial Borrowing Date is subject to the satisfaction of each of the
following conditions at such time:

    (a) Agreement. The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement and the
Subsidiary Guaranty signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent and/or the Documentation Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and the Subsidiary
Guaranty.

    (b) Opinions of Counsel. The Administrative Agent and the Documentation
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent, the Documentation Agent and the Lenders and dated the
Effective Date) of O'Melveny & Myers LLP, counsel for the Borrowers,
substantially in the form of Exhibit B-1 and of Shaw Pittman, FCC counsel for
the Borrowers, substantially in the form of Exhibit B-2, and covering such other
matters relating to the Borrowers, this Agreement, the Subsidiary Guaranty or
the Transactions as the Required Lenders shall reasonably request. Each Borrower
hereby requests such counsels to deliver such opinions.

    (c) Corporate Documents. The Administrative Agent and the Documentation
Agent shall have received such documents and certificates as the Administrative
Agent, the Documentation Agent or their counsel may reasonably request relating
to the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and any other legal matters relating to each
Credit Party, this Agreement, the Subsidiary Guaranty or the Transactions, all
in form and substance satisfactory to the Administrative Agent, the
Documentation Agent and their counsel.

    (d) Corporate Proceedings. On the Initial Borrowing Date, all corporate and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the

–42–

--------------------------------------------------------------------------------

Administrative Agent and the Documentation Agent, and the Administrative Agent
and the Documentation Agent shall have received all information and copies of
all certificates, documents and papers, including good standing certificates and
any other records of corporate proceedings and governmental approvals, if any,
which the Administrative Agent and the Documentation Agent may have reasonably
requested in connection therewith, such documents and papers, where appropriate,
to be certified by proper corporate or Governmental Authorities.

    (e) Compliance. The Administrative Agent and the Documentation Agent shall
have received a certificate, dated the Effective Date and signed by the
Financial Officer of each of the Borrowers, confirming compliance with the
conditions set forth in Section 4.01 and Section 4.02.

    (f)  Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced with reasonable supporting detail on or prior to the second
Business Day immediately preceding the Initial Borrowing Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder and the fees, expenses and disbursements of White & Case
LLP.

    (g) Adverse Change, etc. From December 31, 2000, nothing shall have occurred
(and neither Chase, BNP Paribas nor the Lenders shall have become aware of any
facts or conditions not previously known) which Chase, BNP Paribas or the
Required Lenders shall reasonably determine (i) has had, or is reasonably likely
to have, a material adverse effect on the rights or remedies of the Lenders or
the Agents hereunder or under any other Credit Document, or on the ability of
the Credit Parties taken as a whole to perform their obligations to them, or
(ii) has had, or is reasonably likely to have, a Material Adverse Effect.

    (h) Litigation. There shall be no actions, suits or proceedings pending or,
to the knowledge of any Credit Party, threatened in writing (i) with respect to
the Transaction, this Agreement or any other Credit Document or (ii) which the
Administrative Agent, the Documentation Agent or the Required Lenders shall
reasonably determine has had, or is reasonably likely to have, (x) a Material
Adverse Effect or (y) a material adverse effect on the rights or remedies of the
Lenders or the Agents hereunder or under any other Credit Document or on the
ability of the Credit Parties taken as a whole to perform their obligations
under the Credit Documents.

    (i)  Approvals. All material necessary governmental and material third party
approvals and/or consents in connection with the Transaction and/or the Credit
Documents shall have been obtained and remain in effect, and all applicable
waiting periods shall have expired or shall have been terminated or waived
without any action being taken by any competent authority which, in the
reasonable judgment of the Administrative Agent, restrains or prevents such
transactions or imposes materially adverse conditions upon the consummation of
the Refinancing.

    (j)  Other Indebtedness and Refinancing. On the Initial Borrowing Date and
after giving effect to the Transaction, each Borrower and its Subsidiaries shall
have no outstanding Indebtedness or preferred stock other than (A) the Loans,
(B) the Junior Subordinated Notes, (C) the Senior Notes, (D) Capital Lease
Obligations and such other existing Indebtedness of the Borrowers as is
acceptable to Chase and BNP Paribas as set forth on Schedule 4.01(j) hereto
(collectively, the "Existing Indebtedness"), with all Existing Indebtedness to
remain outstanding without any default or event of default existing thereunder
or arising as a result of the transactions contemplated hereby.

    (k) Subsidiary Guaranty. On the Initial Borrowing Date, each Subsidiary
Guarantor then in existence shall have duly authorized, executed and delivered a
Guaranty in the form of Exhibit C hereto (as modified, amended or supplemented
from time to time in accordance with the terms hereof and thereof, the
"Subsidiary Guaranty"), and the Subsidiary Guaranty shall be in full force and
effect.

–43–

--------------------------------------------------------------------------------

    (l)  Credit Rating. On the Initial Borrowing Date, the Administrative Agent
shall have received evidence satisfactory to it that the United States
Borrower's Index Debt shall have a Credit Rating of BB+ or better by S&P and
Baa3 or better by Moody's.

    (m) Leverage Ratio. The United States Borrower shall have demonstrated to
the satisfaction of the Lenders that the Leverage Ratio (determined on a pro
forma basis as of December 31, 2001) after giving effect to the consummation of
each of the Specified Acquisitions and the incurrence of indebtedness to finance
the Specified Acquisitions shall be no greater than 5.25:1:00.

    The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 3:00 p.m., New York City time, on September 30, 2001 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

    4.02 Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date), and
of the Issuing Bank to issue Letters of Credit, is subject, at the time of each
such Credit Event, to the satisfaction of the following conditions:

    (a) Notice of Borrowing, etc. The Administrative Agent shall have received a
notice of borrowing meeting the requirements of Section 2.03 or a letter of
credit request meeting the requirements of Section 2.05.

    (b) No Default; Representations and Warranties. At the time of each Credit
Event and also immediately after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such Loan,
except to the extent that such representations and warranties expressly relate
to an earlier date.

    (c) Payment of USA Seller Notes. In the event that any USA Seller Note shall
become due and payable, whether at maturity, by acceleration or otherwise, any
borrowing made hereunder on and after such due and payable date shall be applied
to the extent necessary to pay in full such USA Seller Note.

    The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by both Borrowers to the Agents and each of the
Lenders that all of the applicable conditions specified in Section 4.01 and/or
Section 4.02, as the case may be, exist as of that time. All of the
certificates, legal opinions and other documents and papers referred to in
Section 4.01, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, in sufficient
counterparts for each of the Lenders and shall be reasonably satisfactory in
form and substance to the Administrative Agent.


ARTICLE V AFFIRMATIVE COVENANTS


    Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the United States Borrower (for itself
and its Subsidiaries) covenants and agrees with the Lenders that:

    5.01 Financial Statements and Other Information. The United States Borrower
will furnish to the Administrative Agent, the Documentation Agent and each
Lender:

    (a) Annual Financial Statements. Within 90 days after the end of each fiscal
year of the United States Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in

–44–

--------------------------------------------------------------------------------

comparative form the figures for the previous fiscal year, all reported on by
Arthur Andersen or other independent public accountants of recognized national
standing (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
United States Borrower and its consolidated Subsidiaries (including the Puerto
Rico Borrower) on a consolidated basis in accordance with GAAP consistently
applied;

    (b) Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the United States Borrower, its consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the United States Borrower and its consolidated
Subsidiaries (including the Puerto Rico Borrower) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

    (c) Officers Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the United States Borrower (i) certifying as to whether a Default or Event of
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.08 and 6.09, (iii) setting forth a calculation of the Available
Leaseback Amount, the Available Secured Debt Amount, the Available Subsidiary
Debt Amount, and the Available Basket Amount and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

    (d) Accounting Firm Certificate. Concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines or firm guidelines);

    (e) Budgets. No later than 60 days following the commencement of the first
day of each fiscal year of the United States Borrower, a budget of United States
Borrower and its Subsidiaries (including the Puerto Rico Borrower) prepared by
the United States Borrower for each fiscal quarter of such fiscal year prepared
in detail, accompanied by the statement of the an authorized officer of the
United States Borrower to the effect that, to the best of the knowledge of such
officer, the budget is a reasonable estimate for the period covered thereby; and

    (f)  Other Information. Promptly upon transmission thereof and to the extent
not otherwise provided hereunder, (i) copies of any filings and registrations
with, and reports to, the Securities and Exchange Commission or any successor
thereto (the "SEC") by the United States Borrower or any of its Subsidiaries
(including the Puerto Rico Borrower), (ii) copies of all financial statements,
proxy statements, notices and reports as the United States Borrower or any of
its Subsidiaries (including the Puerto Rico Borrower) shall send generally to
shareholders or provide to holders of the Junior Subordinated Notes,
(iii) copies of all amendments to the Program Supply Agreements and any program
supply agreements and (iv) with reasonable promptness, such other information or
documents (financial or otherwise) as the Administrative Agent and/or the
Documentation Agent on their own behalf or on behalf of any Lender may
reasonably request from time to time.

–45–

--------------------------------------------------------------------------------

    5.02 Notices of Material Events. The United States Borrower will furnish to
the Administrative Agent, the Documentation Agent and each Lender prompt written
notice of the following:

    (a) the occurrence of any Default or Event of Default;

    (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the United
States Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

    (c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of either Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000; and

    (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

    Each notice delivered under this Section shall be accompanied by a statement
of a Financial Officer or other executive officer of the United States Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

    5.03 Existence; Conduct of Business. The United States Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
to the conduct of its business, except to the extent that a failure to maintain
such rights, licenses, permits, privileges and franchises would not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

    5.04 Payment of Obligations. The United States Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, that, if not paid, could
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the United States Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

    5.05 Maintenance of Properties; Insurance. The United States Borrower will,
and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

    5.06 Books and Records; Inspection Rights. The United States Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The United
States Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, the Documentation Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

    5.07 Compliance with Laws. The United States Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

    5.08 Use of Proceeds and Letters of Credit. All proceeds of Loans will be
used as provided in Section 3.11.

–46–

--------------------------------------------------------------------------------



    5.09 Insurance. The United States Borrower will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect insurance in
such amounts, covering such risks and liabilities and with such deductibles or
self-insured retentions as are in accordance with normal industry practice. The
United States Borrower will furnish to the Administrative Agent on the Initial
Borrowing Date and thereafter, upon request of the Administrative Agent and
reasonable notice, a summary of the insurance carried by the United States
Borrower and its Subsidiaries.

    5.10 Guaranties, Etc. (a) The United States Borrower will cause each of its
domestic Subsidiaries hereafter formed or acquired (other than Immaterial
Subsidiaries so long as such Subsidiaries continue to constitute Immaterial
Subsidiaries) or which cease to constitute an Unrestricted Subsidiary or
Immaterial Subsidiary, to execute and deliver to the Administrative Agent
promptly upon the formation or acquisition thereof, or upon such cessation, a
Subsidiary Guaranty in form of Exhibit C attached hereto, provided that no
Subsidiary shall be required to execute and deliver a Subsidiary Guaranty at any
time the Guarantee Release Conditions have been satisfied.

    (b) If at any time after the Guarantee Release Conditions have been
satisfied, a Guarantee Trigger Event has occurred, within five Business Days of
the occurrence of such Guarantee Trigger Event, the United States Borrower will
cause each of its domestic Subsidiaries (other than Immaterial Subsidiaries so
long as such Subsidiaries continue to constitute Immaterial Subsidiaries) to
execute and deliver to the Administrative Agent a Subsidiary Guaranty in the
form of Exhibit C attached hereto.

    5.11 Payment of Taxes. The United States Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a lien or
charge upon any properties of the United States Borrower or any of its
Subsidiaries not otherwise permitted under this Agreement; provided that neither
the United States Borrower nor any of its Subsidiaries shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

    5.12 Compliance with Environmental Laws. (i) The United States Borrower
will, and will cause each of its Subsidiaries to, comply with all Environmental
Laws applicable to the ownership, lease or use of all real property now or
hereafter owned, leased or operated by any Credit Party, will promptly pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, and will keep or cause to be kept all such real property free and
clear of any Liens imposed pursuant to such Environmental Laws and (ii) neither
the United States Borrower nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of Hazardous Materials on any real property now or
hereafter owned, leased or operated by such Person except in the ordinary course
of business of such Person and in compliance with all applicable Environmental
Laws, or transport or permit the transportation of Hazardous Materials to or
from any such real property except in the ordinary course of business of such
Person and in compliance with all applicable Environmental Laws, except to the
extent that the failure to comply with the requirements specified in clause (i)
or (ii) above, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. If required to do so under any
applicable directive or order of any governmental agency, the United States
Borrower agrees to undertake and to cause each Subsidiary to undertake, any
clean up, removal, remedial or other action necessary to remove and clean up any
Hazardous Materials from any real property owned, leased or operated by such
Person in accordance with, in all material respects, the requirements of all
applicable Environmental Laws, except to the extent that such person is
contesting the existence or scope or any violation of, or any liability under,
or any applicable remedial standard under, applicable Environmental Laws in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, provided that it will not constitute
a breach of this Section 5.12 if a Person other than a Credit Party takes such
action on behalf of any of the Credit Parties.

–47–

--------------------------------------------------------------------------------

    5.13 Media Licenses. The United States Borrower will obtain, maintain and
preserve, and cause each of its Subsidiaries to obtain, maintain and preserve,
and cause each of its Subsidiaries to obtain, maintain and preserve, all Media
Licenses, including by filing with the FCC (i) those of the Credit Documents
required to be filed under the FCC's rules and regulations within 30 days after
the Initial Borrowing Date, and (ii) all reports (including Ownership Reports on
Form 323) and other documents required to be filed by the Communications Act in
connection with the transactions contemplated hereby and maintaining public
records and files in accordance with the Communications Act and the rules and
regulations of the FCC, except for such Media Licenses in respect of the Primary
Stations the failure of which to obtain, maintain or preserve will not have a
Material Adverse Effect.

    5.14 License Subsidiaries. The United States Borrower will cause (i) all
Media Licenses owned by the United States Borrower or its Subsidiaries on the
Initial Borrowing Date to be held by License Subsidiaries at all times, and
(ii) all Media Licenses acquired by the United States Borrower or its
Subsidiaries on or after the Initial Borrowing Date, to be assigned, subject to
FCC consent, to License Subsidiaries on the date of, or promptly after, their
acquisition by the United States Borrower or its Subsidiaries and to be held by
License Subsidiaries at all times thereafter.

    5.15 Qualified Securities. On and after the Initial Borrowing Date and prior
to December 31, 2001, the United States Borrower will issue Qualified Securities
(including the Senior Notes) generating in the aggregate gross cash proceeds of
at least $500,000,000.


ARTICLE VI
NEGATIVE COVENANTS


    Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the United States Borrower (for itself and its
Subsidiaries) covenants and agrees with the Lenders that:

    6.01 Indebtedness. (a) The United States Borrower will not, and will not
permit any Subsidiary to, create, incur or assume any Indebtedness unless at the
time of such creation, incurrence or assumption, the Interest Coverage Ratio and
the Leverage Ratio are satisfied on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the intended contemporaneous application of
the proceeds thereof.

    (b) The United States Borrower will not permit any Subsidiary to create,
incur or assume any Indebtedness except that:

(i)any Subsidiary of the United States Borrower (other than a License
Subsidiary) may incur Indebtedness, provided that the aggregate principal amount
of Indebtedness incurred pursuant to this clause (ii) shall not exceed at any
time outstanding, the Available Subsidiary Debt Amount at the time such
Indebtedness is incurred; and

(ii)so long as the Guarantee Release Conditions have not been satisfied, any
domestic Subsidiary of the United States Borrower (including the License
Subsidiaries) which is a Subsidiary Guarantor may guarantee Indebtedness of the
United States Borrower which constitutes Qualified Indebtedness.

    (c) The United States Borrower will not, and will not permit any Subsidiary
to, create, incur or assume any Short-Term Indebtedness, except that the United
States Borrower and its Subsidiaries may incur Short-Term Indebtedness so long
as the aggregate principal amount of Short-Term Indebtedness does not exceed
$300,000,000 at any time outstanding.

    6.02 Liens. The United States Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by

–48–

--------------------------------------------------------------------------------

it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

    (a) Permitted Encumbrances;

    (b) any Lien on any property or asset of the United States Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the United
States Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

    (c) any Lien on assets of the United States Borrower and its Subsidiaries
(other than the capital stock of Subsidiaries and assets of License
Subsidiaries) securing Indebtedness incurred by the United States Borrower and
its Subsidiaries after the Initial Borrowing Date provided that the aggregate
principal amount of Indebtedness incurred pursuant to this clause (c) shall not
exceed the Available Secured Debt Amount at such time;

    (d) any Liens on assets of the USA Acquisition Subsidiaries securing the USA
Seller Notes and created pursuant to the USA Acquisition Pledge Agreements;

    (e) any Lien existing on any property at the time of its acquisition after
the date hereof not created in anticipation of such acquisition and limited
solely to the property acquired;

    (f)  any Lien on the property or assets of a Person which becomes a
Subsidiary after the date hereof, provided that (i) such Lien existed at the
time such Person became a Subsidiary and was not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such Person after the time such Person becomes a Subsidiary and (iii) the amount
of Indebtedness secured thereby is not increased; and

    (g) any Lien on property or assets securing leases permitted pursuant to
Section 6.13.

    6.03 Fundamental Changes. The United States Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) any substantial part of its assets, or all or substantially all of
the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, any Subsidiary of the United
States Borrower (other than a License Subsidiary) may be merged or consolidated
with or into, or be liquidated into, the United States Borrower or another
Subsidiary Guarantor (other than a License Subsidiary) (so long as the United
States Borrower or such Subsidiary Guarantor is the surviving corporation), or
all or any part of its business, properties and assets may be conveyed, leased,
sold or transferred to the United States Borrower or any Subsidiary Guarantor,
provided that (x) the License Subsidiaries shall not merge, consolidate,
amalgamate or liquidate, wind up or dissolve or convey, sell, lease, assign,
transfer or otherwise dispose of, all or a substantial part of their respective
property or assets, (y) the United States Borrower or its Subsidiaries may sell,
transfer, lease or otherwise dispose of any substantial part of its assets so
long as the United States Borrower is in pro forma compliance with the terms of
this Agreement including Sections 6.08 and 6.09 after giving effect to such
sale, transfer or other disposition and (z) the United States Borrower and its
Subsidiaries may merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with the United States Borrower or any
of its Subsidiaries so long as (i) the United States Borrower is in pro forma
compliance with the terms of this Agreement including Sections 6.08 and 6.09
after giving effect to such merger or consolidation, (ii) no Default or Event of
Default shall have occurred and be continuing, (iii) if the United States
Borrower is a merging or consolidating party it must be the surviving party and
(iv) if a Subsidiary of the United States Borrower which is a Subsidiary
Guarantor is a merging or consolidating

–49–

--------------------------------------------------------------------------------

party it and the surviving corporation of such merger or consolidation continues
to constitute a Subsidiary of the United States Borrower, such surviving
corporation must continue to be a Subsidiary Guarantor.

    6.04 Investments in Unrestricted Subsidiaries and Sports Team Subsidiaries.
The United States Borrower will not, and will not permit any Subsidiaries to,
make any Investment in any Unrestricted Subsidiary or any Sports Team
Subsidiary, except that:

(i)the United States Borrower and its Subsidiaries may consummate the USA
Stations Acquisition; and

(ii)the United States Borrower and its Subsidiaries may make Investments after
July 1, 2001 in Univision Online Inc. and any other Unrestricted Subsidiary
provided that (x) the aggregate amount of such Investments in Univision
Online Inc. does not exceed $75,000,000 and the aggregate amount of such
Investments in other Unrestricted Subsidiaries and Sports Team Subsidiaries does
not exceed $25,000,000 and (y) no such Investment may be made at any time an
Event of Default is in existence.

    6.05 Restricted Payments. The United States Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

    (a) the United States Borrower may declare and pay dividends with respect to
its capital stock payable solely in additional shares of its common stock;

    (b) any Subsidiary may make Restricted Payments to the United States
Borrower or any Subsidiary Guarantor (other than an Unrestricted Subsidiary);
and

    (c) the United States Borrower may make Restricted Payments provided that at
the time that such Restricted Payment is made (x) no Default or Event of Default
shall have occurred and be continuing or would result from the making of such
Restricted Payment and (y) at the time of the payment, on a pro forma basis
after giving effect to all Indebtedness incurred by the United States Borrower
and its Subsidiaries, the Leverage Ratio is less than 4.50:1.0.

    6.06 Transactions with Affiliates. The United States Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the United States Borrower or such
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties, (b) transactions between or among the United States Borrower and its
Subsidiaries which are Subsidiary Guarantors not involving any other Affiliate,
except pursuant to the Program License Agreements and (c) any Restricted Payment
permitted by Section 6.05.

    6.07 Restrictive Agreements. The United States Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the United States Borrower or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the United States Borrower or any other Subsidiary
or to Guarantee Indebtedness of the United States Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.07 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not

–50–

--------------------------------------------------------------------------------

apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

    6.08 Maximum Leverage. The United States Borrower will not permit the
Leverage Ratio at any time during a period set forth below to be greater than
the ratio set forth opposite such period below:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Initial Borrowing Date to and excluding June 30, 2002   5.25:1.00 From and
Including June 30, 2002 to and excluding June 30, 2004   5.00:1.00 From and
Including June 30, 2004   4.50:1.00

    6.09 Interest Coverage Ratio. The United States Borrower will not permit the
Interest Coverage Ratio for any Test Period ended during a period set forth
below to be less than the ratio set forth opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Initial Borrowing Date to and Including June 30, 2003   2.00:1.00 After June 30,
2003   2.50:1.00

    6.10 Material Agreements. The United States Borrower shall not, and shall
not permit any of its Subsidiaries to, enter into or permit any modification or
amendment of any provision of any Material Agreement, which modification or
amendment would have a Material Adverse Effect, as reasonably determined by the
Administrative Agent and the Documentation Agent.

    6.11 Prepayments of Indebtedness. The United States Borrower will not, and
will not permit any of its Subsidiaries to, (i) make any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including by
way of depositing with a trustee or agent with respect thereto money or
securities before due for the purpose of paying when due) or exchange of, or
enter into any arrangement with respect to, any Indebtedness incurred after the
Initial Borrowing Date other than Short-Term Indebtedness and the Loans (other
than Incremental Term Loans) (each a "Prepayment") except that the United States
Borrower and its Subsidiaries may make a Prepayment to the extent that (x) a
Default or Event of Default does not exist at the time of such Prepayment and
(y) immediately prior to such Prepayment and after giving effect thereto, the
Leverage Ratio is less than 4.50:1.00.

    6.12 Line of Business. The United States Borrower will not, and will not
permit any Restricted Subsidiary to, engage in any line of business other than
the Media Communications Business.

    6.13 Sale/Leaseback Transactions. The United States Borrower will not, and
will not permit any of its Subsidiaries to, sell assign or otherwise transfer
any of its properties, rights or assets (whether now owned or hereafter
acquired) to any Person and thereafter directly or indirectly lease back the
same or similar property (a "Leaseback Transaction"), except that the United
States Borrower and its Subsidiaries may enter into Leaseback Transactions so
long as the Leaseback Transaction Amount with respect thereto does not exceed
the Available Leaseback Transaction Amount at such time.

–51–

--------------------------------------------------------------------------------


ARTICLE VII
EVENTS OF DEFAULT


    If any of the following events ("Events of Default") shall occur and be
continuing:

    7.01 Payments of Principal. A Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

    7.02 Repayment of Interest. A Borrower shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

    7.03 Representations. Any representation or warranty made or deemed made by
or on behalf of a Borrower or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof, shall
prove to have been incorrect in any material respect when made or deemed made;

    7.04 Covenants. A Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a) and (d), 5.03 (with respect
to a Borrower's existence), 5.08, 5.10, 5.16 or Article VI;

    7.05 Covenant Period. A Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 7.01, 7.02, 7.03 or 7.04 of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to such Borrower;

    7.06 Indebtedness Payments. A Borrower or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

    7.07 Indebtedness Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or, after
giving of any required notice or lapse of time or both, that enables or permits
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this Section 7.07 shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

    7.08 Bankruptcy. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of a Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Borrower or any Significant Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered or (iii) a Borrower or any
Significant Subsidiary, with the consent of its board of directors, shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in any of the acts set forth in clauses (i) and (ii) of this
Section 7.08;

    7.09 Liquidation Proceeding. A Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any

–52–

--------------------------------------------------------------------------------

proceeding or petition described in Section 7.08 of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for a Borrower or any Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

    7.10 Inability to Pay Debts. A Borrower or any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

    7.11 Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $50,000,000 shall be rendered against a Borrower,
any Subsidiary (other than a USA Acquisition Subsidiary) or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of a
Borrower or any Subsidiary (other than a USA Acquisition Subsidiary) to enforce
any such judgment;

    7.12 ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

    7.13 Media License. Any Significant Media License shall be canceled,
terminated, rescinded, annulled, revoked, suspended or limited, or amended or
otherwise modified in any material adverse respect, or shall fail to be renewed
for any reason whatsoever; or any such Significant Media License shall no longer
be in full force and effect; or the grant of any such Significant Media License
shall have been stayed, vacated or reversed, or modified in any material adverse
respect, by judicial or administrative proceedings; or

    7.14 Subsidiary Guaranty. Any Subsidiary Guaranty or any provision thereof
shall cease to be in full force and effect, or any Subsidiary Guarantor or any
Person acting by or on behalf of such Subsidiary Guarantor shall deny or
disaffirm such Subsidiary Guarantor's obligations under a Subsidiary Guaranty or
any Subsidiary Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Subsidiary Guaranty and such default (other than a payment default) shall
continue unremedied for a period of at least 30 days after written notice to the
defaulting party by the Administrative Agent; or

    7.15 Change in Control. A Change in Control shall occur;

    then, and in every such event (other than an event with respect to a
Borrower described in Section 7.08 or 7.09), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrowers, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in Section 7.08
or 7.09, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and the Subsidiary
Guarantors.

–53–

--------------------------------------------------------------------------------


ARTICLE VIII
THE ADMINISTRATIVE AGENT


    8.01 Appointment. The Lenders hereby designate Chase as Administrative Agent
and BNP Paribas as Documentation Agent, in each case to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes
each Agent to take such action on its behalf under the provisions of this
Agreement, the other Credit Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the such Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Each Agent may perform any of its duties
hereunder by or through its officers, directors, agents, employees or
affiliates.

    8.02 Nature of Duties. Each Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
other Credit Documents. Neither Agent nor or any of its respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by their gross negligence or willful
misconduct. The duties of each Agent shall be mechanical and administrative in
nature; each Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any promissory note; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon either Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein. Without
limiting the generality of the foregoing, (a) an Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default or Event
of Default has occurred and is continuing, (b) an Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that an Agent is
required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein, an Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
United States Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as an Agent or any of its Affiliates in any
capacity. An Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. An Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to an Agent by the United States Borrower or a Lender,
and an Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to an Agent.

    8.03 Certain Rights of the Agents. If an Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, then
such Agent shall be entitled to refrain from such act or taking such action
unless and until such Agent shall have received instructions from the Required
Lenders; and such Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against either Agent as a result of such Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

–54–

--------------------------------------------------------------------------------

    8.04 Reliance. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

    8.05 Sub-Agents. An Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by such
Agent. An Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of an Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

    8.06 Indemnification. To the extent an Agent is not reimbursed and
indemnified by the Borrowers, each Lender (to the extent so able) will reimburse
and indemnify such Agent, in proportion to their respective Loans and
Commitments, for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Agent in performing their respective duties hereunder or under
any other Credit Document, in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of an Agent.

    8.07 Each Agent in Its Individual Capacity. With respect to its obligation
to make Loans under this Agreement, each Agent shall have the rights and powers
specified herein for a "Lender" and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
"Lenders," "Required Lenders," "holders of Notes" or any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity. Each Agent may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Credit Party or any Affiliate of any Credit Party as if it were not performing
the duties specified herein, and may accept fees and other consideration from a
Borrower or any other Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

    8.08 Resignation. Subject to the appointment and acceptance of a successor
Agent as provided in this paragraph, an Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
with the consent of the Borrowers as long as no Event of Default has occurred
and is continuing, such consent not to be unreasonably withheld or delayed. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Agent's resignation
hereunder, the provisions of this Article and Section 10.03 shall continue

–55–

--------------------------------------------------------------------------------

in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Agent.

    8.09 Lack of Reliance. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder. Each Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Credit Parties or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Credit Document, or the financial
condition of any Credit Party or the existence or possible existence of any
Default or Event of Default.

    8.10 Other Agents None of the Lenders identified on the facing page or
signature pages of this Agreement as a "book manager," "joint book manager,"
"lead arranger," "joint lead arranger," "syndication agent," or "co-syndication
agent" "documentation agent" or "co-documentation agent" shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.


ARTICLE IX
UNITED STATES BORROWER GUARANTY


    9.01 The United States Borrower Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit hereunder and in recognition of
the direct benefits to be received by the United States Borrower from the
proceeds of the Loans and the issuance of the Letters of Credit, the United
States Borrower hereby agrees with the Lenders as follows: the United States
Borrower hereby unconditionally and irrevocably guarantees as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, by acceleration or otherwise, of any and all indebtedness of the
Puerto Rico Borrower to the Lenders under this Agreement and the other Credit
Documents and under each Hedging Agreement entered into by a Lender or an
affiliate of a Lender (even if any such Lender ceases to be a Lender under the
Credit Agreement for any reason) with the Puerto Rico Borrower. If any or all of
the indebtedness of the Puerto Rico Borrower to the Lenders becomes due and
payable hereunder or under such other Credit Documents or Hedging Agreements,
the United States Borrower unconditionally promises to pay such indebtedness to
the Lenders, or order, on demand, together with any and all expenses which may
be incurred by the Agents or the Lenders in collecting any of the indebtedness.
The word "indebtedness" is used in this Section 9 in its most comprehensive
sense and means any and all advances, debts, obligations and liabilities of the
Puerto Rico Borrower arising in connection with this Agreement or any other
Credit Documents or under any Hedging Agreement with a Lender or an affiliate of
the Lender, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Puerto Rico Borrower may be liable
individually or jointly with others, whether or not recovery upon such

–56–

--------------------------------------------------------------------------------

indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

    9.02 Bankruptcy. Additionally, the United States Borrower unconditionally
and irrevocably guarantees the payment of any and all indebtedness of the Puerto
Rico Borrower to the Lenders whether or not due or payable by the Puerto Rico
Borrower upon the occurrence of any of the events specified in Sections 7.08 and
7.09, and unconditionally and irrevocably promises to pay such indebtedness to
the Lenders, or order, on demand, in lawful money of the United States.

    9.03 Nature of Liability. The liability of the United States Borrower
hereunder is exclusive and independent of any security for or other guaranty of
the indebtedness of the Puerto Rico Borrower whether executed by the United
States Borrower, any other guarantor or by any other party, and the liability of
the United States Borrower hereunder shall not be affected or impaired by
(a) any direction as to application of payment by the Puerto Rico Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
the Puerto Rico Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Puerto Rico Borrower, or (e) any payment
made to the Agents or the Lenders on the indebtedness which the Agents or such
Lenders repay the Puerto Rico Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the United States Borrower waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

    9.04 United States Borrower Guaranty Absolute. No invalidity, irregularity
or unenforceability of all or any part of the indebtedness guaranteed hereby or
of any security therefor shall affect, impair or be a defense to this United
States Borrower Guaranty, and this United States Borrower Guaranty shall be
primary, absolute and unconditional notwithstanding the occurrence of any event
or the existence of any other circumstances which might constitute a legal or
equitable discharge of a surety or guarantor except payment in full of the
indebtedness guaranteed herein.

    9.05 Independent Obligation. The obligations of the United States Borrower
hereunder are independent of the obligations of any other guarantor or the
Puerto Rico Borrower, and a separate action or actions may be brought and
prosecuted against the United States Borrower whether or not action is brought
against any other guarantor or the Puerto Rico Borrower and whether or not any
other guarantor or the Puerto Rico Borrower be joined in any such action or
actions. The United States Borrower waives, to the fullest extent permitted by
law, the benefit of any statue of limitations affecting its liability hereunder
or the enforcement thereof. Any payment by the Puerto Rico Borrower or other
circumstance which operates to toll any statute of limitations as to the Puerto
Rico Borrower shall operate to toll the statute of limitations as to the United
States Borrower.

    9.06 Authorization. The United States Borrower authorizes the Agents and the
Lenders without notice or demand, and without affecting or impairing its
liability hereunder, from time to time to:

    (a) change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
indebtedness (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the United States Borrower Guaranty herein
made shall apply to the indebtedness as so changed, extended, renewed or
altered;

    (b) exercise or refrain from exercising any rights against the Puerto Rico
Borrower or others or otherwise act or refrain from acting;

    (c) release or substitute any one or more endorsers, guarantors, the Puerto
Rico Borrower or other obligors;

–57–

--------------------------------------------------------------------------------

    (d) settle or compromise any of the indebtedness, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Puerto Rico
Borrower to its creditors other than the Lenders;

    (e) apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of the Puerto Rico Borrower to the Lenders regardless of what
liability or liabilities of the United States Borrower or the Puerto Rico
Borrower remain unpaid;

    (f)  consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements; and/or

    (g) take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of the United States
Borrower from its liabilities under this Article 9.

    9.07 Reliance. It is not necessary for the Agents or the Lenders to inquire
into the capacity or powers of the Puerto Rico Borrower or its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on its
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

    9.08 Subordination. Any indebtedness of the Puerto Rico Borrower now or
hereafter held by the United States Borrower is hereby subordinated to the
indebtedness of the Puerto Rico Borrower to the Agents and the Lenders; and such
indebtedness of the Puerto Rico Borrower to the United States Borrower, if the
Agents (at the direction of the Required Lenders), after an Event of Default has
occurred, so requests, shall be collected, enforced and received by the United
States Borrower as trustee for the Lenders and be paid over to the Lenders on
account of the indebtedness of the Puerto Rico Borrower to the Lenders, but
without affecting or impairing in any manner the liability of the United States
Borrower under the other provisions of this United States Borrower Guaranty.
Prior to the transfer by the United States Borrower of any note or negotiable
instrument evidencing any indebtedness of the Puerto Rico Borrower to the United
States Borrower, the United States Borrower shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination.

    9.09 Waiver. (a) The United States Borrower waives any right to require the
Agents or the Lenders to (i) proceed against the Puerto Rico Borrower, any other
guarantor or any other party, or (ii) pursue any other remedy in the Agents' or
the Lenders' power whatsoever. The United States Borrower waives any defense
based on or arising out of any defense of the Puerto Rico Borrower, any other
guarantor or any other party other than payment in full of the indebtedness
(other than payment), including any defense based on or arising out of the
disability of the Puerto Rico Borrower, any other guarantor or any other party,
or the unenforceability of the indebtedness or any part thereof from any cause,
or the cessation from any cause of the liability of the Puerto Rico Borrower
other than to the extent of payment in full of the indebtedness. The Agents and
the Lenders may, in accordance with the Credit Documents, at their election,
exercise any other right or remedy the Agents and the Lenders may have against
the Puerto Rico Borrower or any other party, without affecting or impairing in
any way the liability of the United States Borrower hereunder except to the
extent the indebtedness has been paid. The United States Borrower waives any
defense arising out of any such election by the Agents and the Puerto Rico
Borrower, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of the United States
Borrower against the Puerto Rico Borrower or any other party or any security.

    (b) Except as otherwise specifically required hereunder, the United States
Borrower waives all presentments, demands for performance, protests and notices,
including notices of nonperformance,

–58–

--------------------------------------------------------------------------------

notices of protest, notices of dishonor, notices of acceptance of this United
States Borrower Guaranty, and notices of the existence, creation or incurring of
new or additional indebtedness. The United States Borrower assumes all
responsibility for being and keeping itself informed of the Puerto Rico
Borrower's financial condition and assets, and of all other circumstances
bearing upon the risk of non-payment of the indebtedness and the nature, scope
and extent of the risks which the United States Borrower assumes and incurs
hereunder, and agrees that the Agents and the Lenders shall have no duty to
advise the United States Borrower of information known to them regarding such
circumstances or risks.

    9.10 The United States Borrower Guaranty Continuing. This United States
Borrower Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Lender, of
any holder of any promissory note, or issuer of, or participant in, any Letter
of Credit in exercising any right, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Lender or any subsequent holder of a promissory note, or issuer of, or
participant in, a Letter of Credit would otherwise have. No notice to or demand
on the United States Borrower in any case shall entitle the United States
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Lender or any holder,
creator or purchaser to any other or further action in any circumstances without
notice or demand.

    9.11 Binding Nature of Guaranties. This United States Borrower Guaranty
shall be binding upon the United States Borrower and its successors and assigns
and shall inure to the benefit of the Lenders and their successors and assigns.

    9.12 Judgments Binding. If claim is ever made upon any Lender, any
subsequent holder of a promissory note or issuer of, or participant in, any
Letter of Credit for repayment or recovery of any amount or amounts received in
payment or on account of any of the indebtedness and any of the aforesaid payees
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property, or (b) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Puerto Rico Borrower) then
and in such event the United States Borrower agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon the United States
Borrower, notwithstanding any revocation hereof or the cancellation of any
promissory note, or other instrument evidencing any liability of the Puerto Rico
Borrower, and the United States Borrower shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.


ARTICLE X
MISCELLANEOUS


    10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

    (a) if to the United States Borrower or the Puerto Rico Borrower, to it at
Univision Communications Inc., c/o Chartwell Partners, 1999 Avenue of the Stars,
Suite 3050, Los Angeles, California 90067, Attention of George Blank, Andrew
Hobson and C. Douglas Kranwinkle, Esq. (Telecopy No. (201) 287-9577,
(310) 556-7615 and (310) 556-3568, respectively);

–59–

--------------------------------------------------------------------------------

    (b) if to the Administrative Agent, to The Chase Manhattan Bank, 1 Chase
Manhattan Plaza, New York, New York 10081, Attention of Gloria Javier (Telecopy
No. (212) 552-5700), with a copy to The Chase Manhattan Bank, 270 Park Avenue,
New York 10017, Attention of Tracy Ewing (Telecopy No. (212) 270-4164);

    (c) if to the Documentation Agent, to BNP Paribas, 180 Montgomery Street,
San Francisco, California 94101, Attention: Susan Bowes and Kristin Lapic,
Portfolio Management with a copy to Lee Buckner (Telecopy No. (415) 398-4240);

    (d) if to the Issuing Bank, to it at The Chase Manhattan Bank, Attention of
Steve McArdle (Telecopy No. (212) 552-5700); and

    (e) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

    Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

    10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Documentation Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Documentation Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by a Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, the Documentation Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

    (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent and/or the Documentation Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Commitment
or Maturity Date, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(d) or (e) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) change Section 10.04(a) in a manner that would
allow either Borrower to assign or otherwise transfer its rights and obligations
hereunder without the prior written consent of each Lender; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Documentation Agent or the Issuing Bank
hereunder without

–60–

--------------------------------------------------------------------------------

the prior written consent of the Administrative Agent, the Documentation Agent
or the Issuing Bank, as the case may be.

    10.03 Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall jointly
and severally pay (i) all reasonable out-of-pocket expenses incurred by the
Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents (including the reasonable fees and
disbursements of White & Case LLP), in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Agents, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Agents, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

    (b) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Documentation Agent, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the United States
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the United States Borrower or any of its Subsidiaries, or (iv) any
actual or prospective Environmental Claim, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such is determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

    (c) To the extent that a Borrower fails to pay any amount required to be
paid by it to any Agent or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the applicable Agent or the
Issuing Bank, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent or the Issuing Bank in
its capacity as such.

    (d) To the extent permitted by applicable law, neither Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

    (e) All amounts due under this Section shall be payable promptly after
written demand therefor.

–61–

--------------------------------------------------------------------------------

    10.04 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

    (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender (including a
Lender Affiliate), each of the applicable Borrower and the Administrative Agent
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender's Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or, in
the case of the Incremental Term Loans of a Class, such other amount, if any, as
is specified in the Incremental Term Loan Commitment Agreement of such Class)
unless each of the applicable Borrower and the Administrative Agent otherwise
consent, (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement, (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and (v) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further, that any consent of the applicable Borrower
otherwise required under this paragraph shall not be required if an Event of
Default under Section 7.08 or 7.09 has occurred and is continuing. Upon
acceptance and recording pursuant to paragraph (d) of this Section, from and
after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraphs (e) and (f) of this Section.

    (c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive as to such names and addresses, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.

    (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee

–62–

--------------------------------------------------------------------------------

shall already be a Lender hereunder), a processing and recordation fee as
required by the Administrative Agent and any written consent to such assignment
as required by the Administrative Agent, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

    (e) Any Lender may, without the consent of the applicable Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (including the Lender Affiliates) (a "Participant") in
all or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the applicable
Borrower, the Administrative Agent, the Documentation Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section.

    (f)  A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower's prior written consent. A Participant that would be a Foreign Lender
or Non-Puerto Rico Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the applicable Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the applicable Borrower, to comply with Section 2.16(e) or 2.16(f) as
though it were a Lender.

    (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

    10.05 Survival. All covenants, agreements, indemnities, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Documentation Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the

–63–

--------------------------------------------------------------------------------

transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

    10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and/or the Documentation Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

    10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

    10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of either Borrower against any of and all the obligations
of such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

    10.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

    (b) Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Documentation Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against a Borrower or its properties in the courts of
any jurisdiction.

    (c) Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent

–64–

--------------------------------------------------------------------------------

permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

    (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

    10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

    10.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

    10.12 Confidentiality. Each of the Agents, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the United
States Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to an Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Borrower (i) in connection with the exercise of any
remedy hereunder or under any other Credit Document, (j) to other financial
institutions with respect to which the Lender has a contractual relationship in
accordance with such Lender's regular banking procedures, provided that the
recipient of such information agrees to be bound by the provisions of this
Section 10.12 or (k) to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty's professional advisors (so long as
such contractual counterparty or professional advisors to such contractual
counterparty agree to be bound by the provisions of this Section 10.12). For the
purposes of this Section, "Information" means all information received from a
Borrower relating to a Borrower or its business, other than any such information
that is available to an Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by a Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

    10.13 Payments Pro Rata. (a) The Administrative Agent agrees that promptly
after its receipt of each payment from or on behalf of any Credit Party in
respect of any Obligations of such Credit Party

–65–

--------------------------------------------------------------------------------

hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has expressly waived its right to receive its pro rata share
thereof) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

    (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker's lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans or fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount, provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

    10.14 Calculations; Computations. The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the United States
Borrower to the Lenders).

    10.15 Domicile of Loans. Each Lender may transfer and carry its Loans at, to
or for the account of any branch office, subsidiary or affiliate of such Lender.

    10.16 Effectiveness. This Agreement shall become effective on the date (the
"Effective Date") on which the Borrowers, the Administrative Agent, the
Documentation Agent and each of the Lenders shall have signed a copy hereof
(whether the same or different copies) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written, telex or facsimile transmission notice (actually received) at such
office that the same has been signed and mailed to it.

    10.17 Release of Subsidiary Guaranty. Each Lender acknowledges and agrees
that upon the satisfaction of the Guarantee Release Conditions, the Subsidiary
Guarantors shall be released from their obligations under the Subsidiary
Guaranty.

–66–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
 
UNIVISION COMMUNICATIONS INC.
 
 
By:
 
/s/ ROBERT V. CAHILL   

--------------------------------------------------------------------------------

        Name:   Robert V. Cahill         Title:   Vice Chairman and Secretary
 
 
UNIVISION OF PUERTO RICO INC.
 
 
By:
 
/s/ ROBERT V. CAHILL   

--------------------------------------------------------------------------------

        Name:   Robert V. Cahill         Title:   Executive Vice President
 
 
THE CHASE MANHATTAN BANK,
Individually and as Administrative Agent
 
 
By:
 
/s/ ROBERT ANASTASIO   

--------------------------------------------------------------------------------

        Name:   Robert Anastasio         Title:   Vice President
 
 
BNP PARIBAS,
INDIVIDUALLY AND AS DOCUMENTATION AGENT
 
 
By:
 
/s/ SUSAN BOWES   

--------------------------------------------------------------------------------

        Name:   Susan Bowes         Title:   Director
 
 
By:
 
/s/ LEE S. BUCKNER   

--------------------------------------------------------------------------------

        Name:   Lee S. Buckner         Title:   Managing Director

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
UBS AG, Stamford Branch,
 
 
By:
 
/s/ WILFRED V. SAINT   

--------------------------------------------------------------------------------

        Name:   Wilfred V. Saint         Title:   Associate Director
Banking Products Services, US
 
 
By:
 
/s/ JENNIFER L. POCCIA   

--------------------------------------------------------------------------------

        Name:   Jennifer L. Poccia         Title:   Associate Director
Banking Products Services, US

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
CITICORP USA, INC.
 
 
By:
 
/s/ DEBORAH IRONSON   

--------------------------------------------------------------------------------

        Name:   Deborah Ironson         Title:   Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
THE DAI-ICHI KANGYO BANK
 
 
By:
 
/s/ MARVIN-MIREL LAZAR   

--------------------------------------------------------------------------------

        Name:   Marvin-Mirel Lazar         Title:   Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
/s/ MATTHEW H. FLEMING   

--------------------------------------------------------------------------------

        Name:   Matthew H. Fleming         Title:   Assistant Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
THE INDUSTRIAL BANK OF JAPAN, LIMITED,
A member of Mizuho Financial Group, as Co-Arranger
 
 
By:
 
/s/ STEVEN SAVOLDELLI   

--------------------------------------------------------------------------------

        Name:   Steven Savoldelli         Title:   Vice President and Manager

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
BANK OF AMERICA, N.A., Individually and as Co-Syndication Agent
 
 
By:
 
/s/ STEVEN P. RENWICK   

--------------------------------------------------------------------------------

        Name:   Steven P. Renwick         Title:   Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
By:
 
/s/ LEO E. PAGARIGAN   

--------------------------------------------------------------------------------

        Name:   Leo E. Pagarigan         Title:   Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
THE BANK OF NEW YORK
 
 
By:
 
/s/ JOHN C. LAMBERT   

--------------------------------------------------------------------------------

        Name:   John C. Lambert         Title:   Senior Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
 
 
By:
 
/s/ BENJAMIN LIN   

--------------------------------------------------------------------------------

        Name:   Benjamin Lin         Title:   SVP & General Manager

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
THE MITSUBISHI TRUST AND BANKING CORPORATION
 
 
By:
 
/s/ TOSHIHIRO HAYASHI   

--------------------------------------------------------------------------------

        Name:   Toshihiro Hayashi         Title:   Senior Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
CHANG HWA COMMERCIAL BANK LTD., NEW YORK BRANCH
 
 
By:
 
/s/ MING-HSIEN LIN   

--------------------------------------------------------------------------------

        Name:   Ming-Hsien Lin         Title:   VP & General Manager

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH
 
 
By:
 
/s/ LUCIE L. GUERNSEY   

--------------------------------------------------------------------------------

        Name:   Lucie L. Guernsey         Title:   Director
 
 
By:
 
/s/ PASCAL KABEMBA   

--------------------------------------------------------------------------------

        Name:   Pascal Kabemba         Title:   Associate Director

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
FLEET NATIONAL BANK
 
 
By:
 
/s/ SRBUI SEFERIAN   

--------------------------------------------------------------------------------

        Name:   Srbui Seferian         Title:   Assistant Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
SUN TRUST BANK
 
 
By:
 
/s/ THOMAS C. KING, JR.   

--------------------------------------------------------------------------------

        Name:   Thomas C. King, Jr.         Title:   Vice President

--------------------------------------------------------------------------------

   


    SIGNATURE PAGE TO CREDIT AGREEMENT, DATED AS OF JULY 18, 2001, AMONG
UNIVISION COMMUNICATIONS INC., AS UNITED STATES BORROWER, UNIVISION OF PUERTO
RICO INC., AS PUERTO RICO BORROWER, CERTAIN LENDERS PARTY THERETO, THE CHASE
MANHATTAN BANK, AS ADMINISTRATIVE AGENT, AND BNP PARIBAS AS DOCUMENTATION AGENT

   



 
 
NAME OF INSTITUTION:
 
 
FUJI BANK, LTD.
 
 
By:
 
/s/ NOBUOKO KOIKE   

--------------------------------------------------------------------------------

        Name:   Nobuoko Koike         Title:   Vice President and Senior Team
Leader

--------------------------------------------------------------------------------


Schedule 1.01
USA Acquired Subsidiaries


1.  O&O Subsidiaries

USA Station Group, Inc., a wholly owned subsidiary of USA Broadcasting, Inc, is
a 1% general partner of each of the 11 licensee general partnerships.

USA Station Group of Dallas, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Dallas, the licensee of KSTR-TV.

USA Station Group of Houston, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Houston, the licensee of KHSH-TV.

USA Station Group of Illinois, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Illinois, the licensee of WEHS-TV.

USA Station Group of Atlanta, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Atlanta, the licensee of WHOT-TV.

USA Station Group of Massachusetts, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership
Massachusetts, the licensee of WHUB-TV.

USA Station Group of New Jersey, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
New Jersey, the licensee of WHSE-TV and WHSI-TV.

USA Station Group of Ohio, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Ohio, the license of WQHS-TV.

USA Station Group of Vineland, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Vineland, the licensee of WHSP-TV.

USA Station Group of Southern California, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is:

a 99% general partner of USA Station Group Partnership of Southern California,
the licensee of KHSC-TV;

owner of 100% of the stock of USA Station Group of Hollywood, Florida, Inc.,
which in turn, is a 99% general partner of USA Station Group Partnership of
Hollywood, Florida, the licensee of WAMI-TV; owner of 100% of the stock of USA
Station Group of Tampa, Inc., which in turn, is a 99% general partner of USA
Station Group Partnership of Tampa, the licensee of WBHS-TV.

Miami USA Broadcasting Station Productions, Inc., which in turn, is a wholly
owned subsidiary of Miami USA Broadcasting, Inc., which in turn, is a wholly
owned subsidiary of USA Broadcasting Productions, Inc., which in turn, is a
wholly owned subsidiary of USA Broadcasting, Inc.

USA Station Group of Florida, Inc., a wholly owned subsidiary of USA Station
Group Communications, Inc., which in turn is a wholly owned subsidiary of USA
Station Group Communications, LLC, which in turn, is a wholly owned subsidiary
of USA Broadcasting, Inc., is the owner of 100% of the stock of USA Station
Group of Melbourne, Inc., the licensee of WBSF-TV.

--------------------------------------------------------------------------------


Schedule 2.01



Commitments


Bank


--------------------------------------------------------------------------------

  United States
Term Loan
Commitment

--------------------------------------------------------------------------------

  Puerto Rico
Term Loan
Commitment

--------------------------------------------------------------------------------

  Revolving Loan
Commitment

--------------------------------------------------------------------------------

  Total

--------------------------------------------------------------------------------

The Chase Manhattan Bank   $ 63,934,426.23   $ 24,590,163.93   $ 61,475,409.84  
$ 150,000,000.00 BNP Paribas   $ 63,934,426.23   $ 24,590,163.93   $
61,475,409.84   $ 150,000,000.00 UBS AG   $ 53,278,688.52   $ 20,491,803.28   $
51,229,508.20   $ 125,000,000.00 Bank of America   $ 53,278,688.52   $
20,491,803.28   $ 51,229,508.20   $ 125,000,000.00 The Bank of New York   $
53,278,688.52   $ 20,491,803.28   $ 51,229,508.20   $ 125,000,000.00 The Fuji
Bank Limited   $ 15,983,606.56   $ 6,147,540.98   $ 15,368,852.46   $
37,500,000.00 The Industrial Bank of Japan, Limited   $ 17,773,770.49   $
6,836,065.57   $ 17,090,163.93   $ 41,700,000.00 The Dai-Ichi Kangyo Bank, Ltd  
$ 19,521,311.48   $ 7,508,196.72   $ 18,770,491.80   $ 45,800,000.00 Fleet
National Bank   $ 53,278,688.52   $ 20,491,803.28   $ 51,229,508.20   $
125,000,000.00 Citigroup USA, Inc.   $ 31,967,213.11   $ 12,295,081.97   $
30,737,704.92   $ 75,000,000.00 Suntrust Banks, Central Florida, N.A   $
21,311,475.41   $ 8,196,721.31   $ 20,491,803.28   $ 50,000,000.00 Union Bank of
California, N.A.   $ 21,311,475.41   $ 8,196,721.31   $ 20,491,803.28   $
50,000,000.00 Westdeutsche Landesbank Girozentrale   $ 21,311,475.41   $
8,196,721.31   $ 20,491,803.28   $ 50,000,000.00 Sumitomo Mitsui Banking
Corporation   $ 10,655,737.70   $ 4,098,360.66   $ 10,245,901.64   $
25,000,000.00 The Mitsubishi Trust and Banking Corporation   $ 8,524,590.16   $
3,278,688.52   $ 8,196,721.31   $ 20,000,000.00 Chang Hwa Commercial Bank, Ltd.
  $ 6,393,442.62   $ 2,459,016.39   $ 6,147,540.98   $ 15,000,000.00 E.sun
Commercial Bank, Ltd.   $ 4,262,295.08   $ 1,639,344.26   $ 4,098,360.66   $
10,000,000.00    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Total   $ 520,000,000.0   $ 200,000,000.0   $ 500,000,000.0   $
1,220,000,000.0    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Schedule 3.06
Disclosed Matters


    None

--------------------------------------------------------------------------------


SCHEDULE 3.12


CHART [g63602.jpg]


*The License Partnerships are as follows:
KWEX License Partnership, G.P., a California general partnership
KUVN License Partnership, G.P., a California general partnership
KMEX License Partnership, G.P., a California general partnership
KDTV License Partnership, G.P., a California general partnership
KFTV License Partnership, G.P., a California general partnership
KTVW License Partnership, G.P., a California general partnership
KXLN License Partnership, G.P., a California general partnership
WGBO License Partnership, G.P., a California general partnership
WXTV License Partnership, G.P., a California general partnership
WLTV License Partnership, G.P., a California general partnership
KUVS License Partnership, G.P., a California general partnership
KUVI License Partnership, G.P., a California general partnership


--------------------------------------------------------------------------------


Schedule 3.15
Stations


KDTV(TV), San Francisco, California, Channel 14     Licensee:   KDTV License
Partnership, G.P.     Renewal Expiration:   12/1/2006    
KDTV-LP, Santa Rosa, California, Channel 28
 
  Licensee:   KDTV License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KFTV(TV), Hanford, California, Channel 21
 
  Licensee:   KFTV License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KABE-LP, Bakersfield, California, Channel 39
 
  Licensee:   KFTV License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KMEX-TV, Los Angeles, California, Channel 34
 
  Licensee:   KMEX License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KTVW-TV, Phoenix, Arizona, Channel 33
 
  Licensee:   KTVW License Partnership, G.P.     Renewal Expiration:   10/1/2006
   
KUVE-LP, Tucson, Arizona, Channel 52
 
  Licensee:   KTVW License Partnership, G.P.     Renewal Expiration:   10/1/2006
   
K48GX, Tucson, Arizona, Channel 48
 
  Licensee:   KTVW License Partnership, G.P.     Renewal Expiration:   N/A    
KUVI(TV), Bakersfield, California, Channel 45
 
  Licensee:   KUVI License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KUVN(TV), Garland, Texas, Channel 23
 
  Licensee:   KUVN License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
KUVN-LP, Fort Worth, Texas, Channel 31
 
  Licensee:   KUVN License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
KUVS(TV), Modesto, California, Channel 19
 
  Licensee:   KUVS License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KWEX-TV, San Antonio, Texas, Channel 41
 
  Licensee:   KWEX License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
K31FM, Austin, Texas, Channel 31
 
  Licensee:   KWEX License Partnership, G.P.     Renewal Expiration:   8/1/2006
   

--------------------------------------------------------------------------------


KXLN-TV, Rosenberg, Texas, Channel 45
 
  Licensee:   KXLN License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
WGBO-TV, Joliet, Illinois, Channel 66
 
  Licensee:   WGBO License Partnership, G.P.     Renewal Expiration:   12/1/2005
   
WLTV(TV), Miami, Florida, Channel 23
 
  Licensee:   WLTV License Partnership, G.P.     Renewal Expiration:   2/1/2005
   
WXTV(TV), Paterson, New Jersey, Channel 41
 
  Licensee:   WXTV License Partnership, G.P.     Renewal Expiration:   6/1/2007
   
WXTV-LP, Philadelphia, Pennsylvania, Channel 28
 
  Licensee:   WXTV License Partnership, G.P.     Renewal Expiration:   8/1/2007
   
W47AD, Hartford, Connecticut, Channel 47
 
  Licensee:   WXTV License Partnership, G.P.     Renewal Expiration:   4/1/2007
   
KSTR-TV, Irving, Texas, Channel 49
 
  Licensee:   Univision Partnership of Dallas     Renewal Expiration:   8/1/2006
   
WAMI-TV, Hollywood, Florida, Channel 69
 
  Licensee:   Univision Partnership of Hollywood, Florida     Renewal
Expiration:   2/1/2005    
WHOT-TV, Athens, Georgia, Channel 34
 
  Licensee:   Univision Partnership of Atlanta     Renewal Expiration:  
4/1/2005    

--------------------------------------------------------------------------------


Schedule 3.16
Permits


    The United States Borrower sought and received each FCC consent required to
acquire control of the licensees of certain full power television stations
licensed to affiliates of USA Broadcasting, Inc., including KSTR-TV, Irving,
Texas (Channel 49), WAMI-TV, Hollywood, Florida (Channel 69), and WHOT-TV,
Athens, Georgia (Channel 34) (the "Initial Stations"). The transfers of control
of the licensees of the Initial Stations were consummated on June 12, 2001. On
June 20, 2001, Theodore M. White filed an Application for Review (the "White
Petition") with the FCC. The White Petition seeks FCC review of the action,
taken by the FCC's staff pursuant to delegated authority, granting consent to
the transfer of control of the USA Broadcasting, Inc. stations to the United
States Borrower. If the White Petition is granted, the FCC could require the
United States Borrower to transfer control of the licensees of the Initial
Stations back to USA Broadcasting, Inc., and could rescind the United States
Borrower's authority to acquire control of the licensees of the remaining USA
Broadcasting, Inc., stations.

--------------------------------------------------------------------------------


Schedule 4.01(j)
Existing Indebtedness


    None

--------------------------------------------------------------------------------


Schedule 6.02
Existing Liens


    None

--------------------------------------------------------------------------------


Schedule 6.07
Existing Restrictions


    None

--------------------------------------------------------------------------------


EXHIBIT A



ASSIGNMENT AND ASSUMPTION AGREEMENT


    Date          ,    

    Reference is made to the Credit Agreement described in Item 2 of Annex I
hereto (as such Credit Agreement may hereafter be amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Unless defined in
Annex I hereto, terms defined in the Credit Agreement are used herein as therein
defined.             (the "Assignor") and            (the "Assignee") hereby
agree as follows:

    1.  The Assignor hereby sells and assigns to the Assignee without recourse
and without representation or warranty (other than as expressly provided
herein), and the Assignee hereby purchases and assumes from the Assignor, that
interest in and to all of the Assignor's rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Item 4 of Annex I hereto (the "Assigned Share") of all of the
outstanding rights and obligations under the Credit Agreement relating to the
facilities listed in Item 4 of Annex I hereto, including, without limitation,
(x) in the case of any assignment of United States Term Loans and United States
Term Commitment, all rights and obligations with respect to the Assigned Share
of such United States Term Loans and United States Term Commitment, (y) in the
case of any assignment of Puerto Rico Term Loans and Puerto Rico Term
Commitment, all rights and obligations with respect to the Assigned Share of
such Puerto Rico Term Loans and Puerto Rico Term Commitment, and (z) in the case
of any assignment of all or any portion of the Total Revolving Commitment, all
rights and obligations with respect to the Assigned Share of such Total
Revolving Commitment and of the Revolving Loans and outstanding Letters of
Credit relating thereto. After giving effect to such sale and assignment, the
Assignee's Revolving Commitment and the amount of the outstanding United States
Term Loans and Puerto Rico Term Loans owing to the Assignee will be as set forth
in Item 4 of Annex I hereto.

    2.  The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the other Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or the
other Credit Documents or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of United States Borrower
or any of its Subsidiaries or the performance or observance by the Credit
Parties of any of their obligations under the Credit Agreement or the other
Credit Documents to which they are a party or any other instrument or document
furnished pursuant thereto.

    3.  The Assignee (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption Agreement; (ii) agrees that it will,
independently and without reliance upon the Agents, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and the Documentation Agent to take such action as
administrative agent and documentation agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent and the Documentation Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; [and]
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; [and (v) to the extent legally entitled to do so,
attaches the forms described in Section 2.16(e) of the Credit Agreement.]1

--------------------------------------------------------------------------------

1If the Assignee is organized under the laws of a jurisdiction outside the
United States.

--------------------------------------------------------------------------------

    4.  Following the execution of this Assignment and Assumption Agreement by
the Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee and the receipt of the consent of
Administrative Agent and the applicable Borrower to the extent required under
Section 10.04(b) of the Credit Agreement and receipt by the Administrative Agent
of the assignment fee referred to in such Section 10.04(b) (the "Settlement
Date")

    5.  Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption Agreement, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Credit
Documents.

    6.  It is agreed that the Assignee shall be entitled to (w) all interest on
the Assigned Share of the Loans at the rates specified in Item 6 of Annex I;
(x) all Commitment Commission (if applicable) on the Assigned Share of the
Unutilized Revolving Commitment at the rate specified in Item 7 of Annex I
hereto; and (y) all Letter of Credit Fees (if applicable), Unutilized United
States Term Commitment, Unutilized Puerto Rico Term Loan Commitment, as the case
may be, on the Assignee's participation in all Letters of Credit at the rate
specified in Item 8 of Annex I hereto, which, in each case, accrue on and after
the Settlement Date, such interest and, if applicable, Commitment Commission and
Letter of Credit Fees, to be paid by the Administrative Agent directly to the
Assignee. It is further agreed that all payments of principal made on the
Assigned Share of the Loans which occur on and after the Settlement Date will be
paid directly by the Administrative Agent to the Assignee. Upon the Settlement
Date, the Assignee shall pay to the Assignor an amount specified by the Assignor
in writing which represents the Assigned Share of the principal amount of the
respective Loans made by the Assignor, and the Assignee's share of any
outstanding Letter of Credit incurred pursuant to the Credit Agreement which are
outstanding on the Settlement Date, net of any closing costs, and which are
being assigned hereunder. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Settlement Date directly between themselves on the Settlement Date.

    7.  THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Assignment and Assumption Agreement, as of
the date first above written, such execution also being made on Annex I hereto.

Accepted this      day of            ,      

    [NAME OF ASSIGNOR],
  as Assignor
 
 
By


--------------------------------------------------------------------------------

Name:
Title:

    [NAME OF ASSIGNEE],
  as Assignee
 
 
By


--------------------------------------------------------------------------------

Name:
Title:

Acknowledged and Agreed:

[THE CHASE MANHATTAN BANK,
  as Administrative Agent
 
By:


--------------------------------------------------------------------------------

Name:
Title:  ]

[NAME OF APPLICABLE BORROWER
 
By:


--------------------------------------------------------------------------------

Name:
Title:  ]

3

--------------------------------------------------------------------------------


ANNEX I



ANNEX FOR LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT


1.Borrowers:  Univision Communications Inc.
                    Univision of Puerto Rico Inc.

2.Name and Date of Credit Agreement:

Credit Agreement, dated as of July 18, 2001, among Univision Communications Inc.
(the "United States Borrower"), Univision of Puerto Rico Inc. (the "Puerto Rico
Borrower"), the Lenders from time to time party thereto (the "Lenders"), The
Chase Manhattan Bank, as Administrative Agent (the "Administrative Agent") and
BNP Paribas, as Documentation Agent (the "Documentation Agent").

3.Date of Assignment Agreement:

Amounts (as of date of item #3 above):

 
  Outstanding Principal of United States Term Loans

--------------------------------------------------------------------------------

  United States Term Commitment

--------------------------------------------------------------------------------

  Outstanding Principal of Puerto Rico Term Loans

--------------------------------------------------------------------------------

  Puerto Rico Term Commitment

--------------------------------------------------------------------------------

  Revolving Loan Commitment

--------------------------------------------------------------------------------

  a.  Aggregate Amount for all Lenders   $     $     $     $     $    
b.  Assigned Share2       %     %     %     %     % c.  Amount of Assigned Share
  $     $     $     $     $    

--------------------------------------------------------------------------------

2Percentage taken to 12 decimal places.


5.Settlement Date:

6.Rate of Interest to the Assignee:

As set forth in Section 2.12 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee)3

--------------------------------------------------------------------------------

3The applicable Borrower and the Administrative Agent shall direct the entire
amount of the interest to the Assignee at the rate set forth in Section 2.12 of
the Credit Agreement, with the Assignor and Assignee effecting the agreed upon
sharing of the interest through payments by the Assignee to the Assignor.


7.Commitment Commission to the Assignee

As set forth in Section 2.11 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee)4

--------------------------------------------------------------------------------

4Insert "Not Applicable" in lieu of text if no portion of the Total Revolving
Commitment, Total United States Term Commitment or Total Puerto Rico Term
Commitment is being assigned. Otherwise, the applicable Borrower and the
Administrative Agenet shall direct the entire amount of the commitment
Commission to the Assignee at the rate set forth in Section 2.11 of the Credit
Agreement, with the Assignor and the Assignee effecting the agreed upon sharing
of Commitment Commission through payment by the Assignee to the Assignor.

--------------------------------------------------------------------------------



8.Letter of Credit Fees to the Assignee:

As set forth in Section 2.11(e) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee)5

--------------------------------------------------------------------------------

5Insert "Not Applicable" in lieu of text if no portion of the Total Revolving
Commitment is being assigned. Otherwise, the applicable Borrower and the
Administrative Agent shall direct the entire amount of the Letter of Credit Fees
to the Assignee at the rate set forth in Section 2.11(e) of the Credit
Agreement, with the Assignor and the Assignee effecting the agreed upon sharing
of Letter of Credit Fees through payment by the Assignee to the Assignor.


9.Notice:

ASSIGNOR:

____________________

____________________

____________________

____________________

Attention:
Telephone:
Telecopier:
Reference:

ASSIGNEE:

____________________

____________________

____________________

____________________

Attention:
Telephone:
Telecopier:
Reference:

Payment Instructions:

ASSIGNOR:

____________________

____________________

____________________

____________________

Attention:
Reference:

--------------------------------------------------------------------------------

ASSIGNEE:

____________________

____________________

____________________

____________________

Reference:

[NAME OF ASSIGNOR]
By__________________
   __________________
   (Print Name and Title)

Accepted and Agreed:


[NAME OF ASSIGNEE]

By__________________
   __________________
   (Print Name and Title)

--------------------------------------------------------------------------------


EXHIBIT B-1


July 18, 2001

OUR FILE NUMBER
884,097-111

WRITER'S DIRECT DIAL
213-430-6000

To the Administrative Agent, the Documentation Agent,
the Arrangers and the Lenders
referred to below

Re: Univision Communications Inc.

Dear Ladies and Gentlemen:

    We have acted as counsel to Univision Communications Inc., a Delaware
corporation, ("UCI"), Univision of Puerto Rico Inc., a Delaware corporation
("UPR" and collectively with UCI, the "Borrowers"), Univision Television
Group, Inc., a Delaware corporation ("UTG"), PTI Holdings, Inc., a Delaware
corporation ("PTI Holdings"), The Univision Network Limited Partnership, a
Delaware limited partnership ("Network"), Galavision, Inc., a Delaware
corporation ("Galavision"), Sunshine Acquisition Corp., a California corporation
("Sunshine"), Sunshine Acquisition, L.P., a California limited partnership
("Sunshine L.P."), KWEX License Partnership, G.P., a California general
partnership ("KWEX"), KUVN License Partnership, G.P., a California general
partnership ("KUVN"), KMEX License Partnership, G.P., a California general
partnership ("KMEX"), KDTV License Partnership, G.P., a California general
partnership ("KDTV"), KFTV License Partnership, G.P., a California general
partnership ("KFTV"), KTVW License Partnership, G.P., a California general
partnership ("KTVW"), KXLN License Partnership, G.P., a California general
partnership ("KXLN"), WGBO License Partnership, G.P., a California general
partnership ("WGBO"), WXTV License Partnership, G.P., a California general
partnership ("WXTV"), WLTV License Partnership, G.P., a California general
partnership ("WLTV"), KUVS License Partnership, G.P., a California general
partnership ("KUVS"), KUVI License Partnership, G.P., a California general
partnership ("KUVI"), Univision Online, Inc., a Delaware corporation ("UOL"),
Univision—EV Holdings, LLC, a Delaware limited liability company ("U-EV"),
Univision of Dallas Inc., a Delaware corporation ("UD"), Univision of Hollywood,
Florida Inc., a Delaware corporation ("UHF"), Univision Spanish Media Inc., a
Delaware corporation ("USM"), Univision of Atlanta Inc., a Delaware corporation
("UA"), Univision Partnership of Dallas, a Delaware general partnership ("UPD"),
Univision Partnership of Atlanta, a Delaware general partnership ("UPA"),
Univision Partnership of Hollywood, Florida, a Delaware general partnership
("UPHF"), Station Works LLC, a Delaware limited liability company ("SW"),
Univision Music, Inc., a Delaware corporation ("Music"), and Univision
Acquisition Corp. ("UAC"), a Delaware corporation (collectively with the
Borrowers, the "Loan Parties") in connection with the making of loans (the
"Loans") by the Lenders (as defined below) to the Borrowers pursuant to, and the
transactions related to, the Credit Agreement dated as of July 18, 2001 (the
"Credit Agreement") among the Borrowers, The Chase Manhattan Bank, as
administrative agent (in such capacity, the "Administrative Agent"), BNP
Paribas, as documentation agent, (in such capacity, the "Documentation Agent"),
J.P. Morgan Securities Inc. and BNP Paribas, as joint book managers and joint
lead arrangers, (in such capacity, the "Arrangers") and the other financial
institutions from time to time party thereto as lenders (collectively, the
"Lenders"). This opinion is being delivered to you pursuant to Section 4.01(b)
of the Credit Agreement. All capitalized terms used and not defined herein have
the same meanings herein as set forth in the Credit Agreement.

    In our capacity as such counsel, we have examined, among other things,
originals, or copies identified to our satisfaction as being true copies, of
such records, documents and other instruments of

--------------------------------------------------------------------------------

the Loan Parties, certificates of public officials and officers of the Loan
Parties, and other documents as in our judgment are necessary or appropriate to
enable us to render the opinions expressed below. These records, documents and
instruments included the following:

(i)the Credit Agreement,

(ii)the Subsidiary Guaranties made by each Subsidiary Guarantor, and

(iii)the notes, each dated July 18, 2001 by the Borrowers in favor of the
Lenders.

    The documents described in (i) through (iii) above are hereinafter
collectively referred to as the "Loan Documents."

    On the basis of such examination and our consideration of such questions of
law as we have deemed relevant in the circumstances, and subject to the
assumptions, limitations, qualifications and exceptions set forth herein, we are
of the opinion that:

    1.  Each Borrower has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority to carry on its business as described in the Loan
Documents and which it is presently engaged in and proposes to engage in, to
own, lease and operate its properties and assets as described in the Loan
Documents, and to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.

    2.  Each of UTG, PTI Holdings, Galavision, Sunshine, UOL, UD, UHF, USM, UA,
Music and UAC has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its state of incorporation, in
each case with the corporate power and authority to carry on its business as
described in the Loan Documents and which it is presently engaged in and
proposes to engage in, to own, lease and operate its properties and assets as
described in the Loan Documents, and to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.

    3.  Each of Network and Sunshine L.P. has been duly formed and is validly
existing as a limited partnership in good standing under the laws of its state
of formation, in each case with the power and authority required to conduct its
business as described in the Loan Documents, to own, lease and operate its
properties and assets as described in the Loan Documents, and to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

    4.  Each of KWEX, KUVN, KMEX, KDTV, KFTV, KTVW, KXLN, WGBO, WXTV, WLTV,
KUVS, KUVI, UPD, UPA and UPHF has been duly formed and is validly existing as a
general partnership under the laws of its state of formation, in each case with
the power and authority required to conduct its business as described in the
Loan Documents, to own, lease and operate its properties and assets as described
in the Loan Documents, and to execute, deliver and perform its obligations under
the Loan Documents to which it is a party.

    5.  Each of U-EV and SW has been duly formed and is validly existing as a
limited liability company under the laws of its state of formation, in each case
with the power and authority required to conduct its business as described in
the Loan Documents, to own, lease and operate its properties and assets as
described in the Loan Documents, and to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.

    6.  Each Borrower has duly authorized, executed and delivered each of the
Loan Documents to which it is a party, and each such Loan Document is a legally
valid and binding agreement or instrument of such Borrower enforceable against
it in accordance with its terms.

    7.  Each Subsidiary Guarantor has duly authorized, executed and delivered
the Subsidiary Guaranty, and each such Subsidiary Guaranty is a legally valid
and binding agreement or instrument of such Subsidiary Guarantor, enforceable
against it in accordance with its terms.

2

--------------------------------------------------------------------------------

    8.  The execution and delivery by the Loan Parties of the Loan Documents (to
the extent to which each of them is a party thereto) and their performance
thereof on or before the date hereof did not and do not (i) violate or
contravene the Certificate of Incorporation, By-Laws or other organizational or
governing documents of any Loan Party, or any law, statute, treaty, rule or
regulation (including Regulations T, U and X of the Board of Governors of the
Federal Reserve System), determination or policy statement or interpretation of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon any Loan Party or any of its property or to which
any Loan Party or any of its property is subject, or (ii) conflict with or
result in a breach of any of the terms, covenants, conditions and provisions of,
or constitute a default (or an event which with notice or lapse of time, or
both, would constitute a default) or require consent under, or result in the
creation or imposition of any Lien, charge or encumbrance upon any material
property or assets of the Loan Parties, individually and taken as a whole,
pursuant to the terms of any material agreement, instrument, order, writ,
injunction or decree known to us to which any Loan Party is a party or by which
any of their respective properties or assets may be bound, including, without
limitation, the Junior Subordinated Notes, the Indenture, dated as of
December 17, 1992, executed by The Univision Network Holding Limited Partnership
to First Trust National Association, as Trustee, the obligations under which
have been assumed by UCI, the Indenture, dated as of December 17, 1992, executed
by PTI Holdings to First Trust National Association, as Trustee (collectively,
the "Indentures"), and the Material Agreements.

    9.  No orders, consents or approvals of, authorizations by, or
registrations, declarations, waivers or filings with any federal, New York or
California Governmental Authority which have not been obtained or made are
required

(i)in connection with the execution, delivery and performance on or before the
date hereof by any Loan Party of any Loan Document;

(ii)for the exercise by the Administrative Agent, the Documentation Agent, the
Arrangers or any Lender of any of their rights and remedies under any Loan
Document;

(iii)for the legality, validity, binding effect or enforceability of any such
Loan Document; or

(iv)in connection with the Transactions.

    10. To our knowledge, there is no pending or threatened action, suit or
proceeding affecting any Loan Party before any Governmental Authority or
arbitrator (except as set forth in the Schedules to the Loan Documents) (i) with
respect to any Loan Document or the transactions contemplated thereby or
(ii) which could materially and adversely affect the performance, business,
assets, nature of assets, liabilities, properties, prospects, operations or
condition, financial or otherwise, of the Loan Parties, taken as a whole, or the
ability of any Loan Party to perform its obligations under any Loan Document.

    11. None of the Loan Parties is an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

    12. None of the Loan Parties is a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company" within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

    13. The indebtedness and other Obligations of UCI under the Loan Documents
and its obligations arising pursuant to the Hedging Agreements and the
indebtedness and other obligations of PTI Holdings under the Subsidiary Guaranty
constitute Senior Debt, as such term is defined in each of the Indentures.

    Our opinions in paragraphs 6 and 7 above as to the enforceability of the
Loan Documents is subject to (a) bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws

3

--------------------------------------------------------------------------------

affecting creditors' rights generally, (b) general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief, regardless of whether considered in a proceeding in equity
or at law and (c) public policy considerations or court decisions which may
limit the rights of parties to obtain indemnification.

    To the extent that the obligations of any Loan Party may be dependent upon
such matters, we assume for purposes of this opinion that the Loan Documents to
which they are party have been duly authorized, executed and delivered by all
parties thereto other than the Loan Parties and are enforceable against such
other parties in accordance with their respective terms subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors' rights generally and general principles of equity. We are
not expressing any opinion as to the effect of compliance by the Arrangers, the
Administrative Agent, the Documentation Agent and the Lenders with any state or
federal laws or regulations applicable to the transactions contemplated by the
Loan Documents because of the nature of the Arrangers', the Administrative
Agent's, the Documentation Agent's or any such Lender's business.

    Any statement in this opinion that is qualified by any phrase that includes
the words "know," "known," "knowledge," or similar words is limited to the
actual present knowledge of those attorneys in our firm who have given
substantive attention to the representation described in the introductory
paragraph of this opinion and the other transactions described in the Loan
Documents and does not include any knowledge of any other attorneys within our
firm or any constructive or imputed notice of any matters or items of
information (except that, with respect to paragraph 10, it includes the actual
present knowledge of other attorneys in the firm as to matters to which they
have given substantive attention as counsel for the Loan Parties in the form of
legal consultation and, where appropriate, legal representation in the past
12 months). We have not undertaken any independent investigation (outside of our
representation of the Loan Parties in connection with the transactions described
in the Loan Documents) to determine the accuracy of any such statement; and no
inference as to our knowledge of any matters bearing on the accuracy of any such
statement should be drawn from the fact of our representation of the Loan
Parties in connection with this opinion or in other matters.

    In our examination, we have assumed the genuineness of all signatures
(except for those of the Loan Parties), the authenticity of all agreements,
instruments, corporate records, certificates and other documents submitted to us
as originals, and the conformity to authentic originals of all agreements,
instruments, records, certificates and other documents submitted to us as
certified, conformed, or photostatic copies. As to questions of fact material to
the opinions hereinafter expressed, we have relied upon representations of the
Loan Parties made in the Loan Documents and of their respective officers or of
public officials.

    We are members of the Bars of the State of California and New York. Except
as otherwise specifically set forth in this paragraph, in this opinion we
express no opinion as to the laws of any jurisdiction other than the laws of the
States of California and New York, the General Corporation Law, Revised Uniform
Limited Partnership Act, Revised Uniform Partnership Act and Limited Liability
Company Act of the State of Delaware, and the federal laws of the United States
of America (other than laws specifically related to the FCC and regulations
promulgated by the FCC which are covered by the separate opinion of Shaw
Pittman, FCC counsel for the Borrowers of even date herewith addressed to you).
Our opinions rendered in paragraphs 8 and 9 are based upon our review only of
those statutes, rules and regulations which, in our experience, are normally
applicable to transactions contemplated by the Loan Documents. Our opinions in
paragraphs 8 and 9 above exclude matters arising under the federal and state
securities laws.

    This opinion is rendered only to you and is solely for your benefit in
connection with the above transactions. This opinion may not be relied upon by
you for any other purpose, or relied upon by any

4

--------------------------------------------------------------------------------

other person, firm or corporation for any purpose, without our prior written
consent. You may, however, deliver a copy of this opinion to permitted assignees
or participants under the Credit Agreement in connection with such assignment or
participation, and such assignees and participants may rely on this opinion as
if it were addressed and had been delivered to them on the date of this opinion,
unless statements in this opinion would be affected by the status of the
transferee. This opinion is expressly limited to the matters set forth above and
we render no opinion, whether by implication or otherwise, as to any other
matters. We assume no obligation to update or supplement this opinion to reflect
any facts or circumstances that arise after the date of this opinion and come to
our attention, or any future changes in laws.

    Respectfully submitted,

5

--------------------------------------------------------------------------------


EXHIBIT B-2


July 18, 2001

To the Administrative Agent,
the Documentation Agent and the Lenders
referred to below

Re: Univision Communications Inc.

Ladies and Gentlemen:

    We have acted as special communications counsel for Univision
Communications Inc. ("UCI"), Univision of Puerto Rico Inc. ("UPR" and
collectively with UCI, the "Borrowers"), and the following subsidiaries thereof:

KDTV License Partnership, G.P.
KFTV License Partnership, G.P.
KMEX License Partnership, G.P.
KTVW License Partnership, G.P.
KUVI License Partnership, G.P.
KUVN License Partnership, G.P.
KUVS License Partnership, G.P.
KWEX License Partnership, G.P.
KXLN License Partnership, G.P.
WGBO License Partnership, G.P.
WLTV License Partnership, G.P.
WXTV License Partnership, G.P.
Univision Partnership of Dallas
Univision Partnership of Hollywood, Florida
Univision Partnership of Atlanta

(each, as well as the Borrowers and each of their Subsidiaries, a "Credit
Party," and collectively with the Borrowers, "Credit Parties") and have
represented the Credit Parties as Federal Communications Commission ("FCC")
counsel only, in connection with the Credit Agreement ("Credit Agreement"),
dated as of July 18, 2001, among the Borrowers, the several banks and other
financial institutions from time to time parties to the Credit Agreement
(collectively, the "Lenders"), The Chase Manhattan Bank, as Administrative
Agent, and BNP Paribas, as Documentation Agent. This opinion is being delivered
pursuant to Section 4.01(b) of the Credit Agreement.

    In rendering this opinion, we are engaged and acting solely as special
communications counsel for the Borrowers, and we are not engaged or acting as
counsel of any type for you or any other person or entity. Each capitalized term
used but not defined herein shall have its respective meaning set forth in the
Credit Agreement. When used herein, "or" shall mean "and/or" unless the context
otherwise requires.

    This opinion is limited strictly to matters arising under the Communications
Act of 1934, as amended, and the published rules, regulations, and policies
promulgated thereunder by the FCC (collectively, "Communications Laws"), and we
express no opinion on any other matter whatsoever. Furthermore, this opinion is
limited to the opinions expressly stated herein. No implication shall be drawn
from anything herein that has the effect of extending any such opinion beyond
what is expressly stated in such opinion.

    In connection with the issuance of this letter, we have examined only
publicly available records of the FCC regarding the UCI Stations (as defined
below) located at the FCC's principal offices in Washington, D.C, which we
examined during a period commencing on July 13, 2001 and ending on July 17, 2001
(the "Examination Time"). In rendering this opinion, we have assumed the absence
of changes in such records since our examination of them. We have examined no
other records. With respect to questions of fact relevant to the opinions
expressed herein, we have assumed and relied

--------------------------------------------------------------------------------

upon, without independent inquiry or verification by us, the accuracy and
completeness of: (a) all statements, certifications, representations, and
warranties set forth in the Credit Agreement, (b) all verbal confirmations, if
any, by FCC staff members regarding outstanding complaints, if any, pending
before the FCC with respect to the Stations; and (c) all information located in
the publicly available files of the FCC in Washington, D.C. (such FCC
information, "FCC Review Materials"). We have not examined or investigated the
records that may be available in any other office of the FCC. You should be
aware that certain records of the FCC, such as those subject to the federal
Freedom of Information Act, are public as a matter of law. Such records,
however, may not have been included in the FCC Review Materials at the time that
we examined those materials in connection with this opinion. Accordingly, we
express no opinion regarding the completeness of the FCC Review Materials at the
time we reviewed them. Furthermore, there may be records of matters pending at
the FCC that were not available for inspection by the public as a matter of law
and that, therefore, we did not examine.

    We have examined an unexecuted copy of the Credit Agreement dated as of
July 18, 2001, as provided to us. In rendering this opinion, we have assumed
without investigation the genuineness of all signatures, the legal capacity of
all natural persons, the authenticity of all documents examined by us, whether
or not they are originals, the conformity of all copies or facsimile
transmissions to the originals of the same, whether or not they are certified to
be true copies, the conformity of all unexecuted documents presented to us as
final versions thereof to the executed originals of the same, the accuracy and
completeness of all public records, including but not limited to those of the
FCC, and the absence of changes through the date hereof in the FCC records that
we examined during the Examination Time.

    The opinions expressed in this letter are based upon the current law and
facts presently known to us, and are not guarantees or assurances of any future
fact, event, occurrence, omission, or condition or that any law, statute, rule,
regulation, policy, order, case, or interpretation of the same will not change
in the future. Moreover, this letter expresses opinions only as of the date of
this letter and we specifically disclaim all responsibility whatsoever for
advising you of changes in matters addressed herein occurring after such date.

    We have undertaken no on-site inspection or visual or aural monitoring
whatsoever of the Credit Parties, properties of the Credit Parties, or the UCI
Stations, and, except as otherwise specifically stated herein, we have
undertaken no independent inquiry whatsoever of any of the matters addressed in
this opinion. Furthermore, we have no firsthand knowledge of the citizenship,
attributable or non-attributable media interests, or character or other
qualifications under the Communications Laws of the Credit Parties, principals
of the Credit Parties, or any other person or entity having any present or
proposed connection with the Credit Parties, and therefore express no opinion
with respect thereto.

    As used in this letter, the phrases "our knowledge," "known to us," or "we
are presently aware" or similar phrases mean the current actual knowledge, that
is, the conscious awareness of facts or other information, of lawyers currently
affiliated with this firm who have given substantive legal attention to
representation of the Credit Parties in connection with the transactions
contemplated under the Agreement, including but not limited to the preparation
of this letter, but except as otherwise expressly stated herein, we have
undertaken no investigation with respect to such facts or information.

    We express no opinion whatsoever in this letter as to your qualifications
under the Communications Laws, or such qualifications of your assigns, if any,
to have an ownership interest in or to control, directly or indirectly, any
license or other authorization issued by the FCC or any person or entity holding
such license or authorization. Moreover, the Borrowers hold certain attributable
interests in Entravision Communications Corporation, an entity that directly or
indirectly owns and operates broadcast stations subject to the jurisdiction of
the FCC. We express no opinion whatsoever in this letter as to any matters
affecting Entravision Communications Corporation or the Borrowers' interest in
it.

2

--------------------------------------------------------------------------------

    Based upon the foregoing, and subject in all respects to the qualifications
and limitations set forth in this letter, we are of the opinion that:

    1.  Except as set forth in Attachment 1 hereto, the entities identified in

    Attachment 1 hereto hold the FCC licenses and authorizations for the full
power and low power television stations specified on Attachment 1 (the "UCI
Stations"). Except as noted on Attachment 1 hereto, Attachment 1 includes all
FCC licenses, permits or authorizations necessary for the Credit Party
identified as licensees on Attachment 1 to operate the class of station
identified on Attachment 1 to serve the community of license identified on
Attachment 1. Except as noted in Attachment 1 hereto, all of the FCC licenses,
permits or authorizations identified in Attachment 1 hereto are in full force
and effect.

    2.  Except as set forth in Attachment 1 hereto, and for rulemaking
proceedings or similar proceedings of or orders of general applicability to
entities such as the Borrowers or to facilities such as the UCI Stations, to our
knowledge, there is not now issued, pending, or overtly threatened in writing
any judgment, decree, order, action, investigation, or proceeding by the FCC
against any of the Credit Parties or the UCI Stations that would reasonably be
expected to have a material adverse effect upon the Credit Parties or the UCI
Stations.

    3.  The execution, delivery, and performance in accordance with its terms of
the Credit Agreement by the Borrowers do not require any authorization, consent,
approval, or filing of or with the FCC not previously obtained or made, and does
not violate the Communications Laws, except that (a) copies of certain
documents, including but not limited to the Credit Agreement, may be required to
be filed with the FCC pursuant to 47 C.F.R. § 73.3613, (b) from time to time,
the Credit Parties may be required to obtain certain authorizations from or to
make certain filings with the FCC that would be required in the ordinary course
of business of the Credit Parties, (c) in connection with the exercise of any
rights or remedies under the Credit Agreement by you, or your assigns, if any,
that involves disposition of voting stock in the Borrowers or their affiliates,
the Communications Laws may require that such disposition be accomplished by
public or private arm's-length sale or other means acceptable to the FCC, and
(d) prior to exercise of any rights or remedies under the Credit Agreement by
you, or your assigns, if any, which involves the exercise of voting rights of
the stock in a Credit Party, an assignment of any of the full or low power
television licenses or a transfer of control of a Credit Party, FCC consents and
notifications with respect to such exercise may be required to be timely
obtained or made; provided, however, that we express no opinion whatsoever as to
the likelihood of obtaining such consents.

    This opinion is (i) solely for your information in connection with the
transactions contemplated under the Credit Agreement, and that of your permitted
assigns under the Credit Agreement but the opinion speaks only as of its date
and your assigns have no greater rights than the named addressee(s), (ii) not to
be relied upon by any other person or entity for any reason whatsoever,
(iii) not to be quoted in whole or in part or otherwise referred to in any
document except as directly a part of and related to such transactions, and
(iv), except as otherwise required by applicable law, not to be filed with or
provided to any government agency or any other entity or person whatsoever. We
hereby consent to reliance hereon by any future participants or assigns of your
interest in the Credit Agreement.

    Very truly yours,
 
 
SHAW PITTMAN

Attachments

3

--------------------------------------------------------------------------------




Attachment 1


KDTV(TV), San Francisco,California, Channel 14     Licensee:   KDTV License
Partnership, G.P.     Renewal Expiration:   12/1/2006    
KDTV-LP, Santa Rosa, California, Channel 28
 
  Licensee:   KDTV License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KFTV(TV), Hanford, California, Channel 21
 
  Licensee:   KFTV License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KABE-LP, Bakersfield, California, Channel 391
 
  Licensee:   KFTV License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KMEX-TV, Los Angeles, California, Channel 342
 
  Licensee:   KMEX License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KTVW-TV, Phoenix, Arizona, Channel 33
 
  Licensee:   KTVW License Partnership, G.P.     Renewal Expiration:   10/1/2006
   
KUVE-LP, Tucson, Arizona, Channel 523
 
  Licensee:   KTVW License Partnership, G.P.     Renewal Expiration:   10/1/2006
   
K48GX, Tucson, Arizona, Channel 484
 
  Licensee:   KTVW License Partnership, G.P.     Renewal Expiration:   N/A    
KUVI(TV), Bakersfield, California, Channel 45
 
  Licensee:   KUVI License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KUVN(TV), Garland, Texas, Channel 23
 
  Licensee:   KUVN License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
KUVN-LP, Fort Worth, Texas, Channel 315
 
  Licensee:   KUVN License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
KUVS(TV), Modesto, California, Channel 19
 
  Licensee:   KUVS License Partnership, G.P.     Renewal Expiration:   12/1/2006
   
KWEX-TV, San Antonio, Texas, Channel 41
 
  Licensee:   KWEX License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
K31FM, Austin, Texas, Channel 31
 
  Licensee:   KWEX License Partnership, G.P.     Renewal Expiration:   8/1/2006
   

6

--------------------------------------------------------------------------------


KXLN-TV, Rosenberg, Texas, Channel 45
 
  Licensee:   KXLN License Partnership, G.P.     Renewal Expiration:   8/1/2006
   
WGBO-TV, Joliet, Illinois, Channel 66
 
  Licensee:   WGBO License Partnership, G.P.     Renewal Expiration:   12/1/2005
   
WLTV(TV), Miami, Florida, Channel 23
 
  Licensee:   WLTV License Partnership, G.P.     Renewal Expiration:   2/1/2005
   
WXTV(TV), Paterson, New Jersey, Channel 41
 
  Licensee:   WXTV License Partnership, G.P.     Renewal Expiration:   6/1/2007
   
WXTV-LP, Philadelphia, Pennsylvania, Channel 28
 
  Licensee:   WXTV License Partnership, G.P.     Renewal Expiration:   8/1/2007
   
W47AD, Hartford, Connecticut, Channel 476
 
  Licensee:   WXTV License Partnership, G.P.     Renewal Expiration:   4/1/2007
   
KSTR-TV, Irving, Texas, Channel 497
 
  Licensee:   Univision Partnership of Dallas     Renewal Expiration:   8/1/2006
   
WAMI-TV, Hollywood, Florida, Channel 697
 
  Licensee:   Univision Partnership of Hollywood, Florida     Renewal
Expiration:   2/1/2005    
WHOT-TV, Athens, Georgia, Channel 347
 
  Licensee:   Unvision Partnership of Atlanta     Renewal Expiration:   4/1/2005
   

--------------------------------------------------------------------------------

1On June 1, 1998, KFTV License Partnership, G.P. filed an application seeking
displacement relief to change the channel of operation of KABE-LP from Channel
39 to Channel 31 due to the impact of full power television station digital
operations. This application was mutually exclusive with another low power
television applicant seeking similar displacement relief. On November 25, 1998,
a Joint Request for Approval of Settlement Agreement was filed with the FCC
seeking the FCC's consent to a Settlement Agreement whereby KABE-LP would be
awarded the construction permit for Channel 31. On January 16, 2001, a minor
amendment to the displacement application was filed. This application, amendment
and Joint Request for Approval of Settlement Agreement are currently pending.

2On October 28, 1999, KMEX License Partnership, G.P. filed an application for
KMEX-TV seeking consent to the construction of a new digital facility on Channel
35. The application was granted on March 16, 2001. The construction permit will
expire on May 1, 2002. On April 26, 2001, ABC Holding Borrower, licensee of
KABC-TV, Los Angeles, California filed a Petition for Reconsideration of the
grant. The petitioner has requested dismissal of the Petition pursuant to a
settlement agreement.

3On June 1, 1998, KTVW License Partnership, G.P. filed an application seeking
displacement relief to change the channel of operation of KUVE-LP from Channel
52 to Channel 38 due to the

7

--------------------------------------------------------------------------------

impact of full power television station digital operations. The application was
granted on January 22, 2001. The construction permit will expire on January 22,
2004.

4On June 14, 1988, KTVW License Partnership, G.P. filed an application seeking a
new low power television station on Channel 48 at Tucson, Arizona. The
application was granted on January 29, 2001. The construction permit will expire
on January 29, 2004.

5On June 1, 1998, KUVN License Partnership, G.P. filed an application seeking
displacement relief to change the channel of operation of KUVN-LP from Channel
31 to Channel 47 due to the impact of full power television station digital
operations. The application was granted on September 29, 2000. The construction
permit will expire on September 29, 2003.

6On June 1, 1998, WXTV License Partnership, G.P. filed an application seeking
displacement relief to change the channel of operation of W47AD from Channel 47
to Channel 28 due to the impact of full power television station digital
operations. This application was mutually exclusive with other low power
television applicants seeking similar displacement relief. The application was
granted on February 1, 2001. The construction permit will expire on February 1,
2004. On March 2, 2001, Paging Associates filed a Petition for Reconsideration
of the grant. On March 15, 2001, W47AD filed an Opposition to Petition for
Reconsideration. On March 27, 2000, Paging Associates filed a Reply to
Opposition to Petition for Reconsideration. This matter is pending.

7The Borrower sought and received each FCC consent required to acquire control
of the licensees of certain full power television stations licensed to
affiliates of USA Broadcasting, Inc., including KSTR-TV, Irving, Texas (Channel
49), WAMI-TV, Hollywood, Florida (Channel 69), and WHOT-TV, Athens, Georgia
(Channel 34) (the "Initial Stations"). The transfers of control of the licensees
of the Initial Stations were consummated on June 12, 2001. On June 20, 2001,
Theodore M. White filed an Application for Review (the "White Petition") with
the FCC. The White Petition seeks FCC review of the action, taken by the FCC's
staff pursuant to delegated authority, granting consent to the transfer of
control of the USA Broadcasting, Inc., stations to the Borrower. If the White
Petition is granted, the FCC could require the Borrower to transfer control of
the licensees of the Initial Stations back to USA Broadcasting, Inc., and could
rescind the Borrower's authority to acquire control of the licensees of the
remaining USA Broadcasting, Inc., stations.

8

--------------------------------------------------------------------------------


EXHIBIT C



SUBSIDIARY GUARANTY


    GUARANTY, dated as of July 18, 2001 (as amended, modified or supplemented
from time to time, this "Guaranty"), made by each of the undersigned (each a
"Guarantor" and, together with each other entity that is required to execute a
counterpart hereof pursuant to Section 25 hereof, the "Guarantors"). Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.


W I T N E S S E T H:


    WHEREAS, Univision Communications Inc. (the "United States Borrower"),
Univision of Puerto Rico Inc. (the "Puerto Rico Borrower", and together with the
United States Borrower, the "Borrowers"), various financial institutions from
time to time party thereto (the "Lenders"), The Chase Manhattan Bank, as
Administrative Agent (the "Administrative Agent") and BNP Paribas, as
Documentation Agent (the "Documentation Agent") have entered into a Credit
Agreement, dated as of July 18, 2001 (as amended, modified or supplemented from
time to time, the "Credit Agreement"), providing for the making of Loans to the
Borrowers as contemplated therein (the Lender, the Administrative Agent and
Documentation Agent herein called the "Lender Creditors");

    WHEREAS, the Borrowers may from time to time enter into one or more
(i) interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements), (ii) foreign exchange
contracts, currency swap agreements or other similar agreements or arrangements
designed to protect against the fluctuations in currency values and/or
(iii) other types of hedging agreements from time to time (each such agreement
or arrangement with an Other Creditor (as hereinafter defined), a "Hedging
Agreement"), with any Lender, any affiliate thereof or a syndicate of financial
institutions organized by any such Lender or affiliate of any such Lender or
affiliate (even if any such Lender ceases to be a Lender under the Credit
Agreement for any reason) and any such other institution that participates in
such Hedging Agreements and their subsequent successors and assigns
collectively, the "Other Creditors", and together with the Lender Creditors, the
"Creditors");

    WHEREAS, each Guarantor is a direct or indirect Subsidiary of the United
States Borrower;

    WHEREAS, it is a requirement under the Credit Agreement that each Guarantor
shall have executed and delivered this Guaranty; and

    WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by
the Borrowers under the Credit Agreement and the entering into of Hedging
Agreements and, accordingly, desires to execute this Guaranty in order to
satisfy the conditions described in the preceding paragraph and to induce the
Lenders to maintain and make Loans (and issue Letters of Credit in the case of
the United States Borrower) to the Borrowers and the Other Creditors to maintain
and enter into Hedging Agreements with the Borrowers;

    NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Creditors and hereby covenants and agrees with each Creditor
as follows:

    1.  Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Lender Creditors the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of and interest on any promissory notes issued by, and the Loans made
to (and Letters of Credit issued for the account of the United States Borrower),
the Borrowers under the Credit Agreement (and all reimbursement obligations and
amounts outstanding with respect to such Letters of Credit) and (y) all other
obligations (including obligations which, but for any automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by the Borrowers to the Lender Creditors (including, without limitation,
indemnities, Fees and

--------------------------------------------------------------------------------

interest thereon) now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement or any other Credit Document and the due
performance and compliance with the terms, conditions and agreements contained
in the Credit Documents by the Borrowers (all such principal, interest,
liabilities and obligations being herein collectively called the "Credit
Agreement Obligations"); and (ii) to each Other Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for any automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
owing by the Borrowers to the Other Creditors (including, without limitation,
indemnities, fees and interest thereon) under any Hedging Agreements, whether
now in existence or hereafter arising, and the due performance and compliance by
each of the Borrowers with all terms, conditions and agreements contained
therein (all such obligations and liabilities under this clause (ii) being
herein collectively called the "Other Obligations", and together with the Credit
Agreement Obligations are herein collectively called the "Guaranteed
Obligations"). Each Guarantor understands, agrees and confirms that the
Creditors may enforce this Guaranty up to the full amount of the Guaranteed
Obligations against each Guarantor without proceeding against any other
Guarantor, either Borrower, against any security for the Guaranteed Obligations,
or against any other guarantor under any other guaranty covering all or a
portion of the Guaranteed Obligations. This Guaranty shall constitute a guaranty
of payment and not of collection. All payments by each Guarantor under this
Guaranty shall be made on the same basis as payments by the Borrowers are made
under Sections 2.09, 2.10 and 2.16 of the Credit Agreement.

    2.  Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations of the
Borrowers to the Creditors whether or not due or payable by the Borrowers upon
the occurrence in respect of the Borrowers of any of the events specified in
Section 7.08 and 7.09 of the Credit Agreement, and unconditionally and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Creditors, or order, on demand, in lawful money of the United States.

    3.  The liability of each Guarantor hereunder is exclusive and independent
of any security for or other guaranty of the indebtedness of the Borrowers
whether executed by such Guarantor, any other Guarantor, any other guarantor or
by any other party, and the liability of each Guarantor hereunder shall not be
affected or impaired by (i) any direction as to application of payment by the
Borrowers or by any other party, (ii) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
indebtedness of the Borrowers, (iii) any payment on or in reduction of any such
other guaranty or undertaking, (iv) any dissolution, termination or increase,
decrease or change in personnel by the Borrowers, (v) any payment made to any
Creditor on the indebtedness which any Creditor repays the Borrowers pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(vi) any action or inaction by the Creditors as contemplated in Section 6 hereof
or (vii) any invalidity, irregularity or unenforceability of all or part of the
Guaranteed Obligations or of any security therefor.

    4.  The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor of the Borrowers or the
Borrowers, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor of the Borrowers or the Borrowers and whether or
not any other Guarantor, any other guarantor of the Borrowers or the Borrowers
be joined in any such action or actions. Each Guarantor waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrowers or
other circumstance which operates to toll any statute of limitations as to the
Borrowers shall operate to toll the statute of limitations as to each Guarantor.

2

--------------------------------------------------------------------------------

    5.  Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Guaranty and notice of any
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Agents or any other Creditor
against, and any other notice to, any party liable thereon (including such
Guarantor or any other guarantor of the Borrowers).

    6.  Any Creditor may at any time and from time to time without the consent
of, or notice to, any Guarantor, without incurring responsibility to such
Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

    (i)  change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew or alter, any of the Guaranteed
Obligations, (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

    (ii) take and hold security for the payment of the Guaranteed Obligations
and/or sell, exchange, release, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

    (iii) exercise or refrain from exercising any rights against each of the
Borrowers, any Guarantor, any other guarantor of the Borrowers or others or
otherwise act or refrain from acting;

    (iii) settle or compromise any of the Guaranteed Obligations, or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrowers to
creditors of the Borrowers;

    (iv) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of each of the Borrowers to the Creditors regardless of
what liabilities of the Borrowers remain unpaid;

    (v) release or substitute any one or more endorsers, guarantors, Guarantors,
the Borrowers or other obligors;

    (vi) consent to or waive any breach of, or any act, omission or default
under, the Hedging Agreements, the Credit Documents or any of the instruments or
agreements referred to therein, or otherwise amend, modify or supplement any of
the Hedging Agreements, the Credit Documents or any of such other instruments or
agreements; and/or

    (vii) act or fail to act in any manner referred to in this Guaranty which
may deprive such Guarantor of its right to subrogation against the Borrowers to
recover full indemnity for any payments made pursuant to this Guaranty.

    7.  No invalidity, irregularity or unenforceability of all or any part of
the Guaranteed Obligations or of any security therefor shall affect, impair or
be a defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations.

    8.  This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Creditor in exercising any right, power or privilege hereunder shall operate as

3

--------------------------------------------------------------------------------

a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have. No notice to or demand on any Guarantor
in any case shall entitle such Guarantor to any other further notice or demand
in similar or other circumstances or constitute a waiver of the rights of any
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for any Creditor to inquire into the capacity or
powers of the Borrowers or any of their Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

    9.  Any indebtedness of the Borrowers now or hereafter held by any Guarantor
is hereby subordinated to the indebtedness of the Borrowers to the Creditors;
and such indebtedness of the Borrowers to any Guarantor, if the Administrative
Agent, after an Event of Default has occurred and is continuing, so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Creditors and be paid over to the Creditors on account of the indebtedness of
the Borrowers to the Creditors, but without affecting or impairing in any manner
the liability of such Guarantor under the other provisions of this Guaranty.
Prior to the transfer by any Guarantor of any note or negotiable instrument
evidencing any indebtedness of the Borrowers to such Guarantor, such Guarantor
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Creditors that it will not exercise any
right of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.

    10. (a) Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Creditors to:
(i) proceed against the Borrowers, any other Guarantor, any other guarantor of
the Borrowers or any other party; (ii) proceed against or exhaust any security
held from the Borrowers or (iii) pursue any other remedy in the Creditors' power
whatsoever. Each Guarantor waives any defense based on or arising out of any
defense of the Borrowers, any other Guarantor, any other guarantor of the
Borrowers or any other party other than payment in full of the Guaranteed
Obligations, including, without limitation, any defense based on or arising out
of the disability of the Borrowers, any other Guarantor, any other guarantor of
the Borrowers or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrowers other than payment in full of the Guaranteed
Obligations. The Creditors may, at their election, foreclose on any security
held by the Agents or the other Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Creditors may have against the Borrowers or any other party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in
full. Each Guarantor waives any defense arising out of any such election by the
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrowers or any other party or any security.

    (b) Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrowers' financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall

4

--------------------------------------------------------------------------------

have no duty to advise any Guarantor of information known to them regarding such
circumstances or risks.

    11. The Creditors agree that this Guaranty may be enforced only by the
action of the Administrative Agent acting upon the instructions of the Required
Lenders (or, after the date on which all Credit Document Obligations have been
paid in full, the holders of at least a majority of the outstanding Other
Obligations) and that no other Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent or the
holders of at least a majority of the outstanding Other Obligations, as the case
may be, for the benefit of the Creditors upon the terms of this Guaranty. The
Creditors further agree that this Guaranty may not be enforced against any
director, officer, employee, or stockholder of any Guarantor (except to the
extent such stockholder is also a Guarantor hereunder).

    12. In order to induce the Lenders to make Loans pursuant to the Credit
Agreement, and in order to induce the Other Creditors to execute, deliver and
perform the Hedging Agreements, each Guarantor represents, warrants and
covenants that:

    (a) Such Guarantor (i) is a duly organized and validly existing corporation,
limited liability company, limited partnership or general partnership and is in
good standing under the laws of the jurisdiction of its organization, and has
the corporate, limited liability company, limited partnership or general
partnership power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (ii) is
duly qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified except where the failure
to be so qualified could reasonably be expected to have a material adverse
effect on the business, operations, property, assets, nature of assets,
liabilities, condition (financial or otherwise) or prospects of such Guarantor
or of such Guarantor and its Subsidiaries taken as a whole.

    (b) Such Guarantor has the corporate, limited liability company, limited
partnership or general partnership power and authority to execute, deliver and
carry out the terms and provisions of this Guaranty and each other Document to
which it is a party and has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance by it of
this Guaranty and each such other Document. Such Guarantor has duly executed and
delivered this Guaranty and each other Document to which it is a party, and this
Guaranty and each such other Document constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except to
the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and equitable principles (regardless
of whether such enforceability is sought in equity or at law).

    (c) Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof: (i) will contravene any
applicable provision of any law, statute, rule or regulation, or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict or be inconsistent with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Guarantor or any
of its Subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other agreement or other
instrument to which such Guarantor or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) will violate any provision of the certificate of incorporation or
by-laws (or equivalent organizational documents) of such Guarantor or any of its
Subsidiaries.

5

--------------------------------------------------------------------------------

    (d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any foreign or domestic
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty or any other Credit Document to which
such Guarantor is a party, or (ii) the legality, validity, binding effect or
enforceability of this Guaranty or any other Credit Document to which such
Guarantor is a party.

    (e) There are no actions, suits or proceedings pending or threatened
(i) with respect to this Guaranty or any other Credit Document to which such
Guarantor is a party, (ii) with respect to any Indebtedness of such Guarantor or
any of its Subsidiaries, (iii) that could reasonably be expected to have a
material adverse effect on the performance, business, operations, property,
assets, nature of assets, liabilities, condition (financial or otherwise) or
prospects of such Guarantor or of such Guarantor and its Subsidiaries taken as a
whole or (iv) that could reasonably be expected to have a material adverse
effect on the rights or remedies of the Creditors or on the ability of such
Guarantor to perform its respective obligations to the Creditors hereunder and
under the other Credit Documents to which it is a party.

    13. Each Guarantor covenants and agrees that on and after the date hereof
and until the termination of all the Commitments of all of the Lenders and all
Hedging Agreements and when no promissory note or Letter of Credit remains
outstanding and all other Guaranteed Obligations have been paid in full (other
than indemnities described in Section 10.03 of the Credit Agreement which are
not then due and payable), such Guarantor shall take, or will refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement contained in
Article 5 or 6 of the Credit Agreement, and so that no Default or Event of
Default, is caused by the actions of such Guarantor or any of its Subsidiaries.

    14. The Guarantors hereby jointly and severally agree to pay all
out-of-pocket costs and expenses of each Creditor in connection with the
enforcement of this Guaranty and the protection of such Creditor's rights
hereunder, and in connection with any amendment, waiver or consent relating
hereto (including, without limitation, the fees and disbursements of counsel
employed by the Agents or any of the Creditors).

    15. This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of the Creditors and their successors
and assigns.

    16. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated in any manner whatsoever unless in writing duly signed
by the Administrative Agent (with the consent of (x) the Required Lenders or, to
the extent required by Section 10.02 of the Credit Agreement, all of the
Lenders, at all times prior to the time at which all Credit Agreement
Obligations have been paid in full, or (y) the holders of at least a majority of
the outstanding Other Obligations at all times after the time at which all
Credit Agreement Obligations have been paid in full) and each Guarantor directly
affected thereby (it being understood that the addition or release of any
Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released); provided, that any change, waiver, modification or variance adversely
affecting the rights and benefits of a single class (as defined below) of
Creditors (and not all Creditors in a like or similar manner) shall require the
written consent of the Requisite Creditors (as defined below) of such Class. For
the purpose of this Guaranty, the term "Class" shall mean each class of
Creditors, i.e., whether (i) the Lender Creditors as holders of the Credit
Agreement Obligations or (ii) the Other Creditors as holders of the Other
Obligations. For the purpose of this Guaranty, the term "Requisite Creditors" of
any Class shall mean each of (i) with respect to the Credit Agreement
Obligations, the Required Lenders and (ii) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Hedging Agreements.

6

--------------------------------------------------------------------------------

    17. Each Guarantor acknowledges that an executed (or conformed) copy of each
of the Credit Documents and the Hedging Agreements has been made available to
its principal executive officers and such officers are familiar with the
contents thereof.

    18. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
"Event of Default" as defined in the Credit Agreement or any payment default
under any Hedging Agreement and shall in any event, include, without limitation,
any payment default on any of the Guaranteed Obligations continuing after any
applicable grace period), each Creditor is hereby authorized at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Creditor under this Guaranty, irrespective of whether or not such Creditor
shall have made any demand hereunder and although said obligations, liabilities,
deposits or claims, or any of them, shall be contingent or unmatured. Each
Creditor acknowledges and agrees that the provisions of this Section 18 are
subject to the sharing provisions set forth in Section 10.13(b) of the Credit
Agreement.

    19. All notices, requests, demands or other communications pursuant hereto
shall be deemed to have been duly given or made when delivered to the Person to
which such notice, request, demand or other communication is required or
permitted to be given or made under this Guaranty, addressed to such party at
(i) in the case of any Lender Creditor, as provided in the Credit Agreement,
(ii) in the case of any Guarantor, at its address set forth opposite its
signature below and (iii) in the case of any Other Creditor, at such address as
such Other Creditor shall have specified in writing to the Guarantor; or in any
case at such other address as any of the Persons listed above may hereafter
notify the others in writing.

    20. If claim is ever made upon any Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including either Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon such Guarantor, notwithstanding any revocation hereof or the
cancellation of any promissory note or any Hedging Agreement or other instrument
evidencing any liability of the Borrowers, and such Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

    21. (A) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.

    (B) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER CREDIT DOCUMENT TO WHICH ANY GUARANTOR IS A PARTY MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS WITH RESPECT TO SUCH ACTIONS OR PROCEEDINGS. EACH GUARANTOR FURTHER
IRREVOCABLY

7

--------------------------------------------------------------------------------

CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO EACH GUARANTOR AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY THAT SERVICE OF PROCESS WAS IN ANY
WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY OF THE
CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY OTHER
JURISDICTION.

    (C) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (B) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

    (D) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTY, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

    (E) EACH GUARANTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH
ABOVE IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES AND THAT
IF ANY OF SUCH WAIVERS ARE DETERMINED TO BE CONTRARY TO ANY APPLICABLE LAW OR
PUBLIC POLICY, SUCH WAIVERS SHALL BE EFFECTIVE ONLY TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

    22. In the event that all of the capital stock of one or more Guarantors is
sold or otherwise disposed of or liquidated in compliance with the requirements
of Section 6.03 of the Credit Agreement (or such sale or other disposition has
been approved in writing by the Required Lenders (or all Lenders if required by
Section 10.02 of the Credit Agreement)) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Credit Agreement, to the extent applicable, such Guarantor shall be released
from this Guaranty and this Guaranty shall, as to each such Guarantor or
Guarantors, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock of any Guarantor shall be deemed to be a
sale of such Guarantor for the purposes of this Section 22).

    23. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense.

    24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the United States Borrower and the
Administrative Agent.

    25. It is understood and agreed that any Subsidiary of the United States
Borrower that is required to execute a counterpart of this Guaranty pursuant to
the Credit Agreement after the date hereof shall

8

--------------------------------------------------------------------------------

automatically become a Guarantor hereunder by executing a counterpart hereof and
delivering the same to the Administrative Agent.

    26. It is the desire and intent of each Guarantor and the Creditors that
this Guaranty shall be enforced against each Guarantor to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of each Guarantor under this Guaranty shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations of such Guarantor
shall be deemed to be reduced and such Guarantor shall pay the maximum amount of
the Guaranteed Obligations which would be permissible under applicable law.

* * *

9

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

Address:

    UNIVISION OF PUERTO RICO INC.
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
PTI HOLDINGS, INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION TELEVISION GROUP, INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
THE UNIVISION NETWORK LIMITED PARTNERSHIP, as an Guarantor
 
 
 
 
Attention:
Telephone:
Facsimile:
 
By: UNIVISION COMMUNICATIONS INC., its General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

12

--------------------------------------------------------------------------------


 
 
GALAVISION, INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
SUNSHINE ACQUISITION L.P., as an Guarantor
 
 
 
 
Attention:
Telephone:
Facsimile:
 
By: SUNSHINE ACQUISITION CORP., its General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
SUNSHINE ACQUISITION CORP., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
Attention:
Telephone:
Facsimile:
 
UNIVISION ACQUISITION CORP., as an Guarantor
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION ONLINE, INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:

13

--------------------------------------------------------------------------------


 
 
UNIVISION—EV HOLDINGS, LLC, as an Guarantor
 
 
 
 
Attention:
Telephone:
Facsimile:
 
By: UNIVISION COMMUNICATIONS INC., its sole Member     By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION MUSIC, INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION OF DALLAS INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION OF HOLLYWOOD, FLORIDA INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION OF ATLANTA INC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By:


--------------------------------------------------------------------------------

Name:
Title:

14

--------------------------------------------------------------------------------


 
 
UNIVISION PARTNERSHIP OF DALLAS, as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION DALLAS LLC, its General Partner
 
 
By: UNIVISION OF DALLAS INC., its Sole Member
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION PARTNERSHIP OF ATLANTA, as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: Atlanta Station LLC, its General Partner
 
 
By: Univision of Atlanta Inc., its sole Member
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
UNIVISION PARTNERSHIP OF HOLLYWOOD, FLORIDA as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: HOLLYWOOD, FLORIDA STATION LLC, its General Partner
 
 
By: UNIVISION OF HOLLYWOOD, FLORIDA INC., its sole Member
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

15

--------------------------------------------------------------------------------


 
 
STATION WORKS, LLC., as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION ACQUISITION CORP., its sole Member
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KWEX LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KUVN LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KMEX LICENSE PARTNERSHIP, G.P. as an Guarantor

16

--------------------------------------------------------------------------------


Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KDTV LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KFTV LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KTVW LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

17

--------------------------------------------------------------------------------


 
 
KXLN LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner     By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
WGBO LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner     By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
WXTV LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
WLTV LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

18

--------------------------------------------------------------------------------


 
 
KUVS LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
KUVI LICENSE PARTNERSHIP, G.P. as an Guarantor
Attention:
Telephone:
Facsimile:
 
By: UNIVISION TELEVISION GROUP, INC., its Controlling General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

Accepted and Agreed to:

THE CHASE MANHATTAN BANK,
as Administrative Agents for the Lenders


By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 

19

--------------------------------------------------------------------------------


EXHIBIT D



FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT


                  ,       

Univision Communications Inc.
c/o Chartwell Partners
1999 Avenue of the Stars
Suite 3050
Los Angeles, California 90067

re Incremental Term Loan Commitment

Ladies and Gentlemen:

    Reference is hereby made to the Credit Agreement, dated as of July 18, 2001
(as amended, modified or supplemented from time to time, the "Credit
Agreement"), among Univision Communications Inc. (the "United States Borrower"),
Univision of Puerto Rico Inc., the lenders from time to time party thereto (the
"Lenders"), The Chase Manhattan Bank, as Administrative Agent (the
"Administrative Agent") and BNP Paribas, as Documentation Agent (the
"Documentation Agent"). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

    Each Lender (each an "Incremental Term Loan Lender") party to this letter
agreement (this "Agreement") hereby severally agrees to provide the Incremental
Term Loan Commitment(s) set forth opposite its name on Annex I attached hereto
(for each such Incremental Term Loan Lender, its "Incremental Term Loan
Commitment"). Each Incremental Term Loan Commitment provided pursuant to this
Agreement shall be subject to the terms and conditions set forth in the Credit
Agreement, including Section 2.04 thereof.

    Each Incremental Term Loan Lender acknowledges and agrees that the
Incremental Term Loan Commitments provided pursuant to this Agreement, in the
aggregate amount for the Class of Incremental Term Loan Commitments as set forth
on Annex I hereto ("Class"), shall constitute Incremental Term Loan Commitments
of such Class (as specified in said Annex I) under, and as defined in, the
Credit Agreement. Each Incremental Term Loan Lender agrees that, with respect to
the Incremental Term Loan Commitments of the Class provided by it pursuant to
this Agreement, the Applicable Rate, Maturity Date or Dates, additional
limitations on prepayments, if any, additional conditions precedent and fees for
Incremental Term Loans of the Class shall be as set forth on Annex I hereto.

    Each Incremental Term Loan Lender party to this Agreement (i) confirms that
it has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and to become an
Incremental Term Loan Lender under the Credit Agreement, (ii) agrees that it
will, independently and without reliance upon the Administrative Agent,
Documentation Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iii) appoints and authorizes the Administrative Agent and the Documentation
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to
the Administrative Agent and the Documentation Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as an Incremental Term Loan Lender, and (v) in the case of each
lending institution organized under the laws of a jurisdiction outside the
United States, attaches the forms prescribed by the Internal Revenue Service of
the United States, certifying as to its

--------------------------------------------------------------------------------

entitlement to a complete exemption from United States withholding taxes with
respect to all payments to be made under the Credit Agreement and the other
Credit Documents. Upon the execution of a counterpart of this Agreement by the
Administrative Agent, the Documentation Agent and the United States Borrower,
the delivery to the Administrative Agent of a fully executed copy (including by
way of counterparts and by fax) hereof and the payment of any fees (including,
without limitation, fees payable pursuant to the immediately preceding
paragraph) required in connection herewith and which are then due and payable,
each Incremental Term Loan Lender party hereto shall become an Incremental Term
Loan Lender pursuant to the Credit Agreement and, to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other Credit Documents.

    You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on            ,       . If you do not so accept this Agreement by such
time, your Incremental Term Loan Commitments set forth in this Agreement shall
be deemed cancelled.

    After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by fax) by
the parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 10.02 of the Credit Agreement.

    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

    Very truly yours,
[NAME OF LENDER]
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

Agreed and Accepted
this  day of            ,      :


UNIVISION COMMUNICATIONS INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
UNIVISION OF PUERTO RICO INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
THE CHASE MANHATTAN BANK as Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------


BNP PARIBAS, as Documentation Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 

    Each of the undersigned Subsidiary Guarantors hereby acknowledge and agree
that the Incremental Term Loan incurred as contemplated by this Agreement
constitutes "Guaranteed Obligations" under the Subsidiary Guaranty and that the
Subsidiary Guaranty, and its obligations thereunder remain in full force and
effect.1

    [NAME OF SUBSIDIARY GUARANTOR]
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

1Not required if Guarantee Release conditions are satisfied.

--------------------------------------------------------------------------------


ANNEX I TO EXHIBIT D



ANNEX FOR INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
CLASS [      ] ("the "CLASS")


1.Name and Date of Credit Agreement

Credit Agreement, dated as of July 18, 2001, among Univision
Communications, Inc., as United States Borrower, Univision of Puerto Rico Inc.,
as Puerto Rico Borrower, the lenders from time to time party thereto, The Chase
Manhattan Bank, as Administrative Agent, and BNP Paribas, as Documentation
Agent, including any amendments, modifications, extensions, renewals,
replacements, restatements or supplements thereto.

2.Date of Borrowing ("Incremental Term Loan Effective Date")

3.Amounts (as of date of item #2 above):


 
   
Lender   Commitment Under Relevant Class
Name(s) of Incremental Term Loan Lender(s)
 
 
Total
 
$

4.Maturity Dates for Incremental Term Loan of Class:

5.Applicable Rate of Class:

6.Fees

7.Limitations on Prepayments of Incremental Term Loan of the Class:

8.Additional Conditions Precedent to the Incremental Term Loan Effective Date of
the Class:

9.Additional Conditions Precedent to the Incurrence of Incremental Term Loans of
the Class:

10.Notice:

INCREMENTAL TERM LOAN LENDER


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


Attention:
Telephone:
Telecopier:

--------------------------------------------------------------------------------




EXHIBIT E



FORM OF SECTION 2.16(e) CERTIFICATE


    Reference is hereby made to the Credit Agreement, dated as of July 18, 2001,
among UNIVISION COMMUNICATIONS INC., UNIVISION OF PUERTO RICO INC., the lenders
from time to time party thereto, THE CHASE MANHATTAN BANK, as Administrative
Agent, and BNP PARIBAS, as Documentation Agent (as amended from time to time,
the "Credit Agreement"). Pursuant to the provisions of Section 2.16(e) of the
Credit Agreement, the undersigned hereby certifies that it is not a "bank" or
other person described in Section 881(c)(3) of the Internal Revenue Code of
1986, as amended.

    The undersigned shall promptly notify the Borrowers and the Administrative
Agent if any of the representations and warranties made herein are no longer
true and correct.

    [NAME OF LENDER]
 
 
By


--------------------------------------------------------------------------------

Name:
Title:

Date:            ,    

--------------------------------------------------------------------------------


EXHIBIT F



FORM OF ADDITIONAL COMMITMENT AGREEMENT


            ,    

Univision Communications Inc.
c/o Chartwell Partners
1999 Avenue of the Stars
Suite 3050
Los Angeles, California 90067

re Additional Commitment

Ladies and Gentlemen:

    Reference is hereby made to the Credit Agreement, dated as of July 18, 2001
(as amended, modified or supplemented from time to time, the "Credit
Agreement"), among Univision Communications Inc. (the "United States Borrower"),
Univision of Puerto Rico Inc., the lenders from time to time party thereto (the
"Lenders"), The Chase Manhattan Bank, as Administrative Agent (the
"Administrative Agent") and BNP Paribas, as Documentation Agent (the
"Documentation Agent"). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

    Each Lender (each an "Additional Lender") party to this letter agreement
(this "Agreement") hereby severally agrees to provide the Additional Commitment
set forth opposite its name on Annex I attached hereto (for each such Additional
Lender, its "Additional Commitments"). Each Additional Commitment provided
pursuant to this Agreement shall be subject to the terms and conditions set
forth in the Credit Agreement, including Section 2.19 thereof.

    Each Additional Lender acknowledges and agrees that the Additional
Commitments provided pursuant to this Agreement, in the aggregate amount for the
Additional United States Term Commitments and Additional Revolving Commitments
as set forth on Annex I hereto, shall constitute Additional United States Term
Commitments and Additional Revolving Commitments (as specified in said Annex
I) under, and as defined in, the Credit Agreement. Each Additional Lender agrees
that, with respect to the Additional Commitments provided by it pursuant to this
Agreement, such Additional Lender shall receive the fees equal to that amount
set forth opposite its name on Annex I hereto.

    Each Additional Lender party to this Agreement (i) confirms that it has
received a copy of the Credit Agreement and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become an Additional
Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, Documentation Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent and the Documentation Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent and the
Documentation Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as an Additional
Lender, and (v) in the case of each lending institution organized under the laws
of a jurisdiction outside the United States, attaches the forms prescribed by
the Internal Revenue Service of the United States, certifying as to its
entitlement to a complete exemption from United States withholding taxes with
respect to all payments to be made under the Credit Agreement and the other
Credit Documents. Upon the execution of a counterpart of this

--------------------------------------------------------------------------------

Agreement by the Administrative Agent, the Documentation Agent and the United
States Borrower, the delivery to the Administrative Agent of a fully executed
copy (including by way of counterparts and by fax) hereof and the payment of any
fees (including, without limitation, fees payable pursuant to the immediately
preceding paragraph) required in connection herewith and which are then due and
payable, each Additional Lender party hereto shall become an Additional Lender
pursuant to the Credit Agreement and, to the extent provided in this Agreement,
shall have the rights and obligations of a Lender thereunder and under the other
Credit Documents.

    You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on            ,       . If you do not so accept this Agreement by such
time, your Additional Commitments set forth in this Agreement shall be deemed
cancelled.

    After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by fax) by
the parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 10.02 of the Credit Agreement.

    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

    Very truly yours,
 
 
[NAME OF LENDER]
 
 
By


--------------------------------------------------------------------------------

Name:
Title:


Agreed and Accepted
this  day of            ,      :


UNIVISION COMMUNICATIONS INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
THE CHASE MANHATTAN BANK as Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
BNP PARIBAS, as Documentation Agent
 
 

--------------------------------------------------------------------------------


By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------


ANNEX I TO EXHIBIT F


1.


Name of Lender


--------------------------------------------------------------------------------

  Amount of Additional United
States Term Commitment

--------------------------------------------------------------------------------

  Amount of Additional
Revolving Commitment

--------------------------------------------------------------------------------

Total   $     $  

2.Fees

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.12.8
CREDIT AGREEMENT
TABLE OF CONTENTS
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV CONDITIONS PRECEDENT
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT
ARTICLE VIII THE ADMINISTRATIVE AGENT
ARTICLE IX UNITED STATES BORROWER GUARANTY
ARTICLE X MISCELLANEOUS
Schedule 1.01 USA Acquired Subsidiaries
Schedule 2.01
Commitments
Schedule 3.06 Disclosed Matters
SCHEDULE 3.12
Schedule 3.15 Stations
Schedule 3.16 Permits
Schedule 4.01(j) Existing Indebtedness
Schedule 6.02 Existing Liens
Schedule 6.07 Existing Restrictions
EXHIBIT A
ASSIGNMENT AND ASSUMPTION AGREEMENT
ANNEX I
ANNEX FOR LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT B-1
EXHIBIT B-2
Attachment 1
EXHIBIT C
SUBSIDIARY GUARANTY
W I T N E S S E T H
EXHIBIT D
FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
ANNEX I TO EXHIBIT D
ANNEX FOR INCREMENTAL TERM LOAN COMMITMENT AGREEMENT CLASS [ ] ("the " CLASS ")
EXHIBIT E
FORM OF SECTION 2.16(e) CERTIFICATE
EXHIBIT F
FORM OF ADDITIONAL COMMITMENT AGREEMENT
ANNEX I TO EXHIBIT F
